Portions of this Exhibit 10.22 have been omitted based upon a request for
confidential treatment. This Exhibit 10.22, including the non-public
information, has been filed separately with the Securities and Exchange
Commission. “[*]” designates portions of this document that have been redacted
pursuant to the request for confidential treatment filed with the Securities and
Exchange Commission.

EXHIBIT 10.22

AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

BETWEEN

AUTOMOTIVE FINANCE CANADA INC.

- and -

KAR AUCTION SERVICES, INC.

- and -

PRECISION TRUST

Dated as of May 24, 2011

BENNETT JONES LLP



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE 1 INTERPRETATION

     2              1.1    Definitions      2              1.2    Headings     
15              1.3    Number, Gender, Etc.      15              1.4   
Non-Business Days      15              1.5    Governing Law      16   
          1.6    References to Statutes      16              1.7    Severability
     16              1.8    Currency      16              1.9    Schedules     
16    ARTICLE 2 PURCHASES AND INCREASES      17              2.1    Purchase
Request and Increase      17              2.2    Purchase and Sale      17   
          2.3    Ownership Interests      18              2.4    Transfer From
Deposit Accounts to Collection Account      18              2.5    Allocations
of Seller’s Share of Collections Before the Termination Date      18   
          2.6    Allocation of Trust’s Share of Collections Before the
Termination Date      19              2.7    Payments from Collection Account   
  19              2.8    Allocation and Payment of Seller’s Share of Collections
After a Termination Date      20              2.9    Allocation of Trust’s Share
of Collections After a Termination Date      20              2.10    Payments
from Collection Account After a Termination Date      21              2.11   
Purchases Limited by Program Limit      22              2.12    Program Limit   
  22              2.13    Voluntary Paydown of Investment      22   
          2.14    Cash Reserve Account      22              2.15    Calculations
     22              2.16    Specified Ineligible Receivables      23   
          2.17    Collection Account      23    ARTICLE 3 CONDITIONS PRECEDENT
     23              3.1    Conditions Precedent for the Initial Purchase     
23              3.2    Conditions Precedent in Favour of the Trust for
Purchase/All Increases      25    ARTICLE 4 REPRESENTATIONS AND WARRANTIES     
26              4.1    General Representations and Warranties of the Seller     
26              4.2    Survival      28              4.3    Representations and
Warranties of the Trust      28              4.4    Survival      29    ARTICLE
5 ADMINISTRATION      29              5.1    Designation of the Servicer      29
             5.2    Standard of Care      29              5.3    Authorization
of Servicer      30   



--------------------------------------------------------------------------------

          5.4    Enforcement of Contracts      30              5.5    Assignment
for Purpose of Enforcement      30              5.6    Deposit of Collections   
  31              5.7    Description of Services      31              5.8   
Affirmative Covenants of the Servicer      32              5.9    Reporting
Requirements of the Servicer      36              5.10    Negative Covenants of
the Servicer      36              5.11    Servicer Termination Events      38   
          5.12    Effecting a Servicer Transfer      39              5.13   
Appointment of Replacement Servicer      39              5.14    Additional
Servicer Covenants Following a Servicer Transfer      39              5.15   
Trust Rights Following a Servicer Transfer      40              5.16    Power of
Attorney; Further Assurances      41              5.17    Deemed Collections   
  41    ARTICLE 6 TRIGGER EVENTS      42              6.1    Meaning of Trigger
Event      42              6.2    Action Upon Occurrence of a Trigger Event     
46              6.3    Optional Repurchase of Pool Receivables      46   
ARTICLE 7 GENERAL COVENANTS AND POWER OF ATTORNEY      46              7.1   
Affirmative Covenants of the Seller      46              7.2    Reporting
Requirements of the Seller      48              7.3    Negative Covenants of the
Seller      49              7.4    Covenants of the Trust      50    ARTICLE 8
PERFORMANCE GUARANTEE      50              8.1    Performance Guarantee      50
             8.2    Guarantee Unconditional      51              8.3    Recourse
against Servicer      52              8.4    Authorization by the Performance
Guarantor      52              8.5    No Subrogation      52              8.6   
Stay of Acceleration      52              8.7    Representations and Warranties
     52              8.8    Payments      54    ARTICLE 9 INDEMNIFICATION     
54              9.1    Indemnification by the Seller      54              9.2   
Notification of Potential Liability      56              9.3    Litigation     
56              9.4    Tax Indemnity      57              9.5    Tax Credit     
57    ARTICLE 10 MISCELLANEOUS      58              10.1    Liability of the
Trust and the Securitization Agent      58              10.2    Delegation in
Favour of Securitization Agent      58              10.3    Change in
Circumstances      59   

 

- ii -



--------------------------------------------------------------------------------

          10.4    Amendments, Waivers, Etc.      60              10.5   
Notices, Etc.      60              10.6    No Waiver; Remedies      60   
          10.7    Binding Effect; Assignability      61              10.8   
Costs and Expenses      61              10.9    Confidentiality      61   
          10.10    Effect of Agreement      61              10.11    Agreement
Non-Exclusive      62              10.12    No Set-off      62   
          10.13    Termination      62              10.14    Discharge of
Certain Registrations in the Province of Québec      62              10.15   
Execution in Counterparts      62    SCHEDULE “A” FORM OF PURCHASE REQUEST     
1    SCHEDULE “B” LOCATION OF RECORDS      1    SCHEDULE “C” FORM OF CONTRACTS
     1    SCHEDULE “D” FORM OF PORTFOLIO REPORT      1    SCHEDULE “E” FORM OF
PORTFOLIO CERTIFICATE      1    SCHEDULE “F” FORM OF INCREASE REQUEST      1   
SCHEDULE “G” DEPOSIT ACCOUNTS      1    SCHEDULE “H” FORM OF QUÉBEC ASSIGNMENT
     1    SCHEDULE “I” NET RECEIVABLES POOL BALANCE CALCULATION      1   

 

- iii -



--------------------------------------------------------------------------------

AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

MEMORANDUM OF AGREEMENT dated as of May 24, 2011.

B E T W E E N:

AUTOMOTIVE FINANCE CANADA INC.,

a corporation incorporated under the laws of the Province of Ontario,

(hereinafter referred to as the “Seller” and the initial “Servicer”),

- and -

KAR AUCTION SERVICES, INC.,

a corporation incorporated under the laws of Delaware,

(hereinafter referred to as the “Performance Guarantor” or “KAR”),

- and -

BNY TRUST COMPANY OF CANADA,

a trust company incorporated under the laws of Canada and licensed to carry on
business as a trustee in each of the provinces of Canada, in its capacity as
trustee of Precision Trust, a trust established pursuant to the laws of the
Province of Ontario,

(hereinafter referred to as the “Trust”),

WHEREAS the Seller, the Performance Guarantor and the Trust entered into a
receivables purchase agreement dated as of February 8, 2010 (the “Original RPA”)
pursuant to which from time to time the Seller sold to the Trust and the Trust
purchased from the Seller, an undivided co-ownership interest in the Seller's
present and future Receivables and the Related Security related thereto on a
fully serviced basis, all in accordance with the terms of the Original RPA;

AND WHEREAS the Performance Guarantor agreed to guarantee the obligations of the
Servicer under the Original RPA in accordance with the terms thereof;

AND WHEREAS the parties to the Original RPA now desire to amend and restate the
Original RPA on the terms and conditions set out herein;

NOW THEREFORE THIS AGREEMENT WITNESSES that in consideration of the premises and
the covenants and agreements of the parties herein contained and for other good
and valuable consideration (the receipt and sufficiency of which are hereby
acknowledged by each of the parties), the parties hereby covenant and agree as
follows:



--------------------------------------------------------------------------------

ARTICLE 1

INTERPRETATION

 

1.1 Definitions

In this Agreement, unless the context requires otherwise, the following terms
shall have the following meanings:

“AFC” means Automotive Finance Corporation, an Indiana corporation;

“Affiliate” means, as to any Person, any other Person that, directly or
indirectly, is in control of, is controlled by or is under common control with
such Person or is a director or officer of such Person;

“Agreement” means this agreement as amended, restated, supplemented or otherwise
modified from time to time;

“Applicable Rental Receivables Advance Rate” means, [*];

“Backup Servicer” means Wells Fargo Bank, National Association, and any other
backup servicer subsequently appointed pursuant to the terms of the Backup
Servicing Agreement;

“Backup Servicing Agreement” means (i) the backup servicing agreement dated
May 24, 2011 between the Servicer, Wells Fargo Bank, National Association and
the Trust; and (ii) any replacement backup servicing agreement entered into from
time to time with the prior written consent of the Trust, in each case as such
agreements may be amended, supplemented or otherwise modified from time to time
in accordance with the terms hereof;

“Backup Servicing Fee Letter” means (i) the fee letter dated October 20, 2010
setting forth the Backup Servicing Fees payable to the Backup Servicer and
(ii) any replacement backup servicing fee letter entered into from time to time
with the prior written consent of the Trust, in each case as such letters may be
amended, supplemented or otherwise modified from time to time in accordance with
the terms hereof;

“Backup Servicing Fees” means all fees and reimbursable expenses (excluding
Transition Expenses) payable pursuant to the Backup Servicing Agreement or the
Backup Servicing Fee Letter (for the avoidance of doubt, prior to the Backup
Servicer assuming the role of Servicer);

“Blocked Account Agreement” means the blocked account agreements referred to in
Section 3.1(l);

“Blocked Account Claims” means any Security Interest in favour of a bank or
other financial institution under a Blocked Account Agreement;

“BNY Trust Company” means BNY Trust Company of Canada and its successors and
assigns;

“Business Day” means any day (other than a Saturday, Sunday or public holiday)
on which banks are open for business in Toronto, Ontario, but excluding any
public holiday in the United States identified by the Seller as not constituting
a “Business Day” for the purposes of this Agreement;

 

- 2 -



--------------------------------------------------------------------------------

“Buyers’ Fees” means the fees paid by an Obligor to an auction in connection
with a purchase of a vehicle by such Obligor;

“Carry Costs” means, with respect to any Collection Period, the sum of the
amounts of the following items that accrued or were incurred during such
Collection Period: (a) the Funding Discount, (b) the Standby Fee, (c) the
Replacement Servicer Fee, or, to the extent no Replacement Servicer Fee is
payable during such Collection Period, the Notional Servicer Fee, (d) the Backup
Servicing Fees and (e) all other expenses and fees payable by the Seller under
this Agreement;

“Cash Deposit Amount” means, with respect to the Purchase or any Increase, an
amount sufficient to ensure that after effecting such Purchase or Increase, the
amount contained in the Cash Reserve Account is equal to the Cash Reserve
Required Amount;

“Cash Payment” means, in respect of the Purchase, the amount set forth in the
Purchase Request as the “Cash Payment” and, in respect of each Increase, the
amount set forth in the related Increase Request as the “Cash Payment”;

“Cash Reserve Account” means an Eligible Deposit Account established in the name
of the Trust and designated as the Cash Reserve Account for the purposes hereof,
the balance of which shall be subject to the control of the Trust for the
benefit of the Trust and the Seller and applied in accordance with the terms
hereof, which account shall bear interest and shall initially be account number
[*], maintained at [*];

“Cash Reserve Event” means [*];

“Cash Reserve Excess Amount” means, on any Remittance Date, the amount of cash
on deposit in the Cash Reserve Account after giving effect to any payments into
and from the Cash Reserve Account on such Remittance Date in excess of the Cash
Reserve Required Amount;

“Cash Reserve Required Amount” means, on any day (i) after the occurrence of a
Cash Reserve Event, [*] of the Investment on such day, and (ii) on any other
day, [*] of the Investment on such day;

“CDOR” means, on each Business Day, the average bid rate of interest (expressed
as an annual percentage rate) rounded to the nearest one-hundred-thousandth of
one percent (with decimal fractions of 0.000005 percent and greater being
rounded up) for Canadian dollar bankers’ acceptances with maturities of one
month (or such other period as may be determined by the Securitization Agent,
acting reasonably, as appropriate given the term to maturity of the relevant
Notes) which appears on the Reuters Screen CDOR Page as of approximately 10:00
a.m., Toronto time, on such Business Day, provided that if such rate does not
appear on the Reuters Screen CDOR Page on such day, the “CDOR” for such period
shall be the average of the bid rates of interest (expressed and rounded as set
forth above) for Canadian dollar bankers’ acceptances with maturities of one
month for same day settlement as quoted by such of the banks listed on Schedule
I to the Bank Act (Canada) as may quote such a rate as of approximately 10:00
a.m., Toronto time, on such Business Day;

 

- 3 -



--------------------------------------------------------------------------------

“Closing Date” means May 24, 2011, or such other date as may be mutually agreed
between the parties;

“Collection Account” means an Eligible Deposit Account established in the name
of the Trust, in trust for and on behalf of the Trust and the Seller, which
account shall initially be account number [*] maintained at [*];

“Collection Costs” means, in respect of a Collection Period, all reasonable
out-of-pocket costs and expenses of the Servicer (if other than the Seller, the
Backup Servicer or any Affiliate thereof) and the Trust in administering the
Pool Assets and collecting amounts payable thereunder and enforcing the Related
Security related thereto, including reasonable legal expenses of the Servicer or
the Trust;

“Collection Period” means the period from and including the first day of a
calendar month to and including the last day of such calendar month, provided
that the first Collection Period will begin at the close of business on
February 9, 2010 and end on (and include) February 28, 2010 and the last
Collection Period will be the Collection Period in which the Final Termination
Date occurs;

“Collections” means, with respect to the Pool Receivables, (a) all funds which
are received by the Seller, the Servicer or the Trust in payment of any amounts
owed in respect of such Receivables (including, without limitation, principal
payments, finance charges, floorplan fees, curtailment fees, interest and all
other charges), or applied (or to be applied) to amounts owed in respect of such
Receivables (including, without limitation, insurance payments and net proceeds
of the sale or other disposition of vehicles or other collateral or property of
the related Obligors or any other Person directly or indirectly liable for the
payment of Pool Receivables applied (or to be applied) thereto), (b) all
Collections deemed to have been received pursuant to Section 5.17, (c) all other
proceeds of such Receivables, and (d) without duplication, all other amounts
deposited to the Deposit Accounts or the Collection Account hereunder;

“Contract” means, with respect to any Obligor, collectively, the Dealer Note
issued by such Obligor, or similar agreement between such Obligor and the
Seller, any guarantee issued in connection therewith and each other agreement or
instrument executed by an Obligor pursuant to or in connection with any of the
foregoing, the purpose of which is to evidence, secure or support such Obligor’s
obligations to the Seller under such Dealer Note or other similar agreement,
forms of all such Dealer Notes and other agreement forms being attached hereto
as Schedule “C”;

“Credit and Collection Policies” means the customary policies and practices of
the Servicer that have been delivered to the Trust relating to the
creditworthiness of Obligors, the making of collections and the enforcement of
Receivables and the Related Security as such policies and practices may be
amended from time to time in accordance with this Agreement;

“Curtailment Date” means, with respect to any Receivable, the date specified as
such in the Contract for such Receivable;

“DBRS” means DBRS Limited and its successors;

“Dealer Note” means a demand promissory note and security agreement and any
other promissory note issued, or agreement made by, an Obligor in favor of the
Seller;

 

- 4 -



--------------------------------------------------------------------------------

“Default Ratio” means the ratio (expressed as a percentage and rounded upward to
the nearest 1/100th of 1%) computed as of each Settlement Date by dividing
(i) the aggregate Principal Balance of all Receivables (other than Specified
Ineligible Receivables) that became Defaulted Receivables during the related
Collection Period plus the aggregate amount of non-cash adjustments that reduced
the Principal Balance of any Receivable during such Collection Period (other
than a Receivable that became a Defaulted Receivable during such Collection
Period) by (ii) the aggregate amount of Receivables (other than Specified
Ineligible Receivables) that were generated by the Seller during the Collection
Period that occurred five calendar months prior to the Collection Period ending
on such Settlement Date;

“Defaulted Receivable” means a Pool Receivable:

 

  (a) as to which any payment, or part thereof, remains unpaid for more than [*]
after the due date for such payment;

 

  (b) which, consistent with the Credit and Collection Policy, would be written
off the Seller’s books as uncollectible; or

 

  (c) which is converted to a long term payment plan in the form of a note or
other similar document;

“Deferred Purchase Price” means the aggregate of amounts paid to the Seller in
respect of the Deferred Purchase Price pursuant to Sections 2.7(f) and 2.9(f);

“Delinquency Ratio” means the ratio (expressed as a percentage and rounded
upward to the nearest 1/100 of 1%) computed as of each Settlement Date by
dividing (i) the aggregate Principal Balance of all Receivables (other than
Specified Ineligible Receivables) that were Delinquent Receivables on such
Settlement Date, by (ii) the Pool Balance (less the aggregate Principal Balance
of all Specified Ineligible Receivables) on such Settlement Date;

“Delinquent Receivable” means a Pool Receivable which is not a Defaulted
Receivable (i) as to which any payment, or part thereof, remains unpaid for more
than [*] after the due date for such payment, or (ii) which, consistent with the
Credit and Collection Policy, would be classified as delinquent by the Seller;

“Deposit Accounts” means the Eligible Deposit Accounts established in the name
of the Servicer, in trust for and on behalf of the Trust and the Seller, which
accounts shall be separate and segregated from the Servicer’s own assets and
shall initially be the accounts listed in Schedule “G”, as such Schedule may be
updated from time to time by the Servicer with the approval of the Trust;

“Eligible Deposit Account” means either (a) a deposit account with an Eligible
Institution, or (b) a segregated trust account with the corporate trust
department of a depositary institution organized under the laws of Canada or a
province thereof and authorized to act as a trustee for funds deposited in such
account, so long as any of the securities of such depositary institution shall
have a credit rating from DBRS in one or more of its generic credit rating
categories which signifies investment grade;

 

- 5 -



--------------------------------------------------------------------------------

“Eligible Institution” means a depositary institution which (x) at all times
(a) has either (i) a long-term unsecured debt rating not lower than AA (low) by
DBRS, or (ii) a short-term rating not lower than R-1 (middle) by DBRS, or
(b) has its obligations with respect to the relevant matter guaranteed by an
institution with either of the ratings referred to in (a), or (y) has been
approved in writing by DBRS;

“Eligible Investments” means, at any particular date, book-based securities,
negotiable instruments or securities, in each case maturing not later than the
Business Day preceding the next succeeding Remittance Date after such date
represented by instruments in bearer or registered form which evidence any of:

 

  (a) direct obligations of, or obligations fully guaranteed as to the timely
payment of principal and interest by, the Government of Canada or the government
of British Columbia, Alberta or Ontario, provided any such government is rated
not less than R-1 (middle) by DBRS;

 

  (b) any security having a rating of at least R-1 (middle) from DBRS, or, in
the case of asset backed commercial paper, a rating of a least R-1 (high) from
DBRS, but for greater certainty, excluding commercial paper that is extendable
by its terms;

 

  (c) any other class of investments approved in writing by the Securitization
Agent (other than those set out in (a) and (b) above); and

 

  (d) without limiting the generality of the foregoing, if qualified under
(b) or (c) above, securities of the Trust, the Securitization Agent and any
Affiliate thereof may be considered Eligible Investments for the purposes of
this definition;

“Eligible Receivable” means, at any time, a Receivable:

[*].

“ETA” means Part IX of the Excise Tax Act (Canada);

“Excluded Obligor” means an Obligor so designated in writing as such by the
Trust in a notice to the Seller in good faith and in the Trust’s reasonable
judgment relating to credit considerations from time to time, it being
understood that from time to time such notice may be revoked by written notice
to the Seller;

“Extended Curtailment Receivable” means an Eligible Receivable which satisfies
all of the requirements of the definition of Eligible Receivable except clause
(m)(v) thereof, provided (i) the original terms of such Receivable satisfied
clause (m)(v), (ii) the required principal payment on any Curtailment Date
occurring after the Curtailment Date extensions permitted under clause (m)(v) is
at least double those required under the related Contract for principal payments
made on Curtailment Dates occurring during the periods of time permitted by
clause (m)(v), (iii) the Financed Vehicle has been satisfactorily verified by
the Servicer, (iv) the Obligor is otherwise current on its obligations under the
related Contract and (v) the Receivable has not been floored for more than 180
days. For the avoidance of doubt, all curtailments of New Cars and new
Motorcycles beyond 90 days will be considered Extended Curtailment Receivables
for purposes of the Special Concentration Percentage. For purposes of the Net
Receivables Pool Balance

 

- 6 -



--------------------------------------------------------------------------------

calculation, the value of Receivables that are Extended Curtailment Receivables
is limited to the product of (i) aggregate Outstanding Balances of all Eligible
Receivables that are Extended Curtailment Receivables and (ii) 75%.

“Final Termination Date” means the first Remittance Date following the
Termination Date on which the Investment is reduced to zero and all Replacement
Servicer Fees, Collection Costs, Funding Discounts, Backup Servicer Fees,
Transition Expenses, indemnified amounts and Standby Fees have been paid in
full;

“Finance Charge and Floorplan Fee Collections” means, with respect to any
Collection Period, any Collections applied by the Servicer in such Collection
Period in respect of interest and finance charges and any other amount (other
than principal) owed under a Contract;

“Financed Vehicle” means [*];

“Funding Discount” means [*];

“GAAP” means generally accepted accounting principles and practices in the
United States, consistently applied;

“Government and Employee Claim” means, in respect of any Person, liens or deemed
trusts for taxes, assessments, employee claims or similar governmental or
employee charges or levies affecting such Person or its property and, in the
case of the Seller, incurred in the ordinary course of business that are not yet
due and payable or as to which any applicable grace period shall not have
expired, or that are being contested in good faith by proper proceedings and for
which adequate reserves have been established, but only so long as foreclosure
with respect to such a lien is not imminent and the use and value of the
property to which the Security Interest attaches is not impaired during the
pendency of such proceeding;

“Governmental Authority” means the government of any sovereign state or any
political subdivision thereof, or of any political subdivision of a political
subdivision thereof, and any entity exercising executive, legislative, judicial,
regulatory, administrative or other functions of or pertaining to government;

“Gross-up” has the meaning ascribed thereto in Section 9.5;

“Grossed-up Payment” has the meaning ascribed thereto in Section 9.5;

“GST” means all amounts payable under the ETA or pursuant to any similar value
added tax legislation in any other jurisdiction of Canada that is stated to be
harmonized with the GST;

“Heavy Duty Truck” means [*];

“Increase” means an increase in the Investment pursuant to Section 2.1(b)
hereof;

“Increase Request” means the written request sent to the Trust by the Seller
pursuant to Section 2.1(b) in the form annexed hereto as Schedule “F”;

 

- 7 -



--------------------------------------------------------------------------------

“Indebtedness” means, without duplication:

 

  (a) indebtedness for borrowed money (including, without limitation, amounts
payable to Affiliates);

 

  (b) obligations evidenced by bonds, debentures, notes or other similar
instruments;

 

  (c) the redemption price of any redeemable preference shares;

 

  (d) obligations in respect of letters of credit or similar instruments issued
or accepted by any bank or other institution; and

 

  (e) obligations under direct or indirect guarantees in respect of, and
obligations (contingent or otherwise) to purchase or otherwise acquire, or
otherwise to assure a creditor against loss in respect of, indebtedness or
obligations of others of the kinds referred to in clauses (a) through (d) above;

provided, however, that “Indebtedness” shall not include obligations both
(A) classified as accounts payable or accrued liabilities under GAAP and
(B) incurred in the ordinary course of business;

“Indemnified Amounts” has the meaning ascribed thereto in Section 9.1;

“Indemnified Parties” has the meaning ascribed thereto in Section 9.1;

“Insurance Policies” means any comprehensive, collision, fire, theft or other
insurance policy maintained by an Obligor with respect to one or more Financed
Vehicles which is in an amount not less than 50% of the market value of such
Financed Vehicles and in which the Seller or the Servicer is or is required to
be named as loss payee;

“Investment” means, with respect to the Trust, the aggregate of the amounts paid
to the Seller in respect of Cash Payments pursuant to this Agreement, reduced
from time to time by amounts actually distributed and applied on account of such
Investment pursuant to Article 2; provided, that if such Investment shall have
been reduced by any distribution and thereafter all or a portion of such
distribution is rescinded or must otherwise be returned for any reason, such
Investment shall be increased by the amount of such rescinded or returned
distribution, as though it had not been made;

“KAR Credit Facility” means that certain Credit Agreement, dated as of May 19,
2011 among KAR, as Borrower, the secured lenders from time to time party
thereto, JPMorgan Chase Bank, N.A., as Administrative Agent, Goldman Sachs
Lending Partners LLC, as Syndication Agent and the other parties thereto, as the
same may be amended, supplemented or otherwise modified from time to time;

“KAR Financial Covenant” means, as at the end of any calendar quarter, the
financial covenant regarding KAR’s maximum consolidated senior secured leverage
ratio as set forth in Section 8.1(a) of the KAR Credit Facility on the date of
execution thereof. Such covenant (including all defined terms incorporated
therein) will survive the termination of the KAR Credit Facility and can only be
amended, modified, added or terminated from time to time with the

 

- 8 -



--------------------------------------------------------------------------------

prior written consent of the Trust; provided, however, that as long as KAR’s
senior secured debt shall be rated at least “BBB- (stable)” by S&P and at least
“Baa3 (stable)” by Moody’s, the financial covenant will conform with the
financial covenants required by KAR’s Credit Facility or any replacement
facility without the consent of the Trust;

“KAR Financial Covenant Event” means any breach of the KAR Financial Covenant
that is not cured pursuant to the cure right as set forth in Section 8.1 (b) of
the KAR Credit Facility;

“KAR Financial Covenant Termination Event” means, following the occurrence of a
KAR Financial Covenant Event, the earliest to occur of [*];

“KAR Restricted Amendment” means any action under or amendment to the KAR Credit
Facility [*];

“Loss Percentage” means, [*];

“Loss Reserve” means, [*];

“Lot Check” means, with respect to an Obligor, a physical inspection of such
Obligor’s Financed Vehicles and which may include a review of such Obligor’s
books and records related thereto;

“Material Adverse Effect” means any effect upon the business, operations,
property or financial condition of the Seller or the Servicer, as applicable,
which materially adversely affects (i) the interest of the Trust in the Pool
Assets, (ii) the collectability or credit quality of a Receivable forming part
of the Pool Assets, (iii) the legality, validity or enforceability of
Receivables, (iv) the Related Security or (v) the Seller or Servicer’s, as
applicable, ability to perform its obligations hereunder;

“Moody’s” means Moody’s Investor Services, Inc. and its successors;

“Motorcycle” means [*];

“Net Cash Payment” means, with respect to the Purchase, the amount set forth in
the Purchase Request as the “Net Cash Payment” and, in respect of each Increase,
the amount set forth in the related Increase Request as the “Net Cash Payment”;

“Net Receivables Pool Balance” means, at any time, the amount determined
pursuant to the calculation in Schedule “I”; provided that in respect of
Portfolio Certificates delivered prior to June 3, 2011 and Portfolio Reports
delivered prior to June 30, 2011, the calculation of Net Receivables Pool
Balance thereunder shall be completed based on the definition of “Net
Receivables Pool Balance” contained in the Original RPA;

“Net Spread” means, in respect of a Collection Period, the annualized percentage
equivalent of a fraction, the numerator of which is the excess of (x) all
Finance Charge and Floorplan Fee Collections received and applied during such
Collection Period (including recoveries and Collections received in respect of
Defaulted Receivables) over (y) the sum of, without duplication, (i) the Carry
Costs for such Collection Period, (ii) the aggregate amount of Receivables that
became Defaulted Receivables during such Collection Period, and (iii) the
aggregate amount of non-cash adjustments that reduced the Principal Balance of
any Pool

 

- 9 -



--------------------------------------------------------------------------------

Receivable during such Collection Period (but excluding any Receivable that was
included in the calculation of Net Spread pursuant to clause (ii) above in any
previous Collection Period); and the denominator of which is the average Pool
Balance during such Collection Period;

“New Car” means a “new motor vehicle” within the meaning of Regulation 333/08
under the Motor Vehicle Dealer Act, 2002 (Ontario);

“Normal Concentration Percentage” for any Obligor (other than Obligors subject
to Special Concentration Percentages) means at any time, [*];

“Notes” means the short-term debt obligations issued by the Trust in connection
with the transactions contemplated hereby;

“Notional Servicer Fee” means, for any Collection Period, an amount equal to [*]
times the average aggregate net book value of all Pool Receivables outstanding
during such Collection Period;

“Obligor” means any Person who is obligated to make payment on a Receivable
including any co-signer or guarantor;

“Operation of Law Claim” means any mechanic’s lien, supplier’s lien,
materialman’s lien, landlord’s lien or similar lien arising and having priority
governed by operation of law but not including any Security Interest arising
pursuant to a written security agreement and which can only be perfected
pursuant to the provisions of a PPSA;

“Paydown Date” means any day prior to the occurrence of a Trigger Date on which:

 

  (a) the Servicer has failed to deliver a Portfolio Report or a Portfolio
Certificate in accordance with the terms hereof;

 

  (b) any of the statements contained in Section 3.2(b) are not satisfied and
have not been waived by the Trust; or

 

  (c) the Trust’s Share is greater than 100%;

“Payment Rate” means [*];

“Person” means an individual, partnership, corporation, limited liability
company, trust, joint venture, unincorporated organization, association, board
or body established by statute, government (or any agency or political
subdivision thereof) or other entity;

“Pool Assets” means each Pool Receivable and the Related Security with respect
thereto;

“Pool Balance” means, on a particular date, the aggregate Principal Balance of
the Receivables Pool on that date;

“Pool Receivable” means any Receivable forming part of the Receivables Pool;

“Portfolio Certificate” means a certificate substantially in the form of
Schedule “E” thereto;

 

- 10 -



--------------------------------------------------------------------------------

“Portfolio Report” means a report substantially in the form of Schedule “D”;

“PPSA” means the Personal Property Security Act (Ontario) and the comparable
legislation of any other province or territory of Canada;

“Prime Rate” means, at any time and from time to time, the fluctuating annual
interest rate most recently established by Bank of Montreal which it refers to
as its “prime rate”;

“Principal Balance” means, with respect to any Receivable, [*];

“Program Fee Side Letter” means the letter agreement between the Seller and the
Securitization Agent dated May24, 2011, as the same may be amended, varied or
replaced from time to time;

“Program Limit” means $100 million or such greater amount as the Seller and the
Trust may agree upon in writing;

“PST” means amounts payable under the Retail Sales Tax Act (Ontario) or any
statute of another jurisdiction in Canada, imposing a single stage retail sales
tax similar in nature to the Ontario PST;

“Purchase” means the purchase of the Trust’s Co-Ownership Interest effected
pursuant to Section 2.2(a);

“Purchase Price” means the sum of the Cash Payments and the Deferred Purchase
Price;

“Purchase Request” means the written request sent to the Trust by the Seller
pursuant to Section 2.1 in form annexed hereto as Schedule “A”;

“Québec Assignment” means the form of assignment attached hereto as Schedule
“H”;

“Québec Receivable” means each Receivable where either one of the following
conditions is satisfied:

 

  (a) the Obligor of such Receivable is located in the Province of Québec; or

 

  (b) such Receivable is payable to an address or an account in the Province of
Québec;

“Receivable” means any right to payment from an Obligor arising under a
Contract, whether such indebtedness or other obligations constitute accounts,
chattel paper, instruments or general intangibles, arising from the providing of
financing and other services by the Seller to new, used and wholesale
automobile, other motor vehicle, Recreational Vehicle or Salvage Vehicle
dealers, including the obligation to pay any finance charges and other
obligations with respect thereto;

“Receivables Pool” means all present Receivables (other then Receivables owing
by Excluded Obligors) and all future Receivables (other then Receivables owing
by Excluded Obligors) and all Related Security with respect to such Receivables;
provided that the Receivables Pool shall not include any such interests (other
than proceeds of such interests) created after the Final Termination Date;

 

- 11 -



--------------------------------------------------------------------------------

“Records” means all contracts, books, records, microfiche and other documents
and information (including computer programmes, tapes, diskettes, data
processing software and related property and rights) maintained by or on behalf
of the Seller evidencing or otherwise relating to any Pool Receivables,
including the Contracts related thereto, or relating to any of the related
Financed Vehicles, Obligors, Related Security, Collections or the Deposit
Accounts and shall include all such records, information and material maintained
or required to be maintained by the Servicer in respect thereof but excluding
for greater certainty the financial statements of the Seller and its Affiliates;

“Recreational Vehicle” means [*];

“Related Security” means, with respect to any Receivable:

 

  (a) the Related Vehicle and Proceeds Security;

 

  (b) all of the Seller’s interest in all warranties, indemnities, service
obligations and other contract rights issued or granted by, or otherwise
existing under applicable law against, the Obligor or the manufacturer in
respect of the related Financed Vehicle;

 

  (c) all guarantees and Security Interests (other than the Related Vehicle and
Proceeds Security) from time to time, if any, purporting to secure payment of
such Receivable, whether pursuant to the Contract related to such Receivable, or
otherwise, together with all financing statements or other instruments
describing any collateral securing such Receivable, and including all Security
Interests (other than the Related Vehicle and Proceeds Security) granted by any
Person (whether or not the primary Obligor on such Receivable) under or in
connection therewith and purporting to secure payment of such Receivable;

 

  (d) all Records relating to such Receivable, including all original Contracts;

 

  (e) all service contracts and other contracts and agreements relating to such
Receivable; and

 

  (f) all proceeds of or relating to any of the foregoing, including proceeds of
or relating to the Receivable;

“Related Vehicle and Proceeds Security” means with respect to any Receivable,
the Seller’s Security Interest in the related Financed Vehicle, and all proceeds
thereof including proceeds of Insurance Policies;

“Related Vehicle Security” means with respect to any Receivable, the Seller’s
Security Interest in the related Financed Vehicle excluding all proceeds thereof
but including proceeds of Insurance Policies;

“Remittance Date” means Tuesday of each week or, if Tuesday is not a Business
Day, the next Business Day; provided that, after the Termination Date, the Trust
may designate additional Business Days as Remittance Dates in its discretion;

 

- 12 -



--------------------------------------------------------------------------------

“Rental Receivable” means a Receivable which satisfies all the requirements of
the definition of Eligible Receivable except [*];

“Replacement Servicer” means, at any time following a Servicer Transfer, the
Person whom the Trust designates from time to time by written notice given to
the Seller in accordance with Section 5.13 as the Replacement Servicer;

“Replacement Servicer Fee” means, in respect of any Collection Period, if the
Backup Servicer is the Replacement Servicer, the amount referred to in the
Backup Servicing Agreement or Backup Servicing Fee Letter, and if a Person other
than the Seller, an Affiliate of the Seller or the Backup Servicer is the
Replacement Servicer, the actual fee payable to such Person, calculated and
payable monthly based on the aggregate net book value of all Pool Receivables
outstanding as at each Settlement Date;

“Reporting Date” means, in respect of a Collection Period, the 15th day of the
following calendar month or, if such day is not a Business Day, the next
following Business Day;

“Salvage Vehicle” means [*];

“Securitization Agent” means BMO Nesbitt Burns Inc.;

“Security Interest” means a lien, security interest, hypothec, title retention
agreement, pledge, assignment (whether or not by way of security), charge,
encumbrance, mortgage, right of set-off, lease or other right or claim of any
Person;

“Seller’s Retained Interest” has the meaning ascribed thereto in Section 2.3;

“Seller’s Share” means 100% minus the Trust’s Share;

“Servicer” means the Person designated as the Servicer for the time being
pursuant to Sections 5.1 and 5.13 which shall be the Seller initially and, after
a Servicer Transfer, means any Replacement Servicer (including, for greater
certainty, the Backup Servicer to the extent it is the Replacement Servicer);

“Servicer Termination Event” has the meaning ascribed thereto in Section 5.11;

“Servicer Transfer” has the meaning ascribed thereto in Section 5.12;

“Settlement Date” means, in respect of a Collection Period, the last day of the
Collection Period;

“Special Concentration Percentage” means, without duplication, (i) for any
Special Obligor, [*];

“Special Obligors” means [*];

“Specialty Vehicles” means [*];

“Specified Ineligible Receivable” means any Pool Receivable that the Servicer
has identified as a “Specified Ineligible Receivable” pursuant to Section 2.16;

 

- 13 -



--------------------------------------------------------------------------------

“Standard & Poor’s” means Standard & Poor’s Rating Service, a division of The
McGraw Hill Companies Inc., and its successors;

“Standby Fee” has the meaning ascribed thereto in the Program Fee Side Letter;

“Static Rental Receivables Pool Net Loss Rate” means, [*];

“Subsidiary” has the meaning ascribed thereto in the Business Corporations Act
(Ontario) from time to time;

“Tangible Net Worth” means, with respect to any Person, the net worth of such
Person calculated in accordance with GAAP after subtracting therefrom the
aggregate amount of such Person’s intangible assets, including, without
limitation, goodwill, franchises, licenses, patents, trademarks, tradenames,
copyrights, service marks and brand names and capitalized software;

“Tax” means any withholding, stamp, general corporation, property, capital,
large corporations, excise, GST, PST, sales or other tax or any fee, levy,
assessment or other governmental charge, including any related penalties or
interest (excluding any tax imposed upon the Trust with respect to its income);

“Tax Credit” has the meaning ascribed thereto in Section 9.5;

“Termination Date” means the earlier of:

 

  (a) the Trigger Date;

 

  (b) June 30, 2014, which date may be extended by notice from the Trust to the
Seller upon agreement to such extension by the Seller and the Securitization
Agent; and

 

  (c) the date the Seller designates as the Termination Date upon 90 days’
notice to the Trust;

“Tractor” means [*];

“Tranche Amount” means, on any date, the principal amount of Notes outstanding
on such date;

“Tranche Period” means the period beginning on a Remittance Date and ending on
the day immediately prior to the next occurring Remittance Date; provided that
the first Tranche Period shall be the period beginning on the date of the
Purchase and ending on the day immediately prior to the first Remittance Date;

“Tranche Rate” means [*];

“Transition Expenses” means all reasonable costs and expenses (including
reasonable legal fees) incurred by the Backup Servicer in connection with
transferring servicing obligations under this Agreement, which shall not exceed
the cap established in the Backup Servicing Agreement or the Backup Servicing
Fee Letter;

“Trigger Date” means the day that, in accordance with Section 6.2, is declared
as, or automatically becomes, the Trigger Date;

 

- 14 -



--------------------------------------------------------------------------------

“Trigger Event” has the meaning ascribed thereto in Section 6.1;

“Trust Notice Event” means, following the occurrence of a [*];

“Trust’s Co-Ownership Interest” has the meaning ascribed thereto in Section 2.3;

“Trust’s Share” means on any Business Day before the Termination Date, the
percentage computed as:

        I + LR        

NRPB

 

  where:  

I

     =       the Investment at the time of computation, reduced by the aggregate
amount deposited in the Collection Account on (i) with respect to any Portfolio
Report, the last Business Day of the immediately prior Collection Period, or
(ii) with respect to any Portfolio Certificate, the last Business Day of the
prior calendar week, provided that in the case of each of (i) and (ii) above, an
equal amount is wired to the Trust on the immediately following Remittance Date
to pay down the Investment,  

LR

     =       the Loss Reserve at the time of computation,  

NRPB

     =       the Net Receivables Pool Balance at the time of computation,

and, on any Business Day on or after the Termination Date, the Trust’s Share
calculated as of the last Business Day prior to the Termination Date.

 

1.2 Headings

The division of this Agreement into Articles, Sections, Schedules and other
subdivisions, the provision of a table of contents and the insertion of headings
are for convenience of reference only and shall not affect the construction or
interpretation of this Agreement. The terms “this Agreement”, “hereof”,
“hereunder” and similar expressions refer to this Agreement and not to any
particular Article, Section, Schedule or other portion hereof and include the
recitals and any agreement supplemental hereto. Unless something in the subject
matter or context is inconsistent therewith, references herein to particular
Articles, Sections and Schedules are to the particular Articles, Sections and
Schedules of this Agreement.

 

1.3 Number, Gender, Etc.

Words importing the singular number shall include the plural and vice versa;
words importing gender shall include all genders. Any use of the term
“including” in this Agreement shall be read as, and shall mean, “including,
without limitation”.

 

- 15 -



--------------------------------------------------------------------------------

1.4 Non-Business Days

Whenever any payment to be made hereunder shall be stated to be due or any
action to be taken hereunder shall be stated to be required to be taken on a day
other than a Business Day, unless otherwise specifically provided for herein,
such payment shall be made or such action shall be taken on the next succeeding
Business Day.

 

1.5 Governing Law

This Agreement shall be governed by and construed in accordance with the laws of
the Province of Ontario and the federal laws of Canada applicable therein. Each
of the parties hereto hereby attorns to the non-exclusive jurisdiction of the
courts of the Province of Ontario.

 

1.6 References to Statutes

All references herein to any statute or any provision thereof shall, unless
otherwise specified herein, mean such statute or provision as the same may be
amended, re-enacted or replaced from time to time.

 

1.7 Severability

In the event that one or more of the provisions contained in this Agreement
shall be invalid, illegal or unenforceable in any respect under any applicable
law, the validity, legality or enforceability of the remaining provisions hereof
shall not be affected or impaired thereby. Each of the provisions of this
Agreement is hereby declared to be separate and distinct.

 

1.8 Currency

All amounts expressed herein in terms of money refer to lawful currency of
Canada and all payments to be made hereunder shall be made in such currency.

 

1.9 Schedules

The following Schedules annexed hereto are incorporated herein by reference and
are deemed to be part hereof:

 

Schedule “A”

  -      Form of Purchase Request

Schedule “B”

  -      Location of Records

Schedule “C”

  -      Form of Contracts

Schedule “D”

  -      Form of Portfolio Report

Schedule “E”

  -      Form of Portfolio Certificate

Schedule “F”

  -      Form of Increase Request

Schedule “G”

  -      Deposit Accounts

Schedule “H”

  -      Québec Assignment

Schedule “I”

  -      Net Receivables Pool Balance Calculation

 

- 16 -



--------------------------------------------------------------------------------

ARTICLE 2

PURCHASES AND INCREASES

 

2.1 Purchase Request and Increase

 

  (a) At any time on or after February 8, 2010 and on or prior to February 15,
2010, the Seller may, by delivery of an appropriately completed Purchase Request
to the Trust, request the Trust to purchase an undivided co-ownership interest
in the Receivables Pool from the Seller. The Purchase Request shall specify
(i) the amount of the Cash Payments to be paid to the Seller (which shall not be
less than $30,000,000 and shall be an integral multiple of $100,000) and the Net
Cash Payment to be paid to the Seller, and (ii) the date of such Purchase.

 

  (b) From time to time after the Purchase hereunder up to the Termination Date,
the Seller may, by delivery of an appropriately completed Increase Request
delivered to the Trust at least one Business Day prior to the date of the
proposed Increase, request the Trust to increase the Investment and the amount
of its undivided co-ownership interest in the Receivables Pool. The Increase
Request shall specify, (i) the amount of the Cash Payment (which shall not be
less than $500,000 and shall be an integral multiple of $100,000) and the Net
Cash Payment to be paid to the Seller, (ii) the date of such Increase (which
shall be a Remittance Date), and (iii) the account number of the Seller into
which the Net Cash Payment should be deposited.

 

2.2 Purchase and Sale

 

  (a) If the conditions precedent in Section 3.1 (in the case of the Purchase
hereunder) and Section 3.2 are satisfied or have not been satisfied but have
been waived by the Trust, on the date specified in the Purchase Request, the
Seller shall sell, assign and transfer to the Trust, and the Trust shall
purchase, an undivided co-ownership interest in the Receivables Pool, having the
terms and attributes and conferring upon the Trust the entitlements and property
rights set out in Section 2.3, for the Purchase Price applicable to the
Purchase, and the Trust shall deposit the applicable Cash Deposit Amount into
the Cash Reserve Account and pay to the Seller the Net Cash Payment in respect
thereof on the date of such Purchase. Upon the making of such payment and
deposit, all of the Seller’s right, title and interest in and to an undivided
co-ownership interest in the Receivables Pool shall be sold, assigned and
transferred to the Trust on a fully serviced basis without recourse (except as
provided by this Agreement), without the need of any formality or other
instrument of assignment.

 

  (b)

If the conditions precedent in Section 3.2 are satisfied or have not been
satisfied but have been waived by the Trust, on the date specified in an
Increase Request, the Trust shall deposit the applicable Cash Deposit Amount
into the Cash Reserve

 

- 17 -



--------------------------------------------------------------------------------

  Account and pay to the Seller the Net Cash Payment in respect thereof on the
date of such Increase and thereafter the Investment shall be increased by the
amount of the Cash Payment and the Trust’s Share shall be calculated based on
such increased Investment. Upon the making of such payment and deposit pursuant
to the Increase Request, an additional interest in the Receivables Pool shall be
sold, assigned and transferred to the Trust on a fully serviced basis without
recourse (except as provided by this Agreement), without the need of any
formality or other instrument of assignment, such that the Trust’s Share shall
be calculated based on such increased Investment.

 

  (c) In addition to Sections 2.2(a) and 2.2(b), but subject to the last
sentence of this Section 2.2(c), the Seller shall, on the date hereof, execute
and deliver to the Trust the Québec Assignment. For greater certainty, to the
extent there is any conflict or inconsistency between this Agreement and the
Québec Assignment, the Québec Assignment shall govern.

 

2.3 Ownership Interests

The undivided co-ownership interests in the Receivables Pool to be conveyed to
and owned by the Trust pursuant to the terms hereof shall constitute and
comprise property interests in the Receivables Pool that shall entitle the Trust
to receive amounts from the Trust’s Share of Collections from Receivables and
other amounts constituting the Receivables Pool in the amounts, at the times and
on the terms and conditions herein provided. Such undivided co-ownership
interest is not intended and shall not be construed as merely a contractual or
personal right against the Seller but rather as an interest in rem. The
undivided co-ownership interest in the Receivables Pool acquired by the Trust by
way of the Purchase and any Increases in accordance with Section 2.1 are
collectively referred to herein as the “Trust’s Co- Ownership Interest.” The
undivided ownership interest in the Receivables Pool not constituting the
Trust’s Co-Ownership Interest shall be retained by the Seller and shall
constitute and comprise property interests in the Receivables Pool that shall
entitle the Seller to receive amounts from the Seller’s Share of Collections
from Receivables and other amounts constituting the Receivables Pool in the
amounts, at the times and on the terms and conditions herein provided. Such
undivided ownership interest in the Receivables Pool not constituting the
Trust’s Co-Ownership Interest is referred to herein as the “Seller’s Retained
Interest.” The Seller and Trust shall hold the Seller’s Retained Interest and
Trust’s Co-Ownership Interest, respectively, as tenants in common.

 

2.4 Transfer From Deposit Accounts to Collection Account

On each Business Day, all amounts on deposit in each Deposit Account shall be
transferred by the Servicer from such Deposit Account to the Collection Account.

 

2.5 Allocations of Seller’s Share of Collections Before the Termination Date

The Seller hereby authorizes and directs the Servicer, on each Business Day
which is prior to the occurrence of the Termination Date, to allocate from the
Seller’s Share of Collections for such day, the following amounts in the
following order:

 

  (a) to the Replacement Servicer, an amount equal to the Seller’s Share of the
sum of any Replacement Servicer Fee and any Collection Costs, and any arrears
thereof, and to the Backup Servicer, the Seller’s Share of any Backup Servicing
Fees and Transition Expenses, and any arrears thereof;

 

- 18 -



--------------------------------------------------------------------------------

  (b) in respect of the Cash Reserve Account, the amount, if any, by which the
balance on deposit in the Cash Reserve Account is less than the Cash Reserve
Required Amount; and

 

  (c) to the Seller, any remaining balance on account of the Seller’s Retained
Interest.

 

2.6 Allocation of Trust’s Share of Collections Before the Termination Date

The Trust hereby authorizes and directs the Servicer, on each Business Day which
is prior to the occurrence of the Termination Date, to allocate from the Trust’s
Share of Collections for such day and from amounts available in the Cash Reserve
Account pursuant to Section 2.14, the following amounts in the following order
of priority:

 

  (a) to the Replacement Servicer, an amount equal to the Trust’s Share of the
sum of any Replacement Servicer Fee and any Collection Costs, and any arrears
thereof, and to the Backup Servicer, the Trust’s Share of the Backup Servicing
Fees and Transition Expenses, and any arrears thereof;

 

  (b) to the Trust, an amount equal to the sum of the Funding Discount and the
Standby Fees accrued through such day;

 

  (c) to the Trust, if such Business Day is a Paydown Date, an amount up to the
amount of the Investment for application in reduction of the Investment;
provided that if a Paydown Date has occurred pursuant to clause (c) of the
definition of Paydown Date, the amount to be applied in reduction of the
Investment shall only be the amount (subject to such amounts being in integral
multiples of $100,000) necessary to cause the Trust’s Share to be reduced to an
amount equal to or less than 100%;

 

  (d) into the Cash Reserve Account, the amount, if any (after giving effect to
Section 2.5(b)), by which the balance on deposit in the Cash Reserve Account is
less than the Cash Reserve Required Amount;

 

  (e) to the Trust, if a voluntary paydown of the Investment is being made, for
application in reduction of the Investment in accordance with Section 2.13;

 

  (f) to the relevant Indemnified Party, an amount equal to the aggregate
amounts owed to such Indemnified Party pursuant to Sections 9.1 or 9.4 that
remain unpaid;

 

  (g) to the Trust, any other amounts owing to the Trust hereunder; and

 

  (h) to the Seller, any remaining balance as Deferred Purchase Price.

 

- 19 -



--------------------------------------------------------------------------------

2.7 Payments from Collection Account

Amounts on deposit in the Collection Account deposited pursuant to Section 2.4
shall be paid out and applied by the Servicer as follows:

 

  (a) amounts allocated for the benefit of the Replacement Servicer and Backup
Servicer pursuant to Sections 2.5(a) and 2.6(a) shall be paid to the Replacement
Servicer and Backup Servicer, as applicable, when due and payable;

 

  (b) amounts allocated pursuant to Sections 2.5(b) and 2.6(d) shall be
deposited to the Cash Reserve Account;

 

  (c) amounts allocated pursuant to (i) Section 2.6(b) shall be paid to the
Trust on each Remittance Date and (ii) Section 2.6(g) shall be paid to the Trust
on the second Remittance Date of each month;

 

  (d) amounts allocated pursuant to Sections 2.6(c) and 2.6(e) shall be paid to
the Trust on each Remittance Date and the Investment shall be reduced by the
amounts distributed and applied pursuant to such Sections;

 

  (e) amounts allocated for the benefit of an Indemnified Party pursuant to
Section 2.6(f) shall be paid when due and payable to such Indemnified Party or
as such Indemnified Party may otherwise direct; and

 

  (f) amounts allocated pursuant to Section 2.5(c) shall be paid to the Seller
in respect of the Seller’s Retained Interest on each Business Day and amounts
allocated pursuant to Section 2.6(h) shall be paid to the Seller in respect of
Deferred Purchase Price on each Business Day.

For greater certainty, priority shall be determined by the priority of
allocations under Sections 2.5 and 2.6 and not by the order in which payments
and deposits are referred to in this Section 2.7.

 

2.8 Allocation and Payment of Seller’s Share of Collections After a Termination
Date

The Seller hereby authorizes and directs the Servicer, on each Business Day on
or after the occurrence of a Termination Date, to allocate from the Seller’s
Share of Collections for such day, the following amounts in the following order:

 

  (a) to the Replacement Servicer, an amount equal to the Seller’s Share of the
sum of any Replacement Servicer Fee and any Collection Costs, and any arrears
thereof, and to the Backup Servicer, the Seller’s Share of any Backup Servicing
Fees and Transition Expenses, and any arrears thereof;

 

  (b) to the relevant Indemnified Party, an amount equal to the aggregate
amounts owed to such Indemnified Party pursuant to Sections 9.1 or 9.4 that
remain unpaid; and

 

  (c) to the Seller, the balance on account of the Seller’s Retained Interest.

 

- 20 -



--------------------------------------------------------------------------------

2.9 Allocation of Trust’s Share of Collections After a Termination Date

The Trust hereby authorizes and directs the Servicer, on each Business Day which
is on or after the Termination Date, to allocate from the Trust’s Share of
Collections for such day and amounts available in the Cash Reserve Account
pursuant to Section 2.14, the following amounts in the following order of
priority:

 

  (a) to the Replacement Servicer, an amount equal to the Trust’s Share of the
sum of any Replacement Servicer Fee and any Collection Costs, and any arrears
thereof, and to the Backup Servicer, the Trust’s Share of the Backup Servicing
Fees and Transition Expenses, and any arrears thereof;

 

  (b) to the Trust, an amount equal to the Funding Discount accrued through such
day;

 

  (c) to the Trust, an amount equal to the Investment;

 

  (d) to the extent the amounts payable under Section 2.8(b) have not been
satisfied in full, to the relevant Indemnified Party, an amount equal to the
aggregate amounts owed to such Indemnified Party pursuant to Sections 9.1 or 9.4
that remain unpaid;

 

  (e) to the Trust, any other amounts owing to the Trust hereunder; and

 

  (f) to the Seller, the balance, as Deferred Purchase Price.

 

2.10 Payments from Collection Account After a Termination Date

Amounts on deposit in the Collection Account deposited pursuant to Section 2.4
shall be paid out and applied by the Trust as follows:

 

  (a) amounts held on deposit for the benefit of the Replacement Servicer
pursuant to Sections 2.8(a) and 2.9(a) shall be paid to the Replacement Servicer
when due and payable;

 

  (b) amounts held on deposit for the benefit of the Backup Servicer pursuant to
Sections 2.8(a) and 2.9(a) shall be paid to the Backup Servicer when due and
payable;

 

  (c) amounts held on deposit for the benefit of an Indemnified Party pursuant
to Sections 2.8(b) and 2.9(d) shall be paid to such Indemnified Party or as such
Indemnified Party may otherwise direct, when due and payable;

 

  (d) amounts allocated pursuant to Sections 2.9(b) and (e) shall be paid to the
Trust on such dates as the Trust may determine;

 

  (e) amounts allocated pursuant to Section 2.9(c) shall be paid to the Trust on
each Remittance Date and the Investment shall be reduced by such amounts
distributed; and

 

- 21 -



--------------------------------------------------------------------------------

  (f) amounts allocated pursuant to Section 2.8(c) shall be paid to the Seller
in respect of the Seller’s Retained Interest on each Business Day and amounts
allocated pursuant to Section 2.9(f) shall be paid to the Seller on account of
Deferred Purchase Price on each Business Day.

For greater certainty, priority shall be determined by the priority of
allocations under Sections 2.8 and 2.9 and not by the order in which payments
and deposits are referred to in this Section 2.10.

 

2.11 Purchases Limited by Program Limit

No Purchase or Increase may be made hereunder if, after giving effect thereto,
the Investment would exceed the Program Limit.

 

2.12 Program Limit

The Seller may, upon at least 30 days written notice to the Trust, reduce in
part the unused portion of the Program Limit; provided that each partial
reduction shall be in the amount of at least $1,000,000 or an integral multiple
thereof and shall be effective on a Remittance Date.

 

2.13 Voluntary Paydown of Investment

If at any time the Seller wishes to reduce the Investment, the Seller shall give
the Trust, the Servicer and the Backup Servicer at least two Business Days’
prior written notice thereof (including the amount of such proposed reduction
and the proposed date on which such reduction will commence). Following the
delivery of such notice, on the proposed date of commencement of such reduction
and on each day thereafter, the Servicer shall allocate all amounts available
for allocation under Section 2.6(e) to the Trust until the aggregate amount
allocated shall equal the desired amount of reduction, provided that,

 

  (a) unless otherwise agreed by the Trust, the amount of any such reduction
shall be not less than $1,000,000 and shall be an integral multiple of
$1,000,000, and the Investment after giving effect to such reduction shall be
not less than $30 million, and

 

  (b) the Seller shall use reasonable efforts to choose a reduction amount, and
the date of commencement thereof, so that to the extent practicable such
reduction shall commence and conclude in the same Collection Period.

 

2.14 Cash Reserve Account

To the extent that on any Business Day before the Termination Date the Trust’s
Share of Collections is less than the sum of the amounts referred to in
Sections 2.6(a) through (c), the Trust shall apply, by deposit to the Collection
Account, any amounts on deposit in the Cash Reserve Account to make the
allocations specified in Sections 2.6(a) through (c) on such Business Day. On
each Remittance Date prior to the Termination Date, any Cash Reserve Excess
Amount shall, if requested by the Seller, be paid to the Seller on account of
Deferred Purchase Price. On the Termination Date, the balance of the Cash
Reserve Account shall be deposited to the Collection Account and applied under
Section 2.9.

 

- 22 -



--------------------------------------------------------------------------------

2.15 Calculations

In making all allocation and payments of Collections and amounts on deposit in
the Cash Reserve Account hereunder, the Servicer shall use the information
contained in the most recently delivered Portfolio Report or Portfolio
Certificate, as applicable, including any Portfolio Report or Portfolio
Certificate delivered on the day of such allocation or payment.

 

2.16 Specified Ineligible Receivables

At any time prior to a Receivable first being referenced in a Portfolio Report
or a Portfolio Certificate as an Eligible Receivable, the Servicer (so long as
the Seller is the Servicer) may designate such Receivable as a “Specified
Ineligible Receivable” (which designation may take the form of a specification
that a certain class or category of Receivables to be created after such
designation will be treated as “Specified Ineligible Receivables”). In addition,
the Servicer (so long as the Seller is the Servicer) may, on behalf of the
Seller, (i) designate an existing Receivable as a “Specified Ineligible
Receivable” or (ii) designate an existing Specified Ineligible Receivable as a
Receivable (i.e., no longer a “Specified Ineligible Receivable”), in each of
cases (i) and (ii) with the prior written consent of the Trust. For the
avoidance of doubt, any Receivable which was treated as an Eligible Receivable
hereunder at any time may not be treated as a “Specified Ineligible Receivable”
without the prior written consent of the Trust. The Servicer (so long as the
Seller is the Servicer) shall identify the aggregate Principal Balance of all
such “Specified Ineligible Receivables” on each Portfolio Report. To the extent
the Servicer has from time to time identified a Receivable as a “Specified
Ineligible Receivable” in accordance with this Section, for so long as such
Receivable is a Specified Ineligible Receivable, such Receivable (i) shall not
be included as an Eligible Receivable by the Seller or the Servicer hereunder,
(ii) shall not be included in any calculations of the Delinquency Ratio or the
Default Ratio or other Receivables Pool information (other than a statement of
the aggregate Principal Balance of such Specified Ineligible Receivables)
hereunder and (iii) shall not be considered a Receivable for purposes of
Section 6.1(q).

 

2.17 Collection Account

Subject to this Section 2.17, the Servicer shall be entitled to access the
Collection Account and the Collections deposited therein, and may withdraw funds
deposited to the Collection Account and payable to the Seller pursuant to
Sections 2.7(f) and 2.10(f) prior to the relevant Remittance Date.
Notwithstanding anything else contained in this Agreement, the Trust may notify
the Servicer that it no longer wishes the Servicer to have the access rights
described in this Section 2.17 and/or to be authorized to allocate and pay the
amounts referred to in Sections 2.5, 2.6, 2.7, 2.8 and 2.9. Upon receipt of such
notice, the Servicer will have no further access or other rights with respect to
the Collection Account and the Trust, or its nominees, will assume the duties of
the Servicer under the aforementioned Sections 2.5 through 2.9.

 

- 23 -



--------------------------------------------------------------------------------

ARTICLE 3

CONDITIONS PRECEDENT

 

3.1 Conditions Precedent for the Initial Purchase

Prior to the Purchase occurring hereunder, the following shall have occurred, or
the Seller shall have delivered to the Trust the following, as the case may be,
in each case in form and substance satisfactory to the Trust, acting reasonably:

 

  (a) a certificate of an officer of the Seller attaching copies of its
constating documents;

 

  (b) a certificate of status for the Seller in the Province of Ontario and a
certificate of compliance for the Performance Guarantor in the State of
Delaware;

 

  (c) resolutions of the board of directors of the Seller approving and
authorizing the execution, delivery and performance of this Agreement and the
other documents to be delivered by the Seller hereunder, and the Purchase and
any Increase hereunder up to the Program Limit, certified by a senior officer of
the Seller to be in full force and effect as of the Closing Date;

 

  (d) incumbency certificates of the officers of the Seller executing this
Agreement and the other documents to be delivered by the Seller hereunder
showing their names, offices and specimen signatures on which certificates the
Trust shall be entitled to conclusively rely until such time as the Trust
receives from the Seller a replacement certificate meeting the requirements of
this Section 3.1(d);

 

  (e) a copy of the Credit and Collection Policies and sample copies of each of
the forms of Contract and other documents used or acquired by the Seller in each
of the provinces of Canada with respect to Financed Vehicles and the Related
Security, including credit application forms;

 

  (f) reports showing the results of the searches conducted in the Provinces of
Ontario and Quebec against the Seller and its predecessors on the Business Day
immediately preceding the Closing Date to determine the existence of any
Security Interests in the Pool Assets;

 

  (g) copies of verification statements, officially stamped or marked to
indicate that copies of such documents have been filed with the appropriate
Governmental Authorities in the Provinces of Ontario and Quebec or, if
officially stamped copies are not available prior to the Closing Date,
photocopies of documents accepted for filing or registration, of all financing
statements or other similar statements or other registrations, if any, filed in
such province or provinces with respect to the Purchase to ensure recognition as
against third parties of the interests of the Trust in the Pool Assets; in each
case showing the Seller’s address as 1717 Burton Road, Vars, Ontario, K0A 3H0;

 

  (h)

evidence that such Persons as the Trust may have designated who have registered
financing statements or similar instruments against the Seller shall have
entered

 

- 24 -



--------------------------------------------------------------------------------

  into such agreements or acknowledgements or amended their registrations,
filings or recordings so as to negate any Security Interest or other interest in
the Pool Assets capable of encumbering or defeating the interests of the Trust
therein;

 

  (i) executed copies of this Agreement, the Program Fee Side Letter, the Québec
Assignment and the other agreements and instruments called for hereunder;

 

  (j) an opinion of counsel to the Seller (including certain matters under
Québec Law) dated as of the Closing Date, which opinions may rely on an
officer’s certificate of the Seller as to certain factual matters;

 

  (k) an opinion of counsel to the Performance Guarantor dated as of the Closing
Date;

 

  (l) blocked account agreements with respect to the Deposit Accounts executed
by the banks or other financial institutions at which each of the Deposit
Accounts are located shall have been be executed and delivered to the Trust in
form satisfactory to the Trust; and

 

  (m) such other documentation as may be required by the Trust or its counsel,
Bennett Jones LLP or the Seller or its counsel, Osler Hoskin & Harcourt LLP,
acting reasonably.

 

3.2 Conditions Precedent in Favour of the Trust for Purchase/All Increases

Prior to the Purchase and all Increases hereunder, the following shall have
occurred, or the Seller shall have delivered to the Trust the following, as the
case may be, in each case in form and substance satisfactory to the Trust,
acting reasonably:

 

  (a) the Trust shall have received the Purchase Request or Increase Request,
duly executed by the Seller;

 

  (b) immediately prior to, at the time of and after giving effect to the
Purchase or Increase, the following statements will be true, and the Seller, by
accepting any payment pursuant to Section 2.2 in respect of the Purchase or any
Increase, will be deemed to have certified that:

 

  (i) the representations and warranties of the Seller contained in Section 4.1
are correct on and as of the date of purchase as though made on and as of such
date; and

 

  (ii) no event has occurred and is continuing, or would result from the
effecting of such Purchase or Increase, that constitutes a Trigger Event or
would constitute a Trigger Event by further requirement that notice be given or
time elapse or both; and

 

  (c) all other documents, instruments, opinions and agreements required by the
terms hereof to be delivered to the Trust shall have been so delivered and shall
be satisfactory in form and substance to the Trust, acting reasonably, and the
Trust shall have received such other approvals, opinions or documents as it may
reasonably request.

 

- 25 -



--------------------------------------------------------------------------------

ARTICLE 4

REPRESENTATIONS AND WARRANTIES

 

4.1 General Representations and Warranties of the Seller

The Seller represents and warrants to the Trust (in its capacity as Seller and
as Servicer), and acknowledges that the Trust is relying upon such
representations and warranties in consummating the transactions contemplated
hereby that as of the Closing Date and as of the date of each Increase:

 

  (a) the Seller is a corporation duly incorporated and existing under its
jurisdiction of incorporation, the Seller is not a “non-resident” of Canada for
the purposes of the Income Tax Act (Canada) and the Seller is duly qualified,
licensed or registered in each of the provinces of Canada to carry on its
present business and operations, except where the failure to be so qualified,
licensed or registered could not reasonably be expected to have a Material
Adverse Effect;

 

  (b) the execution, delivery and performance by the Seller of this Agreement
and all other instruments, agreements and documents to be delivered by it
hereunder, and the transactions contemplated hereby and thereby, are within the
Seller’s powers, have been duly authorized by all necessary corporate action and
do not contravene (i) the Seller’s constating documents or by-laws, (ii) any
resolution of its board of directors (or any committee thereof) or shareholders
or (iii) any law or any contractual restriction binding on or affecting the
Seller (including pursuant to any indentures, loan or credit agreements, leases,
mortgages or security agreements), the contravention of which could reasonably
be expected to have a Material Adverse Effect, and do not result in or require
the creation of any Security Interest (other than any Security Interest created
pursuant to this Agreement and the Related Security, the Blocked Account Claims,
or Security Interests permitted by this Agreement), upon or with respect to any
of its properties, and the consummation of the transactions contemplated hereby
does not require approval of shareholders or approval or consent of any Person
under any contract to which the Seller is a party;

 

  (c) no authorization or approval or other action by, and no notice to or
filing with, any Governmental Authority or regulatory body is required for the
due execution, delivery and performance by the Seller of this Agreement or any
other instrument, agreement or document to be delivered hereunder or thereunder
except (i) those that have already been given, filed or obtained, as the case
may be, and (ii) financing statements filed in favour of the Trust;

 

  (d)

this Agreement and the other instruments, agreements and documents executed in
connection herewith constitute legal, valid and binding obligations of the
Seller enforceable against it in accordance with their terms, subject to
(a) applicable bankruptcy, reorganization, winding-up, insolvency, moratorium
and other laws

 

- 26 -



--------------------------------------------------------------------------------

  of general application limiting the enforcement of creditors’ rights; (b) the
fact that the granting of equitable remedies such as specific performance and
injunction is within the discretion of a court of competent jurisdiction; and
(c) general principles of equity;

 

  (e) all filings, recordings, registrations or other actions required under
this Agreement have been made or taken in Ontario (the parties acknowledge that
in Quebec such filings, recordings, registrations or other actions shall be
taken immediately following closing), in order to validate, preserve, perfect or
protect the interests (including the co-ownership interest) of the Trust in, and
the rights of the Trust to collect, any and all of the Pool Assets, including
the right to enforce the Related Security;

 

  (f) as of the date hereof, the chief executive office of the Seller is located
in Ontario and the books, records and documents related to the Receivables in
which the Seller has an interest and other printed information (excluding
policies or certificates of insurance) evidencing or relating to the Pool
Assets, the Obligors and the related Financed Vehicles are located at the
offices shown in Schedule “B”;

 

  (g) the Records contain all information reasonably necessary for the
enforcement and Collection by the Trust of the Pool Assets, including the name,
address and phone number of each Obligor, the Principal Balance and any accrued
interest and fees on each Pool Receivable, the vehicle identification number of
each related Financed Vehicle and the payment history of the Obligor with
respect to each Pool Receivable, as such information may change from time to
time;

 

  (h) each Portfolio Report and Portfolio Certificate fully and accurately
summarizes the information contained therein and reflects all of the Pool
Receivables and the adjusted Principal Balances;

 

  (i) there is no order, judgment or decree of any court, arbitrator or similar
tribunal or Governmental Authority purporting to enjoin or restrain, and there
are no proceedings before any court, arbitrator or similar tribunal or
Governmental Authority seeking to enjoin or restrain the Seller from effecting
the Purchase or any Increase hereunder, or the Seller, its agents or the Trust
from making any collection in respect thereof, which could reasonably be
expected to have a Material Adverse Effect;

 

  (j) there are no actions, suits or proceedings in existence or, to the
knowledge of the Seller, pending or threatened, against or affecting the Seller
or its Affiliates, or the property of the Seller or of any such Affiliates, in
any court, or before any arbitrator of any kind, or before or by any
governmental body, which could reasonably be expected to have a Material Adverse
Effect;

 

  (k) the transactions contemplated herein do not require compliance with the
Bulk Sales Act (Ontario) or any similar legislation of any other jurisdiction;

 

- 27 -



--------------------------------------------------------------------------------

  (l) all documents, computer files, microfiche or other records and materials
containing information or disclosure relating to the Seller, the Backup
Servicer, the Performance Guarantor, the Obligors, the Financed Vehicles and the
Pool Assets made available to the Trust from time to time will be true and
correct in all material respects;

 

  (m) the computer records of the Seller which contain particulars of the Pool
Assets will contain notations, marks or other designations sufficient to
identify that an interest in the Pool Assets has been sold by the Seller to the
Trust hereunder;

 

  (n) the Records relating to the Pool Assets are current and reflect all
material transactions between the Seller and the Obligors under such Pool Assets
and any other Person in respect thereof;

 

  (o) each Pool Receivable included as an Eligible Receivable in the calculation
of the Net Receivables Pool Balance is an Eligible Receivable as of the date of
such calculation;

 

  (p) the Credit and Collection Policies in their current form do not contain
any amendments or new policies or practices when compared to the historical
policies and practices of the Servicer that would have adversely affected the
historical collection results that have been furnished to the Trust; and

 

  (q) since December 31, 2010, there has been no material adverse change in the
business, operations, property or financial condition of the Seller or AFC, the
ability of the Seller or AFC to perform its obligations under this Agreement or
the other documents delivered or to be delivered by it hereunder or the
collectability of the Pool Receivables, or which affects the legality, validity,
or enforceability of this Agreement or the other documents delivered or to be
delivered by it hereunder.

 

4.2 Survival

Subject to Section 10.13, the representations, warranties and covenants of the
Seller (in its capacity as Servicer) contained in this Agreement shall survive
the consummation of the transactions contemplated by this Agreement.

 

4.3 Representations and Warranties of the Trust

The Trust represents and warrants to the Seller, and acknowledges that the
Seller is relying upon such representations and warranties in consummating the
transactions contemplated hereby, that:

 

  (a) the Trust is validly existing under the laws of the Province of Ontario;

 

  (b) the execution, delivery and performance by it of this Agreement and the
other documents to be delivered by it hereunder (i) are within its powers and
(ii) do not contravene: (A) the documents pursuant to which it was established,
(B) in any material respect, any law, rule or regulation applicable to it,
(C) any material contractual restriction binding on or affecting it or its
property, or (D) any material order, writ, judgement, award, injunction or
decree binding on or affecting it or its property;

 

- 28 -



--------------------------------------------------------------------------------

  (c) no authorization or approval or other action by, and no notice to or
filing with, any governmental authority or regulatory body is required for the
due execution, delivery and performance by it of this Agreement or any other
document to be delivered by it hereunder other than those which have been
obtained or completed;

 

  (d) this Agreement constitutes a legal, valid and binding obligation
enforceable against it in accordance with its terms subject to (a) applicable
bankruptcy, reorganization, winding-up, insolvency, moratorium and other laws of
general application limiting the enforcement of creditors’ rights; (b) the fact
that the granting of equitable remedies such as specific performance and
injunction is within the discretion of a court of competent jurisdiction; and
(c) general principles of equity;

 

  (e) there is no pending or, to its knowledge, threatened, action or proceeding
affecting it or any of its assets before any court, governmental agency or
arbitrator which would, if determined adversely, have a material adverse effect
on the Seller’s rights or interests hereunder; and

 

  (f) it is not a non-resident of Canada within the meaning of the Income Tax
Act (Canada).

 

4.4 Survival

Subject to Section 10.13, the representations and warranties of the Trust
contained in this Agreement shall survive the consummation of the transactions
contemplated by this Agreement.

ARTICLE 5

ADMINISTRATION

 

5.1 Designation of the Servicer

The Trust hereby designates the Seller as the initial Servicer under this
Agreement and by executing and delivering this Agreement, the Seller agrees to
accept its designation as the Servicer until a Servicer Transfer, and hereby
agrees to perform the duties and obligations of the Servicer pursuant to the
terms hereof, at no cost to the Trust. Subject to the provisions of this
Agreement, the Servicer shall administer, service and collect the Pool Assets as
agent for the Trust until the Final Termination Date and the Trust shall not
terminate the Seller as Servicer except in accordance with Section 5.12. The
Servicer may, in accordance with the terms of the Credit and Collection
Policies, subcontract with any Person for the administration and collection of
the Pool Receivables; provided however, that the Servicer shall remain liable
for the performance of the duties and obligations so subcontracted and all other
duties and obligations of the Servicer pursuant to the terms hereof.

 

- 29 -



--------------------------------------------------------------------------------

5.2 Standard of Care

The Servicer, as agent for the Trust (to the extent provided herein), shall
perform its duties hereunder with reasonable care and diligence, using that
degree of skill and attention that the Servicer exercises in managing,
servicing, administering, collecting on and performing similar functions
relating to comparable Receivables that it services for itself or other Persons.

 

5.3 Authorization of Servicer

Without limiting the generality of the authority granted by the designation of
any Person as Servicer, and subject to the other provisions of this Agreement,
the Servicer is hereby authorized and empowered by the Trust to take any and all
reasonable steps in its name and on its behalf necessary or desirable, and not
inconsistent with the sale, transfer and assignment of an undivided co-ownership
interest in the Pool Assets to the Trust, except that the Servicer shall not be
required to notify any Person of the Trust’s interest therein until the
occurrence of a Trigger Event, in the reasonable determination of the Servicer,
to collect all amounts due under any and all Pool Assets, including, to execute
and deliver, on behalf of the Trust and its successors and assigns, any and all
instruments of satisfaction or cancellation, or partial or full release or
discharge, and all other comparable instruments, with respect to the Pool Assets
and, after delinquency of any Pool Receivable, and to the extent permitted under
and in compliance with applicable law and regulations, to commence proceedings
with respect to enforcing payment of such Pool Receivable and the Related
Security, and adjusting, settling or compromising the account or payment
thereof, to the same extent as the Seller could have done if it had continued to
own the Pool Assets. The Trust shall furnish the Servicer with any powers of
attorney and other documents that are within the ability of the Trust to furnish
and which are reasonably necessary or appropriate to enable the Servicer to
carry out its servicing and administrative duties hereunder as agent of the
Trust.

 

5.4 Enforcement of Contracts

The Servicer is authorized to enforce and protect the Trust’s rights and
interests in, to and under the Pool Assets and the Trust’s right to receive
payment in respect thereof, and the Servicer may commence or defend proceedings
in the name of the Trust (or any agent thereof, including the Servicer) for the
purpose of enforcing or protecting any rights under any of the Pool Assets or
against any Obligor personally. Unless the Trust shall have given its express
prior written consent thereto, the Servicer shall not take any action that would
make the Trust a party to any litigation. Notwithstanding the foregoing, the
Servicer need not seek the Trust’s consent to make the Trust a party to
litigation incidental to the enforcement by the Servicer of any of the Pool
Assets.

 

5.5 Assignment for Purpose of Enforcement

If the Servicer shall commence a legal proceeding to enforce any rights under
any of the Pool Assets or against an Obligor personally in accordance with this
Agreement, the Trust shall thereupon be deemed to have automatically assigned
its interest in any affected Pool Asset to the Servicer as of the day prior to
such commencement, solely for the purpose of and only to the extent necessarily
incidental to the enforcement by the Servicer of such rights. The Servicer shall
hold any such assigned interest in a Pool Asset in trust for the Trust and the
same shall be

 

- 30 -



--------------------------------------------------------------------------------

deemed to have been automatically re-assigned to the Trust when the assignment
to the Servicer ceases to be necessary for the enforcement by the Servicer of
such rights. If in any enforcement suit or legal proceeding it shall be held
that the Servicer may not enforce a right under a Pool Asset on the grounds that
it shall not be a real party in interest or a holder entitled to enforce rights
in respect of the Pool Asset, the Trust shall, at the Servicer’s expense and
direction, take such steps as are necessary to enforce the Pool Asset.

 

5.6 Deposit of Collections

The Servicer shall deposit, or cause to be deposited, all Collections, to the
Deposit Accounts as soon as reasonably possible and in any event, within one
Business Day of receipt. All Collections deposited to the Deposit Accounts shall
be held for the benefit of the Trust and the Seller, shall only be invested in
Eligible Investments and shall be withdrawn from the Deposit Accounts only in
accordance with the terms of this Agreement. Notwithstanding the foregoing, the
Servicer shall be entitled to reimburse itself out of Collections for any
amounts paid by it to [*] pursuant to Section 8 of the Blocked Account Agreement
in respect of chargebacks relating to cheques, drafts and other payment items
dishonoured or otherwise returned for insufficient funds.

 

5.7 Description of Services

The Servicer shall, unless the Trust directs otherwise, take or cause to be
taken all such reasonable actions as may be necessary or advisable from time to
time to administer and service each Pool Receivable and the Related Security and
the related Collections in accordance with the provisions of the Credit and
Collection Policies, this Agreement and applicable law. Without limiting the
generality of the foregoing, the Servicer shall, in accordance with and subject
to the Credit and Collection Policies, with respect to each Pool Receivable:

 

  (a) take or cause to be taken all such actions as may be necessary or
desirable from time to time to collect the Pool Receivable in accordance with
the terms and provisions of the applicable Contract and in accordance with the
terms of this Agreement;

 

  (b) keep an individual record with respect to the Pool Receivable and post to
it all payments received under or in respect of such Pool Receivable;

 

  (c) deposit all Collections in respect of the Pool Receivable to the Deposit
Accounts as required by Section 5.6, regardless of any defence, set-off right or
counterclaim;

 

  (d) give timely notice to the Obligor of the Pool Receivable of any payment or
other default thereunder within the Servicer’s knowledge;

 

  (e) record the Pool Receivable as being delinquent or defaulted in accordance
with the Credit and Collection Policies;

 

  (f) investigate all delinquencies and defaults under the Pool Receivable;

 

- 31 -



--------------------------------------------------------------------------------

  (g) respond to all reasonable enquiries of the Obligor of the Pool Receivable
or other obligors under the Related Security;

 

  (h) take such steps as are reasonably necessary or appropriate to maintain the
perfection and priority, as the case may be, of the Security Interests, if any,
created pursuant to the Pool Receivable and the Related Security and, subject to
Sections 5.7(m) and (n) to refrain from releasing or subordinating any such
Security Interest in whole or in part except to the extent that the Servicer
would have done so in a similar situation with respect to other Receivables
administered by it on its own behalf;

 

  (i) make all payments to Governmental Authorities and others where a statutory
lien or deemed trust having priority over the Trust’s interest in any of the
Pool Assets has arisen (provided that nothing herein shall preclude the Servicer
from contesting any claim in the ordinary course of business and in good faith);

 

  (j) subject to Sections 5.3 and 5.4, determine the advisability of taking
action and instituting and carrying out legal proceedings with respect to the
Pool Receivable and the Related Security in case of default by the Obligor under
such Pool Receivable and take such action and institute and carry out such legal
proceedings determined by it to be advisable;

 

  (k) maintain Records with respect to the Pool Receivable and the Related
Security and, subject to Section 10.9, grant representatives of the Trust
reasonable access to examine and make copies of such Records and a reasonable
opportunity to discuss matters relating to the administration and servicing of
the Pool Receivable and the Related Security with personnel of the Servicer
involved in such administration and servicing during business hours, including
the opportunity to see and review information systems and software in operation;

 

  (l) hold as trust property for and on behalf of the Trust and the Seller, free
and clear, as against creditors of the Seller, of all Security Interests and
rights of others other than Government and Employee Claims, Operation of Law
Claims and those created pursuant to this Agreement, all Records with respect to
the Pool Receivable at any one or more of the offices identified in Schedule “B”
until the Final Termination Date;

 

  (m) execute and deliver all such assignments, releases and discharges of the
Pool Receivable and the Related Security as are required by the terms thereof
and upon receipt of all amounts due thereunder or as necessary to allow the
Servicer to liquidate and sell a Financed Vehicle in accordance with the Credit
and Collection Policies; and

 

  (n) settle, compromise and otherwise deal with any claims under the Pool
Receivable or the Related Security if necessary, advisable or otherwise
permitted in accordance with the terms of the related Contract, this Agreement
and the Credit and Collection Policies.

 

- 32 -



--------------------------------------------------------------------------------

5.8 Affirmative Covenants of the Servicer

From the date hereof until the Final Termination Date, the Servicer covenants
and agrees that it will, unless the Trust shall otherwise consent in writing:

 

  (a) comply in all respects with all applicable laws, rules, regulations and
orders with respect to it, its business and properties, all Pool Assets and the
performance of its obligations as Servicer, such compliance to include paying
before the same become delinquent all Taxes and Security Interests imposed upon
the Servicer or its property in accordance with its normal policies with respect
thereto, except to the extent the same are contested in good faith and by
appropriate proceedings or where failure to do so could not reasonably be
expected to have a Material Adverse Effect;

 

  (b) preserve and maintain its corporate existence, rights, franchises and
privileges in the jurisdiction of its incorporation, and qualify and remain
qualified as an extra-provincial corporation or other out-of-jurisdiction
corporation in each jurisdiction where the failure to preserve and maintain such
existence, rights, franchises, privileges and qualifications could reasonably be
expected to have a Material Adverse Effect;

 

  (c) hold as trust property for and on behalf of the Trust and the Seller, at
any one or more of the offices designated under the heading “Location of
Records” in Schedule “B” (provided that, as may be necessary, originals may be
delivered to any law firm acting on behalf of the Servicer in connection with
any claims or proceedings connected with a Pool Asset) with respect to each Pool
Receivable, until the obligations in respect of such Pool Receivable have been
satisfied, the following documents or instruments, which are hereby
constructively delivered to the Trust:

 

  (i) the original Contracts applicable to the Pool Receivables;

 

  (ii) the original credit application, credit analysis and credit agency report
(unless no such report could be obtained in respect of the Obligor) and “credit
bureau score” and “custom score” records, if any, relating to the Obligor, all
in accordance with the Credit and Collection Policies;

 

  (iii) all other documents that the Servicer shall keep on file, in accordance
with its customary procedures, evidencing the Related Security; and

 

  (iv) any and all other documents that the Servicer shall keep on file, in
accordance with its customary procedures, relating to a Receivable, an Obligor
or any Financed Vehicles;

 

  (d)

comply with the Credit and Collections Policies in regard to the Pool Assets and
otherwise, as applicable, in performing its covenants hereunder, except to the
extent that non-compliance therewith would not materially adversely affect the
Trust’s interest in any Pool Assets with respect thereto or the collectability
or enforceability thereof, it being agreed for the purposes of this Agreement
that the

 

- 33 -



--------------------------------------------------------------------------------

  invalidity or loss of priority of any material Security Interest in any
Financed Vehicle comprising part of the Related Security related to any Pool
Receivable would materially adversely affect the Trust’s interest therein;

 

  (e) at its own expense, employ and provide general administrative, supervisory
and accounting staff and general overhead as may from time to time be reasonably
required to carry out its obligations hereunder and cause its employees to
perform their responsibilities in collecting and administering the Pool Assets
in the same manner as if the Pool Assets were owned by the Seller, except (i) to
the extent necessary or desirable to accommodate the exercise by the Trust of
its rights under this Agreement, or (ii) as otherwise required hereby;

 

  (f) pay from its own funds all general administrative and out-of-pocket
expenses and other costs incurred by it in carrying out its obligations
hereunder and all fees and expenses of any administrator appointed or
subcontractor retained by it;

 

  (g) cause the computer records of the Seller which contain particulars of the
Pool Assets to contain notations, marks or other designations sufficient to
identify that an interest in the Pool Assets has been sold by the Seller to the
Trust hereunder;

 

  (h) maintain and implement administrative and operating procedures (including
an ability to recreate Records in the event of the destruction of the originals
of such Records) to keep and maintain, and keep and maintain all Records and
other information reasonably necessary or advisable to enable the Servicer to
produce the information required to be produced by it pursuant hereto or
reasonably necessary or advisable for the enforcement of all of the Pool
Receivables and Related Security (including Records adequate to permit the daily
identification of all Collections under and adjustments to each Pool
Receivable);

 

  (i) at any time and from time to time during regular business hours, upon five
Business Days’ prior notice, subject to Section 10.9, (A) assemble such of the
Records or copies thereof as may reasonably be requested by the Trust and make
same available to the Trust at the principal place of business of the Servicer
and, if the Records cannot be provided solely at such office, at such other
offices of the Servicer or its Affiliates where Records are kept, and permit the
Trust, its agents or representatives, to examine and make copies, as reasonably
required, of such Records and (B) permit the Trust or its agents to visit the
offices and properties of the Seller for the purpose of discussing matters
relating to the Pool Assets and the Servicer’s performance hereunder with any of
the Servicer’s officers or employees having knowledge of such matters, provided
that the Trust shall act reasonably to minimize any disruption to the Servicer
in connection therewith; provided that prior to the occurrence of a Cash Reserve
Event or a Trigger Event, the Trust shall not be reimbursed for more than two
such examinations in any year, if a Cash Reserve Event has occurred and is
continuing, the Trust shall not be reimbursed for more than four such
examinations in any year and, if a Trigger Event has occurred and is continuing,
the Trust shall be reimbursed for all such examinations;

 

- 34 -



--------------------------------------------------------------------------------

  (j) to the extent the Records consist in whole or in part of computer programs
which are licensed by the Servicer, the Servicer will, forthwith upon the
occurrence of the first Servicer Termination Event, use its best efforts to
arrange for the licence or sublicence of such programs to the Trust for the
limited purpose of permitting the Trust or any Replacement Servicer to
administer and collect the Pool Assets and to enforce the rights acquired by the
Trust in respect of the Related Security;

 

  (k) at its expense, timely and fully perform and comply in all material
respects with all material provisions, covenants and other promises required to
be observed by the Seller under the Contracts in connection with the Pool
Assets;

 

  (l) permit the Trust at any reasonable time and from time to time to inspect
the data processing systems used by the Servicer to service, administer and
collect the Pool Receivables and the Related Security and, in the event that the
Seller is not the Servicer, to permit the Servicer to use, through the Seller
only (and not directly), any computer or computer related equipment, together
with all necessary software, that had been used by the Seller to service,
administer and collect the Pool Receivables and the Related Security immediately
prior to the Seller ceasing to be the Servicer, provided that the Trust shall
act reasonably to minimize any disruption to the Servicer in connection
therewith;

 

  (m) give the Trust not less than 30 days’ prior written notice of any change
in the address of its chief place of business and chief executive office, and
written notice promptly after any change in the address of an office listed
under the heading “Location of Records” in Schedule “B”, and each such notice
shall be deemed to amend Schedule “B” accordingly;

 

  (n) provide to the Trust not less than 30 days’ prior notice of any change in
the name of the Servicer as stated in its constating documents;

 

  (o) co-operate with, and offer such assistance as may reasonably be requested
by, the chartered accountants selected by the Trust to furnish reports in
respect of the Trust, the Purchase, any Increases and the servicing of the Pool
Assets under this Agreement, and furnish in respect of the preceding fiscal
year, addressed to the Trust and such other Persons as the Trust may reasonably
designate, a certificate of an officer who is familiar with this Agreement
certifying that, to the knowledge of such officer, the Servicer complied in such
calendar year with its obligations hereunder except to the extent non-compliance
therewith did not materially adversely affect the interest of the Trust and
except as further set forth in such certificate;

 

  (p) upon request of the Trust and with the Servicer’s written consent, such
consent not to be unreasonably withheld, request the Servicer’s auditors to
assist the Trust’s auditors to the extent and in such manner as is reasonably
required for the Trust’s auditors to report on the status of the Pool Assets
under this Agreement;

 

  (q) make or cause to be made all filings, recordings, registrations and take
all other actions in each jurisdiction necessary to validate, preserve, perfect
or protect the co-ownership interests of the Trust in the Pool Assets including,
the right to enforce the Related Security; and

 

- 35 -



--------------------------------------------------------------------------------

  (r) following the occurrence and during the continuation of a Termination
Event or a Cash Reserve Event, the Servicer shall provide to the Backup Servicer
and the Trust (if requested) on a daily basis an electronic download with
respect to the Pool Receivables in form and substance acceptable to the Backup
Servicer (and which shall include, but not be limited to, all records related to
each Receivable required by the Backup Servicer to service and collect such
Receivable) and a Portfolio Certificate (including information with respect to
all Collections received and all Receivables acquired by the Seller). Following
the occurrence and during the continuation of a Cash Reserve Event, the Trust
shall have the right to require the Seller or the Servicer to, and upon such
request the Seller or the Servicer, as applicable, shall, assemble copies of all
of the Contracts and make the same available to the Backup Servicer or other
third-party custodian specified by, and at a place selected by, the Trust within
30 days.

 

5.9 Reporting Requirements of the Servicer

From the date hereof until the Final Termination Date, the Servicer covenants
and agrees that it will, unless the Trust shall otherwise consent in writing,
deliver to the Trust:

 

  (a) on each Reporting Date, a Portfolio Report relating to the Pool Assets
during the related Collection Period and relating to all transactions between
the Seller in its capacity as Servicer and the Trust during such Collection
Period, such report to be current as of the close of business of the Servicer on
the related Settlement Date;

 

  (b) on the first Business Day of each week, a Portfolio Certificate relating
to the Pool Assets as of the close of business of the Servicer on the last day
of the prior week;

 

  (c) upon the Trust’s reasonable request therefor, a listing by Obligor of all
Pool Receivables and current aging report for all Delinquent Receivables;

 

  (d) forthwith after the occurrence of each Servicer Termination Event and each
event or the existence of any fact which, with the giving of such notice or
lapse of time or both, may constitute a Servicer Termination Event, a statement
of a senior financial officer or accounting officer of the Servicer setting
forth details as to such Servicer Termination Event or fact or event and the
action which the Servicer has taken and is proposing to take with respect
thereto; and

 

  (e) promptly, from time to time, such other documents, records, information or
reports with respect to the Pool Assets or the conditions or operations,
financial or otherwise, of the Servicer as the Trust may from time to time
reasonably request.

 

5.10 Negative Covenants of the Servicer

From the date of this Agreement until the Final Termination Date, the Servicer
covenants and agrees that it will not, unless the Trust shall otherwise consent
in writing:

 

  (a) except as otherwise provided herein, whether by operation of law or
otherwise, purport to sell, assign or otherwise dispose of, or create or suffer
to exist any Security Interest upon or with respect to the Seller’s or the
Trust’s interest in the Pool Assets if the effect of such Security Interest
would be to cause the related Pool Receivable not to be an Eligible Receivable,
or assign any right to receive payment under, or to enforce the Servicer’s
interest in, any of the Pool Assets, provided that the Servicer may enter into
arrangements with collection agencies, private investigation firms and law firms
to directly collect and hold payments of Receivables in trust for the benefit of
the Trust and the Seller in accordance with the Credit and Collection Policies;

 

- 36 -



--------------------------------------------------------------------------------

  (b) make any change in the Credit and Collection Policies which could
reasonably be expected to have a Material Adverse Effect without the prior
written consent of the Trust, nor will it make any change to its credit,
collection and administration practices and procedures with respect to Pool
Receivables or Receivables which are to become Pool Receivables than it applies
with respect to other Receivables owned or serviced by it (including, by way of
example, its practice of granting waivers relative to the Credit and Collection
Policy) without providing the Trust with prior written notice to the extent such
change would impact a material portion of the Receivables Pool [*];

 

  (c) after the occurrence and during the continuance of a Trigger Event, extend
the maturity or adjust the Principal Balance or otherwise modify the terms of
any Pool Receivable in any material respect, or amend, modify or waive any term
or condition of any related Contract in any material respect;

 

  (d) release any security, guarantee or insurance securing any indebtedness
under any of the Pool Receivables, except to the extent that granting such
release is in accordance with this Agreement, the Credit and Collection Policies
and the Servicer’s usual practices as an obligee or such security or insurance
is replaced in a form acceptable to the Trust, acting reasonably;

 

  (e) take any action that adversely affects the perfection, validity or
protection of the Trust’s rights to collect amounts owing in respect of the Pool
Receivables and the proceeds thereof, including the right to enforce the Related
Security, except to the extent that the Servicer would have done so in a similar
situation with respect to other similar receivables administered by it on its
own behalf;

 

  (f)

enter into any transaction of reorganization, amalgamation or arrangement, or
liquidate, wind up or dissolve itself (or suffer any liquidation or dissolution)
or sell, lease or otherwise dispose of its assets as an entirety or
substantially as an entirety; except that the Servicer may enter into a
transaction of reorganization, amalgamation, or arrangement, so long as (i) such
transaction could not reasonably be expected to have a Material Adverse Effect,
(ii) as a condition to the completion of such transaction, the continued or
reorganized corporation shall have executed an agreement of assumption to
perform every obligation of the Servicer hereunder and under the other
agreements, instruments and documents executed and delivered by the Servicer
hereunder or otherwise contemplated

 

- 37 -



--------------------------------------------------------------------------------

  hereby, (iii) the Backup Servicer shall have provided its written consent and
acknowledged its continuing obligations under the Backup Servicer Agreement in
respect of the obligations of such continued or reorganized corporation, and
(iv) the Performance Guarantor shall have provided its written consent and
acknowledged its continuing obligations under this Agreement in respect of the
obligations of such continued or reorganized corporation; or

 

  (g) resign as Servicer (provided, for greater certainty, that nothing herein
contained shall limit the ability of the Trust to appoint a Replacement Servicer
in accordance with the provisions of this Agreement).

 

5.11 Servicer Termination Events

The occurrence or existence of one or more of the following events or facts
which is continuing and has not been remedied by the Servicer or the Backup
Servicer within the time period specified if any, with respect to such events or
facts shall constitute a “Servicer Termination Event”:

 

  (a) the Servicer fails to make any payment or deposit to be made by it
hereunder and such failure continues for two Business Days after the occurrence
of such failure;

 

  (b) any failure on the part of the Servicer to duly perform or observe any
material term, condition, covenant or agreement of the Servicer set forth in
this Agreement (other than Section 5.10(f)) or any document executed in
connection herewith, other than such as are specifically referred to in
paragraph (a) above, which failure continues unremedied for a period of 30 days
after the date on which the Servicer receives written notice thereof from the
Trust specifying the default or breach;

 

  (c) any representation or warranty made by the Servicer (or any of its
officers) in or pursuant to this Agreement, the Purchase Request, any Increase
Request, any Portfolio Report, any Portfolio Certificate or any document
executed in connection herewith or therewith proves to have been false or
incorrect in any material respect when made and has not been cured within 30
days after written notice thereof has been received by the Servicer from the
Trust;

 

  (d) the taking of possession by an encumbrancer (including a receiver,
receiver manager or trustee) of any assets of the Servicer (other than solely to
perfect a security interest therein), or the levying or enforcement or a
distress or execution or any similar process against any part of the assets of
the Servicer that remains unsatisfied for 30 days after the Servicer becoming
aware thereof, which materially adversely affects the Servicer’s ability to
perform its obligations hereunder;

 

  (e)

the issuance or levying of a writ of execution, attachment or similar process
against all or a substantial portion of the property of the Servicer, the Backup
Servicer or the Performance Guarantor, in connection with any judgment against
the Servicer, the Backup Servicer or the Performance Guarantor in any amount

 

- 38 -



--------------------------------------------------------------------------------

  that materially affects the property of the Servicer, the Backup Servicer or
the Performance Guarantor if such writ of execution, attachment or similar
process shall not have been stayed or dismissed after 45 days;

 

  (f) any failure on the part of the Servicer to duly perform or observe the
terms of Section 5.10(f);

 

  (g) any of the Servicer, AFC or the Performance Guarantor shall generally not
pay its debts as they become due, or shall admit in writing its inability to pay
its debts generally, or shall make a general assignment for the benefit of
creditors; or any proceedings shall be instituted by or against the Servicer or
the Performance Guarantor seeking to adjudicate it bankrupt or insolvent, or
seeking liquidation, winding-up, reorganization, arrangement, adjustment,
protection, relief or composition of it or its debts under any law relating to
bankruptcy, insolvency, reorganization or relief of debtors, or seeking the
entry of an order for relief by the appointment of a receiver, trustee or other
similar official for it or for any substantial part of its property and, if such
proceeding has been instituted against the Servicer or the Performance
Guarantor, as the case may be, either such proceeding has not been stayed or
dismissed within 45 days or any of the actions sought in such proceeding
(including the entry of an order for relief or the appointment of a receiver,
trustee, custodian or other similar official) are granted, or the Servicer or
the Performance Guarantor take any corporate action to authorize any of the
actions described in this Section 5.11(g); and

 

  (h) the filing by the Servicer, AFC or the Performance Guarantor of a notice
of intention to make a proposal under the Bankruptcy and Insolvency Act, the
Companies’ Creditors Arrangement Act or any other similar legislation in the
applicable jurisdiction, to some or all of its creditors.

 

5.12 Effecting a Servicer Transfer

At any time after the occurrence of a Servicer Termination Event that has not
been subsequently waived in writing by the Trust, the Trust may effect a
termination of a Servicer’s designation as Servicer hereunder (a “Servicer
Transfer”) by giving notice to the Servicer of its decision to terminate the
Servicer’s engagement as Servicer, which termination shall take effect at the
time specified in such notice, or, failing the specification of any time, upon
the appointment of a Replacement Servicer. Any waiver delivered by the Trust
will only be effective with respect to the specific matters in respect of which
it is given and shall not be applicable to any further event or occurrence. The
Trust acknowledges that any written waiver it delivers will be irrevocable by
the Trust.

 

5.13 Appointment of Replacement Servicer

At any time after the occurrence of a Servicer Termination Event, the Trust may
by instrument in writing delivered to the Servicer designate and appoint as the
Replacement Servicer any Person;

 

- 39 -



--------------------------------------------------------------------------------

5.14 Additional Servicer Covenants Following a Servicer Transfer

From and after a Servicer Transfer until the Final Termination Date, the
Servicer and the Seller covenant and agree that they shall, in addition to any
other obligations, upon the request of the Trust:

 

  (a) instruct the Obligor of each Pool Receivable (and any other Persons, if
applicable, in the case of the Related Security) to remit all payments due under
the Pool Receivables and Related Security to the Replacement Servicer;

 

  (b) remit to the Replacement Servicer all payments, if any, received by the
predecessor Servicer from Obligors and from other Persons, if applicable, under
the Pool Assets;

 

  (c) segregate all cash, cheques and other instruments constituting Collections
in a manner acceptable to the Trust and, immediately upon receipt, deposit all
such cash, cheques and instruments, duly endorsed or with duly executed
instruments of transfer, to an account specified by the Replacement Servicer;

 

  (d) cause the computer records of the Seller which contain particulars of the
Pool Assets to contain notations, marks or other designations sufficient to
identify that an interest in the Pool Assets has been sold by the Seller to the
Trust hereunder;

 

  (e) deliver copies or originals of all Records (including computer diskettes
or tapes containing all information necessary or reasonably desirable to enable
the Trust or its agent to collect the amounts owing under the Pool Receivables
and the Related Security, together with a printed copy or microfiche of all such
information) to the Trust or as it may direct in writing (or retain the same in
segregated storage if so directed), and provide the Trust or its agent with all
reasonable assistance necessary to decipher the information contained on the
computer diskettes or tapes; and

 

  (f) perform any and all acts and execute and deliver any and all documents as
may reasonably be requested by the Trust in order to effect the purposes of this
Agreement or to enable the Replacement Servicer to collect and enforce the Pool
Receivables and any Related Security and Collections related thereto.

 

5.15 Trust Rights Following a Servicer Transfer

Upon a Servicer Transfer, the Trust may, but is not required to, at any time
(unless prior to such time the Seller shall have purchased from the Trust and
satisfied all of its obligations with respect to such purchase, all of the Pool
Receivables), directly or through the Replacement Servicer, without limitation:

 

  (a) perform the services, duties and functions of the Servicer specified in
Article 5 of this Agreement with respect to the Pool Assets as the Trust
reasonably deems fit;

 

  (b) notify any Obligor of the purchase by the Trust and the sale, transfer and
assignment by the Seller of any Pool Assets under this Agreement;

 

- 40 -



--------------------------------------------------------------------------------

  (c) contact any Obligor for any reasonable purpose, including for the
performance of audits and verification analyses, and the determination of
account balances and other data maintained by the predecessor Servicer;

 

  (d) direct any Obligor to make all payments on account of any Pool Receivables
or Related Security directly to the Trust at an address designated by the Trust
or to such third party (including the Replacement Servicer) or bank or
depositary as may be designated by the Trust;

 

  (e) request any Obligor to change the instructions for any direct debit or
electronic funds transfer otherwise payable to the Seller or the Servicer; and

 

  (f) proceed directly against any Obligor and take any and all other actions,
in the Seller’s name or otherwise, necessary or reasonably desirable to collect
the Pool Receivables, enforce the Related Security or effect any related result.

 

5.16 Power of Attorney; Further Assurances

 

  (a) The Seller hereby grants to the Trust an irrevocable power of attorney,
with full power of substitution, coupled with an interest, to take in the name
of the Seller or in the name of the Trust, acting reasonably, all steps
necessary or advisable to endorse or negotiate an instrument, bill of exchange
or other writing or to otherwise enforce or realize on any Pool Asset or other
right of any kind held or owned by the Seller or transmitted to or received by
the Seller or the Trust as payment on account or otherwise in respect of the
Pool Asset, and to execute and deliver, in the Seller’s name and on the Seller’s
behalf, such instruments and documents necessary or desirable to evidence or
protect the ownership of the Trust in the Pool Assets and to execute and file,
in the Seller’s name and on the Seller’s behalf, such recording, registration,
financing or similar statements (including any amendments, renewals and
continuation statements) under applicable laws, including the PPSA, in such
jurisdictions where it may be necessary to validate, perfect or protect the
ownership of the Trust as aforesaid. The Seller shall execute and deliver such
additional documents and shall take such further actions as the Trust may
reasonably request to effect or evidence the sale, assignment and transfer of
the Pool Assets, and the Trust’s ownership interest therein or otherwise
necessary or desirable in furtherance of the foregoing. The Seller shall execute
and deliver to the Trust such powers of attorney as may be necessary or
appropriate to enable the Trust to endorse for payment any cheque, draft or
other instrument delivered to the Trust in payment of any amount under or in
respect of a Pool Asset.

 

  (b) The Trust hereby covenants and agrees that it will not exercise any of the
rights conferred by Section 5.16(a) except upon the occurrence of a Trigger
Event and then only in respect of the Pool Assets.

 

- 41 -



--------------------------------------------------------------------------------

5.17 Deemed Collections

 

  (a) If, on any day prior to the Final Termination Date, any Pool Receivable is
either (i) reduced or cancelled as a result of any breach by the Seller or the
Servicer of its obligations hereunder or of the terms of the related Contract;
or (ii) reduced or cancelled as a result of a set-off in respect of any claim by
the applicable Obligor against the Seller or the Servicer (whether such claim
arises out of the same or a related transaction or an unrelated transaction or
the loss of or interference with the right of the Obligor to quiet enjoyment of,
and continued possession of, the Financed Vehicle), the Servicer or the Seller
and the Servicer (on a joint and several basis), so long as the Servicer is the
Seller or an Affiliate thereof, as the case may be shall, for all purposes
hereof, be irrebuttably deemed to have received a Collection of such Receivable
in the amount of such reduction or cancellation and shall deposit such amount to
the Deposit Accounts in accordance with the terms of Section 5.6.

 

  (b) If on any day prior to the Final Termination Date any Security Interest,
other than a Blocked Account Claim, is validly asserted by any Person (other
than the Trust) against any Pool Receivable (as determined by a court of
competent jurisdiction or due to the agreement or acquiescence of the Seller or
Servicer), and such Security Interest has arisen by or through the action or
inaction of the Seller or the Servicer, and, with respect to any Security
Interest granted by or arising through an Obligor and asserted against a
Financed Vehicle, such Security Interest ranks in priority to or pari-passu with
the interest of the Trust, the Seller shall, for all purposes hereof, be
irrebuttably deemed to have received on such day, a Collection of any affected
Pool Receivable in full and shall deposit such amounts to the Deposit Accounts
in accordance with the terms of Section 5.6.

 

  (c) If on any day prior to the Final Termination Date it is discovered or
determined (i) that any Pool Receivable included as an Eligible Receivable in
the calculation of the Net Receivables Pool Balance was not an Eligible
Receivable on the date of such calculation, or (ii) the Servicer, so long as the
Servicer is the Seller or an Affiliate thereof, has extended, amended or
otherwise modified a Contract in contravention of Section 5.10(c), the Seller
shall be deemed to have received on such day a Collection of such Pool
Receivable in full.

 

  (d) If the Seller or Servicer has been deemed, pursuant to Section 5.17(a),
(b) or (c) to have received a Collection of any Pool Receivable in full, upon
deposit by the Seller or Servicer to the Collection Account of the amount
thereof, the Trust will be deemed to have sold to the Seller or Servicer, as the
case may be, without further instrument or formality, the related Pool
Receivables together with the Related Security in respect thereof free and clear
of all Security Interests arising through the Trust but otherwise on an “as is,
where is” basis without recourse to, or representation or warranty of the Trust.

 

- 42 -



--------------------------------------------------------------------------------

ARTICLE 6

TRIGGER EVENTS

 

6.1 Meaning of Trigger Event

The term “Trigger Event” means any of the following events or circumstances:

 

  (a) the Seller or the Servicer fails to make any payment or deposit to be made
by it hereunder and such failure continues for two Business Days after the
occurrence of such failure;

 

  (b) any failure on the part of the Seller to duly perform or observe any
material term, condition, covenant or agreement of the Seller set forth in this
Agreement (other than Section 7.3(c)) or any document executed in connection
herewith, other than such as are specifically referred to in paragraph (a)
above, which failure continues unremedied for a period of 30 days after the date
on which the Seller receives written notice thereof from the Trust specifying
the default or breach;

 

  (c) a Servicer Termination Event occurs;

 

  (d) any representation or warranty made by the Seller (or any of its officers)
in or pursuant to this Agreement, the Purchase Request, any Increase Request,
any Portfolio Report, any Portfolio Certificate or any document executed in
connection herewith or therewith proves to have been false or incorrect in any
material respect when made and has not been cured within 30 days after written
notice thereof has been received by the Seller from the Trust;

 

  (e) the taking or possession by an encumbrancer (including a receiver,
receiver manager or trustee) of any assets of the Seller (other than solely to
perfect a security interest therein) or the levying or enforcement or a distress
or execution or any similar process against any of the assets of the Seller that
remains unsatisfied for 30 days after the Seller becoming aware thereof, which
materially adversely affects the Seller’s ability to perform its obligations
hereunder;

 

  (f) the issuance or levying of a writ of execution, attachment or similar
process against all or a substantial portion of the property of the Seller, in
connection with any judgment against the Seller in any amount that materially
affects the property of the Seller if such writ of execution, attachment or
similar process shall not have been stayed or dismissed after 45 days;

 

  (g) any failure on the part of the Seller to duly perform or observe the terms
of Section 7.3(c);

 

  (h) the filing by the Seller of a notice of intention to make a proposal under
the Bankruptcy and Insolvency Act, the Companies’ Creditors Arrangement Act or
any other similar legislation in the applicable jurisdiction, to some or all of
its creditors;

 

- 43 -



--------------------------------------------------------------------------------

  (i) the Seller shall generally not pay its debts as they become due, or shall
admit in writing its inability to pay its debts generally, or shall make a
general assignment for the benefit of creditors; or any proceedings shall be
instituted by or against the Seller seeking to adjudicate it bankrupt or
insolvent, or seeking liquidation, winding-up, reorganization, arrangement,
adjustment, protection, relief or composition of it or its debts under any law
relating to bankruptcy, insolvency, reorganization or relief of debtors, or
seeking the entry of an order for relief by the appointment of a receiver,
trustee or other similar official for it or for any substantial part of its
property and, if such proceeding has been instituted against the Seller either
such proceeding has not been stayed or dismissed within 45 days or any of the
actions sought in such proceeding (including the entry of an order for relief or
the appointment of a receiver, trustee, custodian or other similar official) are
granted, or the Seller take any corporate action to authorize any of the actions
described in this Section 6.1(i);

 

  (j) the Seller shall fail to transfer to any Replacement Servicer when
required any rights, pursuant to the Agreement, which the Seller then has with
respect to the servicing of the Pool Receivables;

 

  (k) (i) a default shall occur in the payment when due (subject to any
applicable grace period), whether by acceleration or otherwise, of any
Indebtedness of the Seller, AFC or the Performance Guarantor or (ii) a default
shall occur in the performance or observance of any obligation or condition with
respect to such Indebtedness if the effect of such default is to accelerate the
maturity of any such Indebtedness, and, in the case of either clause (i) or
clause (ii), the Indebtedness with respect to which non-payment and/or
non-performance shall have occurred and is continuing exceeds, at any point in
time, with respect to the Seller and AFC, $1,000,000 and with respect to the
Performance Guarantor, $35,000,000, in the aggregate for all such occurrences;

 

  (l) this Agreement, the Purchase or any Increases shall for any reason (other
than pursuant to the terms hereof) cease to create, or shall for any reason
cease to be, a valid and enforceable perfected co-ownership interest in each
Pool Receivable and the Collections with respect thereto;

 

  (m) as of any Settlement Date, the arithmetic average of the Default Ratios
for the most recent [*] shall exceed [*] or the Default Ratio as of any
Settlement Date shall exceed [*];

 

  (n) as of any Settlement Date, the arithmetic average of the Delinquency
Ratios for the most recent [*] shall exceed [*] or the Delinquency Ratio as of
any Settlement Date shall exceed [*];

 

  (o) the Net Spread shall be [*] at any time;

 

  (p) the Tangible Net Worth of the Seller shall be less than [*] or the
Tangible Net Worth of AFC shall be less than [*];

 

- 44 -



--------------------------------------------------------------------------------

  (q) any material adverse change shall occur in the reasonable business
judgment of the Trust in the collectability of the Receivables or the business,
operations, property or financial condition of the Seller or the Performance
Guarantor;

 

  (r) this Agreement shall cease to be in full force and effect with respect to
the Performance Guarantor, the Performance Guarantor shall fail to comply with
or perform any provision of this Agreement, or the Performance Guarantor (or any
Person by, through or on behalf of the Performance Guarantor) shall contest in
any manner the validity, binding nature or enforceability of this Agreement with
respect to the Performance Guarantor;

 

  (s) the sum of all of the Seller’s Indebtedness, net of [*], exceeds [*];

 

  (t) the Seller’s debt (excluding guarantees) to equity ratio [*];

 

  (u) the aggregate of the Principal Balances of all Eligible Receivables shall
be less than $30 million;

 

  (v) the blocked account agreement in favour of the Trust in place with respect
to any Deposit Account shall have terminated other than as a result of any
action by the Trust (and not been replaced) or shall be of no force and effect
or otherwise unenforceable;

 

  (w) AFC shall not hold, directly or indirectly, all of the outstanding share
capital of the Seller, or the Performance Guarantor shall not hold, directly or
indirectly, at least 80% of all of the outstanding share capital of AFC;
provided that, for greater certainty, the pledge as security by the Seller or
the Performance Guarantor, as the case may be, of all or any of such shares
shall not be a Trigger Event hereunder;

 

  (x) the amount on deposit in the Cash Reserve Account shall at any time before
the Termination Date fail to equal or exceed the Cash Reserve Required Amount
for a period of [*];

 

  (y) (i) any of the Seller or the Servicer shall have asserted that this
Agreement or any document executed herewith to which it is a party is not valid
and binding on the parties thereto; or (ii) any court, governmental authority or
agency having jurisdiction over any of the parties to any of such documents or
any property thereof shall find or rule that any material provisions of any of
such documents is not valid and binding on the parties thereto and all appeals
therefrom have been decided or the time to appeal has run;

 

  (z)

the Backup Servicer shall resign or be terminated and no successor Backup
Servicer reasonably acceptable to the Trust shall have been appointed pursuant
to a replacement Backup Servicing Agreement, within 90 days of such resignation
or termination, as applicable; unless on or prior to the first day on which a
Backup Servicer is required to be appointed pursuant to this paragraph (z), the
Performance Guarantor’s senior unsecured debt shall be rated at least “BBB-” by
S&P and “Baa3” by Moody’s; provided, that a Trigger Event shall be deemed to
occur if no Backup Servicer reasonably acceptable to the Trust shall have been

 

- 45 -



--------------------------------------------------------------------------------

  appointed within 90 days following any subsequent withdrawal, suspension or
downgrade of such senior unsecured debt ratings of the Performance Guarantor
below “BBB-” by S&P or below “Baa3” by Moody’s or, if the applicable rating is
“BBB-” by S&P or “Baa3” by Moody’s, the placement of such ratings on credit
watch or similar notation;

 

  (aa) the occurrence of a KAR Financial Covenant Termination Event;

 

  (bb) the average Payment Rate for the [*] is less than [*];

 

  (cc) at any time the Trust Share exceeds 100%, and such condition shall
continue unremedied for five days after any date, any Portfolio Report or
Portfolio Certificate is required to be delivered; or

 

  (dd) as reported on its consolidated balance sheet, AFC shall fail to maintain
(as measured as of the last Business Day of each calendar week) cash and cash
equivalents (including, without limitation, any intercompany receivable payable
by KAR to AFC upon demand) of at least [*], at least [*] of which must
constitute unrestricted cash (i.e., cash that is neither (i) pledged to a third
party unrelated to the KAR Credit Facility, nor (ii) in an account in which a
third party unrelated to the KAR Credit Facility has a perfected security
interest.

 

6.2 Action Upon Occurrence of a Trigger Event

Upon the occurrence of any Trigger Event described in Sections 6.1(a), (b), (c),
(d), (g), (l), (m), (n), (o), (p), (q), (r), (s), (t), (u), (v), (w), (x), (y),
(z), (aa), (bb), (cc), and (dd) provided such Trigger Event has not been
subsequently waived in writing by the Trust, the Trust or its authorized agent
may, by notice to the Seller declare the Trigger Date to have occurred on the
date specified in such notice. Upon the occurrence of any other Trigger Event
described in Section 6.1, the Trigger Date will occur automatically, without the
necessity of any notice. Upon any such declaration or automatic occurrence, the
Trust will have, in addition to its rights and remedies hereunder and under any
documents related hereto, all other rights and remedies under applicable laws
and otherwise, which rights and remedies will be cumulative. Notwithstanding the
above, the Securitization Agent may waive any Trigger Event in its sole
discretion and, if given, such waiver shall be irrevocable.

 

6.3 Optional Repurchase of Pool Receivables

If, at any time the Pool Balance is less than 10% of the highest ever Pool
Balance, the Servicer may elect, by notice to the Trust, to purchase all of the
Pool Receivables and the Related Security. The purchase by the Servicer of all
of the Pool Receivables and the Related Security shall be effective upon the
payment by the Servicer to the Trust of an amount equal to the sum of (i) the
then outstanding Investment, (ii) the Funding Discount, and (iii) any other
fees, costs and expenses incurred by the Trust in connection with this Agreement
to the date of or as a result of such purchase, including any interest and other
costs required to be paid on outstanding Notes. Upon the payment to the Trust of
such amount by deposit to the Collection Account, the Trust shall transfer,
assign and convey to the Servicer or as it may direct all of the Trust’s right,
title and interest in, to and under such Pool Receivables and the Related
Security related thereto,

 

- 46 -



--------------------------------------------------------------------------------

without recourse, and subject only to the representations and warranties of the
Trust that such right, title and interest is held beneficially by it and is
transferred, assigned and conveyed to the Servicer or as it may direct free and
clear of any Security Interests created, suffered or permitted to exist by the
Trust.

ARTICLE 7

GENERAL COVENANTS AND POWER OF ATTORNEY

 

7.1 Affirmative Covenants of the Seller

From the date hereof until the Final Termination Date, the Seller covenants and
agrees that it will, unless the Trust shall otherwise consent in writing:

 

  (a) comply in all respects with all applicable laws, rules, regulations and
orders with respect to it, its business and properties and all Pool Assets, such
compliance to include paying before the same become delinquent all Taxes and
Security Interests imposed upon the Seller or its property in accordance with
its normal policies with respect thereto, except to the extent the same are
contested in good faith and by appropriate proceedings or where failure to do so
could not reasonably be expected to have a Material Adverse Effect;

 

  (b) preserve and maintain its corporate existence, rights, franchises and
privileges in the jurisdiction of its incorporation, and qualify and remain
qualified as an extra-provincial corporation or other out-of-jurisdiction
corporation in each jurisdiction where the failure to preserve and maintain such
existence, rights, franchises, privileges and qualification could reasonably be
expected to have a Material Adverse Effect;

 

  (c) at any time and from time to time during regular business hours, upon five
Business Days’ prior written notice, subject to Section 10.9, (A) assemble such
of the Records or copies thereof in its possession or control as may reasonably
be required by the Trust and make same available to the Trust at the principal
place of business of the Seller and, if the Records cannot be provided solely at
such office, at such other offices of the Seller or its Affiliates where Records
are kept, and permit the Trust, its agents or representatives, to examine and
make copies, as reasonably requested, of such Records and (B) permit the Trust
or its agents to visit the offices and properties of the Seller and its
Affiliates for the purpose of discussing matters relating to the Pool Assets and
the Seller’s performance hereunder with any of the Seller’s officers or
employees having knowledge of such matters, provided that the Trust shall act
reasonably to minimize any disruption to the Seller in connection therewith;
provided that prior to the occurrence of a Cash Reserve Event or a Trigger
Event, the Trust shall not be reimbursed for more than two such examinations in
any year, if a Cash Reserve Event has occurred and is continuing, the Trust
shall not be reimbursed for more than four such examinations in any year and, if
a Trigger Event has occurred and is continuing, the Trust shall be reimbursed
for all such examinations;

 

- 47 -



--------------------------------------------------------------------------------

  (d) at its expense, timely and fully perform and comply in all material
respects with all material provisions, covenants and other obligations required
to be observed, complied with or performed by the Seller under the Contracts
relating to the Pool Assets;

 

  (e) give the Trust at least 30 days’ prior written notice of any change in the
address of its chief place of business and chief executive office, and written
notice promptly after any change in the address of an office listed under the
heading “Location of Records” in Schedule “B”, and each such notice shall be
deemed to amend Schedule “B” accordingly;

 

  (f) provide to the Trust not less than 30 days’ prior notice of any change in
the name of the Seller as stated in its constating documents;

 

  (g) co-operate with, and offer such assistance as may reasonably be requested
by, the chartered accountants selected by the Trust to furnish reports in
respect of the Trust, the Purchase and any Increase and the servicing of the
Pool Assets under this Agreement, and furnish in respect of the preceding fiscal
year, addressed to the Trust and such other Persons as the Trust may reasonably
designate, a certificate of an officer who is familiar with this Agreement
certifying that, to the knowledge of such officer, the Seller complied in such
calendar year with its obligations hereunder except to the extent non-compliance
therewith did not materially adversely affect the interest of the Trust and
except as further set forth in such certificate;

 

  (h) upon request of the Trust and with the Seller’s written consent, such
consent not to be unreasonably withheld, request the Seller’s auditors to assist
the Trust’s auditors to the extent and in such manner as is reasonably required
for the Trust’s auditors to report on the status of the Pool Assets under this
Agreement;

 

  (i) conduct Lot Checks of each Obligor in accordance with the Seller’s
customary practices or on such more frequent intervals as may be reasonably
requested by the Trust;

 

  (j) promptly after becoming aware thereof, but in any event no later than two
Business Days thereafter, provide the Trust with notice of any Servicer
Termination Event that is continuing when the Seller becomes aware thereof; and

 

  (k) make or cause to be made all filings, recordings, and registrations and
take all other actions in each jurisdiction necessary or appropriate to
validate, preserve, perfect or protect the co-ownership interests of the Trust
in the Pool Assets, including the right to enforce the Related Security.

 

7.2 Reporting Requirements of the Seller

From the date hereof until the Final Termination Date, the Seller covenants and
agrees that it will, unless the Trust shall otherwise consent in writing,
deliver to the Trust:

 

  (a) within five Business Days after the Seller becomes aware of a material
adverse change in the business, operations, properties or condition (financial
or otherwise) (other than matters of a general economic nature) of the Seller,
the Backup Servicer or the Performance Guarantor, or of an occurrence of a
breach of its obligations under this Agreement, notice of such change or
occurrence together with a statement by a responsible officer of the Seller
specifying the facts, the nature and period of existence of any such breach,
condition or event and the action the Seller has taken, is taking and proposes
to take with respect thereto;

 

- 48 -



--------------------------------------------------------------------------------

  (b) within five Business Days of the Seller becoming aware thereof, notice of
any litigation or other court or arbitration proceeding affecting the Seller
which could reasonably be expected to have a Material Adverse Effect;

 

  (c) within five Business Days of the Seller becoming aware thereof, notice of
any litigation or other court or arbitration proceeding affecting the Backup
Servicer or the Performance Guarantor which could reasonably be expected to have
a Material Adverse Effect;

 

  (d) as soon as available and in any event within 45 days after the end of each
fiscal quarter of the Seller, the unaudited financial statements of the Seller
and, as soon as available but in any event within 90 days after the end of the
fiscal year of the Seller, the unaudited financial statements of the Seller;

 

  (e) as soon as available and in any event within 90 days after the end of the
fiscal year of the Performance Guarantor, the audited consolidated balance sheet
of the Performance Guarantor and its consolidated subsidiaries as of the end of
such year and the related audited consolidated statements of income and of cash
flows for such year; reported on by KPMG LLP or other independent certified
public accountants of nationally recognized standing;

 

  (f) promptly after the sending or filing thereof, copies of all reports which
the Seller sent to any holders of securities which it has offered to the public;

 

  (g) forthwith after the occurrence of each Trigger Event and each event or the
existence of any fact which, with the giving of notice or lapse of time or both,
may constitute a Trigger Event, a statement of a senior financial officer or
accounting officer of the Seller setting forth details as to such Trigger Event
or fact or event and the action which the Seller has taken and is proposing to
take with respect thereto; and

 

  (h) promptly, from time to time, such other documents, records, information or
reports with respect to the Pool Assets or the conditions or operations,
financial or otherwise, of the Seller as the Trust may from time to time
reasonably request.

 

7.3 Negative Covenants of the Seller

From the date of this Agreement until the Final Termination Date, the Seller
covenants and agrees that it will not, unless the Trust shall otherwise consent
in writing:

 

  (a) except as otherwise provided herein, and whether by operation of law or
otherwise, purport to sell, assign or otherwise dispose of, or create or suffer
to exist any Security Interest upon or with respect to the Seller’s or the
Trust’s interest in the Pool Assets if the effect of such Security Interest
would be to cause the related Pool Receivable not to be an Eligible Receivable,
or assign any right to receive payment under, or to enforce the Seller’s
interest in, any of the Pool Assets;

 

- 49 -



--------------------------------------------------------------------------------

  (b) take any action that adversely affects the perfection, validity or
protection of the Trust’s rights to collect amounts owing pursuant to the Pool
Assets and the proceeds thereof, including the right to enforce the Related
Security, except to the extent that the Seller would have done so in a similar
situation with respect to other similar receivables administered by it on its
own behalf; or

 

  (c) enter into any transaction of reorganization, amalgamation or arrangement,
or liquidate, wind up or dissolve itself (or suffer any liquidation or
dissolution) or, other than with respect to sales, assignments, leases, licences
or transfers of computer hardware and software, or of leases and licences
relating thereto or any rights or benefits thereunder, in the ordinary course of
business, sell, lease or otherwise dispose of its assets as an entirety or
substantially as an entirety; except that the Seller may enter into a
transaction of reorganization, amalgamation, or arrangement, so long as (i) such
transaction could not reasonably be expected to have a Material Adverse Effect,
(ii) as a condition to the completion of such transaction, the continued or
reorganized corporation shall have executed an agreement of assumption to
perform every obligation of the Seller hereunder and under the other agreements,
instruments and documents executed and delivered by the Seller hereunder or
otherwise contemplated hereby, (iii) the Backup Servicer shall have provided its
written consent and acknowledged its continuing obligations under the Backup
Servicer Agreement in respect of the obligations of such continued or
reorganized corporation and (iv) the Performance Guarantor shall have provided
its written consent and acknowledged its continuing obligations under this
Agreement in respect of the obligations of such continued or reorganized
corporation.

 

7.4 Covenants of the Trust

The Trust covenants and agrees that it will:

 

  (a) until the Final Termination Date, use commercially reasonably efforts to
ensure that the fair value of the Pool Assets held by it will constitute no more
than one-half of the total fair value of all assets owned by it; and

 

  (b) not use personal information relating to Obligors received from the Seller
other than in connection with the collection, servicing and administration of
the Pool Assets and for other reasonable purposes ancillary thereto, all in
accordance with and as allowed by applicable law.

 

- 50 -



--------------------------------------------------------------------------------

ARTICLE 8

PERFORMANCE GUARANTEE

 

8.1 Performance Guarantee

The Performance Guarantor hereby unconditionally and irrevocably guarantees to
the Trust, the due and prompt performance, payment and observance by the
Servicer (to the extent the Servicer is the Seller or an Affiliate thereof) of
all of the terms, conditions, covenants, agreements, indemnities, liabilities
and obligations of any kind whatsoever (collectively, the “Guaranteed
Obligations”) strictly in accordance with the terms hereof (the “Performance
Guarantee”). If for any reason whatsoever, the Servicer shall fail to perform,
pay or observe any of the Guaranteed Obligations, the Performance Guarantor
shall forthwith perform, pay and observe, as applicable, any such of the
Guaranteed Obligations as they may be required to be performed, paid or observed
in accordance with the terms of this Agreement.

 

8.2 Guarantee Unconditional

The obligations of the Performance Guarantor pursuant to this Article 8 are
continuing, unconditional and absolute and, without limiting the generality of
the foregoing, shall not be released, discharged, diminished, limited, impaired
or otherwise affected by (and the Performance Guarantor hereby waives, to the
fullest extent permitted by applicable law):

 

  (a) any extension, modification, amendment or renewal of, or indulgence with
respect to, or substitutions for, the Guaranteed Obligations or any part thereof
or any agreement relating thereto at any time;

 

  (b) any failure or omission to enforce any right, power or remedy with respect
to the Guaranteed Obligations or any part thereof or any agreement relating
thereto, or any collateral securing the Guaranteed Obligations or any part
thereof;

 

  (c) any waiver of any right, power or remedy or of any default with respect to
the Guaranteed Obligations or any part thereof or any agreement relating thereto
or with respect to any collateral securing the Guaranteed Obligations or any
part thereof;

 

  (d) any release, surrender, compromise, settlement, waiver, subordination or
modification, with or without consideration, of any collateral securing the
Guaranteed Obligations or any part thereof, any other guarantees with respect to
the Guaranteed Obligations or any part thereof, or any other obligation of any
person or entity with respect to the Guaranteed Obligations or any part thereof;

 

  (e) the enforceability or validity of the Guaranteed Obligations or any part
thereof or the genuineness, enforceability or validity of any agreement relating
thereto or with respect to any collateral securing the Guaranteed Obligations or
any part thereof;

 

  (f) the application of payments received from any source to the payment of
indebtedness of the Seller or the Servicer other than the Guaranteed
Obligations, any part thereof or amounts which are not covered by this
Agreement, even though the Trust might lawfully have elected to apply such
payments to any part or all of the Guaranteed Obligations;

 

- 51 -



--------------------------------------------------------------------------------

  (g) any other act, or omission to act, or delay of any kind by any of the
Servicer, the Seller, the Trust or any other person or any other circumstance
whatsoever, whether similar or dissimilar to the foregoing, which might, but for
the provisions of this Section 8.2, constitute a legal or equitable discharge,
defense, limitation or reduction of the Performance Guarantor’s obligations
hereunder (other than the payment or extinguishment in full of all of the
Guaranteed Obligations); or

 

  (h) the existence of any claim, set-off or other rights which the Performance
Guarantor may have at any time against the Seller, the Servicer or any other
Person, including any Obligor, whether in connection with any transactions under
this Agreement, any related document or any other transaction,

The foregoing provisions apply (and the foregoing waivers by the Performance
Guarantor will be effective) even if the effect of any action (or failure to
take action) by the Trust is to destroy or diminish the Performance Guarantor’s
subrogation rights, the Performance Guarantors’ right to proceed against the
Servicer or Seller for reimbursement, the Performance Guarantors’ right to
recover contribution from any other guarantor or any other right or remedy which
may be available to the Performance Guarantor.

 

8.3 Recourse against Servicer

The Trust shall not be required to exhaust its recourse against the Servicer,
Seller or any other person, or under any other security or guarantee, before
being entitled to performance by the Performance Guarantor under this Agreement.

 

8.4 Authorization by the Performance Guarantor

The Trust may continue to effect Increases without notice to or authorization
from the Performance Guarantor regardless of the Servicer’s or Seller’s
financial or other condition at the time of any such transaction. The
Performance Guarantor represents and warrants to the Trust that it has adequate
means to obtain from the Servicer and the Seller on a continuing basis all
information concerning the financial condition of the Servicer and the Seller,
and agrees with the Trust that the Trust shall not have any obligation to
disclose or discuss with the Performance Guarantor any information which it has
respecting the financial condition of the Servicer and the Seller.

 

8.5 No Subrogation

Until all of the Guaranteed Obligations have been paid or performed in full, the
Performance Guarantor shall not exercise any right of subrogation to, and the
Performance Guarantor waives, to the fullest extent permitted by law, any right
to enforce, any remedy which the Trust now has or may hereafter have against the
Servicer or the Seller in respect of the Guaranteed Obligations and the
Performance Guarantor waives any benefit of, and any right to participate in,
any security now or hereafter held by the Trust for the Guaranteed Obligations.
The Performance Guarantor authorizes the Trust, subject to applicable law, to
take any action or exercise any remedy which the Trust now has or may hereafter
have against the Servicer or the Seller in respect of the Guaranteed
Obligations, without notice to the Performance Guarantor.

 

- 52 -



--------------------------------------------------------------------------------

8.6 Stay of Acceleration

If acceleration of the time for payment of any amount payable by the Servicer or
the Seller in respect of the Guaranteed Obligations is stayed upon the
insolvency, bankruptcy or reorganization of the Seller or the Servicer or any
moratorium affecting the payment of the Guaranteed Obligations, all such amounts
otherwise subject to acceleration will nonetheless be payable by the Performance
Guarantor hereunder forthwith upon demand by the Trust.

 

8.7 Representations and Warranties

The Performance Guarantor represents and warrants to the Trust, that as at the
date hereof and at each date that an Increase occurs:

 

  (a) it is a corporation duly incorporated, validly existing and in good
standing under the laws of Delaware;

 

  (b) it has full power and authority to execute and deliver this Agreement and
to perform the terms and conditions hereof and is duly qualified, licensed or
registered in each relevant jurisdiction to carry on its present business and
operations except where the failure to be so qualified, licensed or registered
does not and will not materially adversely affect such operations or its ability
to perform its obligations hereunder, as applicable;

 

  (c) the execution, delivery and performance by the Performance Guarantor of
this Agreement, and the transactions contemplated hereby, are within the powers
of the Performance Guarantor, have been duly authorized by all necessary
corporate or other action (as applicable) and do not contravene (i) the
constating documents or by-laws of the Performance Guarantor, or (ii) any law or
any contractual restriction binding on or affecting the Performance Guarantor,
the contravention of which could be expected to materially adversely affect the
Performance Guarantor’s ability to perform its obligations hereunder, does not
result in or require the creation of any Security Interest upon or with respect
to the Performance Guarantor’s properties, and the consummation of the
transactions contemplated hereby does not require approval of shareholders or
partners or approval or consent of any Person under any contract to which the
Performance Guarantor is a party, except, to the extent such approvals have been
granted;

 

  (d) no authorization or approval or other action by, and no notice to or
filing with, any Governmental Authority or regulatory body is required for the
due execution, delivery and performance by the Performance Guarantor of this
Agreement, other than those that have been obtained or made, as the case may be,
or any filings required after the date hereof with any securities regulators;

 

  (e)

this Agreement constitutes a legal, valid and binding obligation of the
Performance Guarantor, enforceable against it in accordance with its terms
subject to (i) applicable bankruptcy, reorganization, winding-up, insolvency,

 

- 53 -



--------------------------------------------------------------------------------

  moratorium and other laws of general application limiting the enforcement of
creditors’ rights; (ii) the fact that the granting of equitable remedies such as
specific performance and injunction is within the discretion of a court of
competent jurisdiction; and (iii) general principles of equity;

 

  (f) there has been no material adverse change in the business of the
Performance Guarantor since the date of the most recent audited financial
statements of the Performance Guarantor delivered to the Trust;

 

  (g) there is no order, judgment or decree of any court, arbitrator or similar
tribunal or Governmental Authority purporting to enjoin or restrain, and there
are no proceedings before any court, arbitrator or similar tribunal or
Governmental Authority which might materially adversely affect the Performance
Guarantor’s ability to perform its obligations hereunder; and

 

  (h) there are no actions, suits or proceedings in existence or, to the
Performance Guarantor’s knowledge, pending or threatened, against or affecting
it or its property in any court, or before any arbitrator of any kind, or before
or by any governmental body, in respect of which there is a reasonable
possibility of an adverse determination that could materially adversely affect
the Performance Guarantor’s financial condition or materially adversely affect
the ability of the Performance Guarantor to perform its obligations under this
Agreement.

 

8.8 Payments

All payments to be made by the Performance Guarantor under this Performance
Guarantee shall be made in full, without set-off or counterclaim and without
deduction for any taxes, levies, duties, fees, deductions, withholdings,
restrictions or conditions of any nature whatsoever. If at any time, or from
time to time, any applicable law, regulation or international agreement requires
the Performance Guarantor to make any such deduction or withholding from any
such payment other than as a result of the Trust or any assignee thereof being a
non-resident of Canada for purposes of the Income Tax Act (Canada), the sums due
from the Performance Guarantor with respect to such payment shall be increased
to the extent necessary to ensure that, after the making of such deduction or
withholding, the Trust receives a net sum equal to the sum which it would have
received had no deduction or withholding been required, and the Performance
Guarantor shall indemnify the Trust on an after tax basis with respect to any
such deduction or withholding, including with respect to any taxes payable by
the Trust on any increased amounts payable under this Article 8.

ARTICLE 9

INDEMNIFICATION

 

9.1 Indemnification by the Seller

Without limiting any other rights which the Trust may have hereunder or under
applicable law, the Seller hereby agrees to indemnify the Trust and the
Securitization Agent, and their respective officers, agents, trustees and
assigns (collectively, the “Indemnified Parties”), from and against any and all
damages, losses, claims, liabilities and related costs and expenses, including

 

- 54 -



--------------------------------------------------------------------------------

reasonable legal fees and disbursements, and any costs associated with the
appointment of a Replacement Servicer, resulting from the Seller’s or Servicer’s
breach of any of its duties or obligations hereunder (all of the foregoing being
collectively referred to as “Indemnified Amounts”) awarded against or reasonably
incurred by any of the Indemnified Parties and arising out of or as a result of
the Seller’s or Servicer’s breach or violation of this Agreement, excluding,
however, amounts (i) resulting solely from the failure of any Obligor to pay an
amount owing under a Pool Receivable, or (ii) resulting from gross negligence or
wilful misconduct on the part of the Trust or the Securitization Agent. Without
limiting the generality of the foregoing but subject to the restrictions in
clauses (i) and (ii) above, the Seller shall indemnify the Indemnified Parties
for Indemnified Amounts awarded or incurred as aforesaid relating to or
resulting from:

 

  (a) the failure of any information contained in a Portfolio Report or a
Portfolio Certificate to be true and correct (including the failure of a Pool
Receivable included in the calculation of Net Receivables Pool Balance to be an
Eligible Receivable as of the date of such calculation), or the failure of any
other information provided to the Trust or the Securitization Agent with respect
to Receivables or this Agreement to be true and correct;

 

  (b) the failure of any representation or warranty or statement made or deemed
made by the Seller (or any of its officers) under or in connection with this
Agreement to have been true and correct in all respects when made;

 

  (c) the failure by the Seller to comply with any applicable law, rule or
regulation with respect to any Pool Assets or the related Contract; or the
failure of any Pool Assets or the related Contract to conform to any such
applicable law, rule or regulation;

 

  (d) the failure to vest in the Trust a valid and enforceable perfected first
ranking (as against the Seller and creditors of the Seller) co-ownership
interest in the Pool Receivables and the Related Security and Collections with
respect thereto;

 

  (e) the failure to have filed, or any delay in filing, financing statements or
other similar instruments or documents under the PPSA of any applicable
jurisdiction or other applicable laws with respect to any Pool Receivables and
the Related Security and Collections in respect thereof, whether at the time of
the Purchase or any Increase at any subsequent time;

 

  (f) any dispute, claim, offset or defense (other than discharge in bankruptcy
of the Obligor) of the Obligor to the payment of any Pool Receivable (including,
without limitation, a defense based on such Receivable or the related Contract
not being a legal, valid and binding obligation of such Obligor enforceable
against it in accordance with its terms), or any other claim resulting from or
relating to the transaction giving rise to such Receivable or relating to
collection activities with respect to such Receivable (if such collection
activities were performed by the Seller or any of its Affiliates acting as
Servicer or by any agent or independent contractor retained by the Seller or any
of its Affiliates);

 

- 55 -



--------------------------------------------------------------------------------

  (g) any failure of the Seller to perform its duties or obligations in
accordance with the provisions hereof or to perform its duties or obligations
under the Contracts;

 

  (h) any products liability or other claim, investigation, litigation or
proceeding arising out of or in connection with goods, insurance or services
that are the subject of or secure any Contract;

 

  (i) the commingling of Collections of Pool Assets at any time with other
funds;

 

  (j) any investigation, litigation or proceeding related to this Agreement or
the use of proceeds of Purchases or in respect of any Pool Receivable, Related
Security or Contract;

 

  (k) any reduction in the Investment as a result of the payment of allocations
of Collections pursuant to Sections 2.6(c), 2.6(e) or 2.10(e), in the event that
all or a portion of such payments shall thereafter be rescinded or otherwise
must be returned for any reason;

 

  (l) any tax or governmental fee or charge (other than any tax upon or measured
by net income or gross receipts), all interest and penalties thereon or with
respect thereto, and all reasonable out-of-pocket costs and expenses, including
the reasonable fees and expenses of counsel in defending against the same, which
may arise by reason of the purchase or ownership of the Trust’s Co-Ownership
Interest or other interests in the Receivables Pool or in any Related Security
or Contract;

 

  (m) the failure by the Seller or the Servicer to pay when due any taxes
payable by it, including, without limitation, the franchise taxes and sales,
excise or personal property taxes payable in connection with the Receivables;

 

  (n) the failure by the Seller or the Servicer to be duly qualified to do
business, to be in good standing or to have filed appropriate registration
documents in any jurisdiction;

 

  (o) the failure to vest and maintain vested in the Trust a perfected ownership
interest in respect of the Trust’s Co-Ownership Interest free and clear of any
Security Interest created by or through the Seller, whether existing at the time
of the consummation of the transactions contemplated hereby or at any time
thereafter, other than Security Interests created by or arising through the
Trust;

 

  (p) any claim for personal injury, death, property damage or product liability
which may arise by reason of, result from or be caused by, or relate to the use,
operation, maintenance or ownership of, the Financed Vehicles; and

 

  (q) any material failure of the Seller to perform its duties or obligations,
as Servicer or otherwise, in accordance with the provisions of this Agreement.

 

- 56 -



--------------------------------------------------------------------------------

9.2 Notification of Potential Liability

The Seller will, upon becoming aware of circumstances that could reasonably be
expected to result in material liability of the Seller under this Article 9,
promptly notify the Trust thereof.

 

9.3 Litigation

At the request of the Trust, the Seller shall, at its expense, co-operate with
the Trust in any action, suit or proceeding brought by or against the Trust
relating to any of the transactions contemplated by this Agreement or any of the
Pool Assets (other than an action, suit or proceeding by the Seller, the Backup
Servicer, the Performance Guarantor or any of their respective Affiliates
against the Trust or by the Trust against the Seller, the Backup Servicer, the
Performance Guarantor or any of their respective Affiliates). In addition, the
Seller agrees to notify the Trust and the Trust agrees to notify the Seller, at
the Seller’s expense, promptly upon learning of any pending or threatened
action, suit or proceeding, if the judgment or expenses of defending such
action, suit or proceeding would be covered by Section 9.1 (except for an
action, suit or proceeding by the Seller, the Backup Servicer, the Performance
Guarantor or any of their respective Affiliates against the Trust or by the
Trust against the Seller, the Backup Servicer, the Performance Guarantor or any
of their respective Affiliates and except for ordinary course litigation
relating to the enforcement of the Pool Assets) and to consult with the Trust,
concerning the defence and prior to settlement; provided, however, that if
(i) the Seller shall have acknowledged that Section 9.1 would cover any judgment
or expenses in any action, suit or proceeding, and (ii) in the sole
determination of the Trust, acting reasonably, the Seller has the financial
ability to satisfy such judgment or expenses, then the Seller shall have the
right, on behalf of the Trust but at the Seller’s expense, to defend such
action, suit or proceeding with counsel selected by the Seller, and shall have
sole discretion as to whether to litigate, appeal or enter into an exclusively
monetary settlement.

 

9.4 Tax Indemnity

The Seller agrees to defend and to save the Indemnified Parties harmless from
and against any and all liabilities arising out of the transactions contemplated
by this Agreement with respect to or resulting from any delay by the Seller in
paying or any omission to pay any Taxes otherwise required under this Agreement
to be paid or withheld and remitted by or on behalf of the Seller on its own
behalf, on behalf of the Trust or on behalf of any Obligor. If the Seller shall
be required by law to deduct or withhold any Taxes from or in respect of any sum
payable by or on behalf of the Seller on its own behalf or on behalf of any
Obligor to the Trust hereunder or in connection with the execution, delivery,
filing and recording hereof and of the other documents to be delivered hereunder
and the consummation of the transactions contemplated hereby, or if the Trust
shall be required to pay any Taxes in respect of any sum received by the Trust
from the Seller hereunder:

 

  (a) the sum payable to the Trust shall be increased as may be necessary (or an
amount shall be owed to the Trust) so that, after all required deductions,
withholdings or payments in respect of such Taxes have been made, the Trust
receives or retains an amount equal to the sum that the Trust would have
received or retained had no such deductions, withholdings or payments been made;

 

- 57 -



--------------------------------------------------------------------------------

  (b) the Seller shall make such deductions or withholdings; and

 

  (c) the Seller shall pay forthwith the full amount deducted or withheld to the
relevant taxation authority or other authority in accordance with applicable law
and will provide to the Trust copies of such forms as are required to be
provided to such authority evidencing the payment by the Seller.

For greater certainty, it is hereby acknowledged by the parties hereto that the
Seller shall not be liable to indemnify the Indemnified Parties under this
Section for any Taxes payable by, or required to be withheld by, the Seller on
account of Taxes payable on the income or gains of the Trust, Taxes payable by
virtue of the non-resident status of the Trust or Taxes payable on the capital
of the Trust.

 

9.5 Tax Credit

If a payment (a “Grossed-up Payment”) made by the Seller includes an amount (a
“Gross-up”) referred to in Section 9.4, and the Trust is able to apply for or
otherwise take advantage of any tax credit, deduction in computing income or
similar benefit by reason of any withholding or deduction made by the Seller in
respect of the Grossed-up Payment (such credit, deduction or benefit hereinafter
being referred to as a “Tax Credit”), then the Trust will, at the expense of the
Seller, use reasonable endeavours to obtain the Tax Credit and, if it realizes
the Tax Credit (whether by way of reducing taxes payable, receiving a tax
refund, or otherwise), the Trust shall, subject to the provisos to this
Section 9.5, pay to the Seller such amount, if any (not exceeding the Gross-up)
as is determined by the Trust to be equal to the net after-tax value to the
Trust of such part of the Tax Credit as is reasonably attributable to such
withholding or deduction having regard to all dealings giving rise to similar
credits, deductions or benefits in relation to the same tax period and to the
cost of obtaining the same. Any such reimbursement shall be conclusive evidence
of the amount due to the Seller absent manifest error and shall be accepted by
the Seller in full and final settlement of its rights of reimbursement
hereunder; provided that notwithstanding the foregoing, (i) nothing herein
contained shall interfere with the right of the Trust to arrange its tax affairs
in whatever manner it deems fit and, in particular, the Trust shall not be under
any obligation to claim relief from its income or similar tax liability in
respect of any such deduction or withholding in priority to any other relief,
claims, credits or deductions available to it; and (ii) the Trust shall not be
obligated to disclose to the Seller any information regarding its tax affairs or
tax computations; provided, further, that if, as a result of (x) an audit of the
Trust by its auditors or by a taxing authority, or (y) any change to the affairs
of the Trust or to the available information concerning such affairs, which
change is relevant to the determination that reimbursement with respect to a Tax
Credit is payable to the Seller hereunder, the Trust determines, in its
reasonable discretion, that any such payment made by the Trust to the Seller
hereunder would not have been made had the Trust known the results of such audit
or anticipated such change, or would have been made in a smaller amount, then
the Seller shall pay to the Trust the amount of such payment which the Trust so
determines, acting reasonably, to have been an overpayment.

 

- 58 -



--------------------------------------------------------------------------------

ARTICLE 10

MISCELLANEOUS

 

10.1 Liability of the Trust and the Securitization Agent

Neither BNY Trust Company or the Securitization Agent, nor any of their
respective directors, officers, agents or employees, will be liable pursuant to
this Agreement for any action taken or omitted to be taken by it or them
hereunder or in connection herewith, except for its or their own negligence or
wilful misconduct. Without limiting the generality of the foregoing, and
notwithstanding any term or provision hereof to the contrary, the Seller hereby
acknowledges and agrees that the Securitization Agent acts as agent for the
Trust and, except as otherwise provided in the first sentence of this Section,
has no duties or obligations to, will incur no liability to, and does not act as
an agent in any capacity for, the Seller.

 

10.2 Delegation in Favour of Securitization Agent

The Trust may delegate to the Securitization Agent all or any of its powers,
rights and discretion hereunder, and the Securitization Agent may from time to
time take such actions and exercise such powers for and on behalf of the Trust
as are delegated to it or contemplated hereby and all such actions and powers as
are reasonably incidental thereto. Each of the Seller and the Servicer shall be
entitled to and be fully protected in relying on any instruction made or given
by the Securitization Agent, and shall have no liability to the Trust in respect
of such reliance.

 

10.3 Change in Circumstances

If, at any time:

 

  (a) the introduction of, or any change in, or in the interpretation or
administration of, any applicable law or regulation by any court or Governmental
Authority, in each case, after the date hereof;

 

  (b) the compliance by any of the Trust or the Securitization Agent, or any of
their Affiliates (each, an “Affected Person”), with any changed or introduced
guideline, direction or request, or any change in the interpretation or
administration thereof made after the date hereof, from or by any Governmental
Authority or professional self-regulating or governing body (including, for
greater certainty, the Office of the Superintendent of Financial Institutions
Canada, the Board of Governors of the United States Federal Reserve System or
any other body or entity governing accounting treatment or reserve requirements)
(whether or not having the force of law);

 

  (c) any Affected Person is required pursuant to any change in the
interpretation or administration of any legal or regulatory requirement,
request, direction or guideline (including with respect to reserve, deposit,
capital adequacy or similar requirements), from or by any Governmental Authority
or other body described in (b) above, to post or allocate additional capital to
that which is maintained by any such Affected Person and any such posting or
allocation of additional capital (or any portion thereof) is determined by the
Affected Person (as set out in the certificate of the Trust referred to below)
to be due to, related to or as a result of the Affected Person’s direct or
indirect obligations under or related to this Agreement; or

 

- 59 -



--------------------------------------------------------------------------------

  (d) any change in the interpretation, administration or application, as it
relates to any Affected Person, of Canadian Accounting Guideline 15 (“ACG-15”)
or Financial Accounting Standards Board Financial Interpretation Number 46 (“FIN
46”), or any amended version of ACG-15 or FIN 46, or any replacement policy or
guideline relating thereto, or any equivalent policy of any other accounting or
regulatory board, whether in Canada, the United States or otherwise,

has the effect of:

 

  (i) (A) increasing the costs, expenses or liabilities of any Affected Person
(including as a result of a change in the Affected Person’s capital position),
as such costs, expenses or liabilities relate to the Trust making, funding or
maintaining the Investment hereunder, provided that in the case of the
Securitization Agent or any of its Affiliates, such increased costs, liabilities
or expenses shall be limited to those that are directly attributable to
increases in regulatory capital of the Securitization Agent or such Affiliates,
(B) reducing the rate of return (on capital or otherwise) to any Affected Person
in connection with, or as a result of the Affected Person either having to raise
additional capital or incurring a deteriorated capital position as a result of
the Trust making, funding or maintaining the Investment hereunder, (C) requiring
the payment of any Taxes on or calculated with reference to the capital or debt
of any Affected Person or (D) requiring any Affected Person to make any payment
it would not otherwise be required to make; or

 

  (ii) reducing the amount received or receivable by the Trust under this
Agreement or in respect of any Pool Receivable,

the Seller shall, from time to time upon demand by the Trust, pay to the Trust
or the applicable Affected Person, either directly or indirectly through the
Trust, the amount of any such increased costs, expenses or liabilities incurred,
reduction in amounts received or receivable, reduction in rate of return or
required payment made or to be made. The Trust shall deliver to the Seller a
certificate setting forth the cause and computation of the amount of any such
increased costs, expenses or liabilities, reduction in amounts received or
receivable, reduction in rate of return, or required payment made or to be made,
which computation may utilize such averaging and attribution methods as the
Trust, or the applicable Affected Person, believes to be fair, acting
reasonably. Upon becoming aware thereof, the Trust shall, as soon as reasonably
possible thereafter, notify the Seller of any event or circumstance which will
result in any payment being required to be made by the Seller pursuant to this
Section 10.3.

 

10.4 Amendments, Waivers, Etc.

No amendment or waiver of any provision of this Agreement nor consent to any
departure by the Seller or the Trust therefrom shall be effective unless the
same shall be in writing and signed by (i) the Seller, the Trust and the
Performance Guarantor (with respect to an amendment) or (ii) the

 

- 60 -



--------------------------------------------------------------------------------

Trust (with respect to a waiver or consent by it) or the Seller (with respect to
a waiver or consent by the Seller), as the case may be, and then such waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which it was given.

 

10.5 Notices, Etc.

All notices and other communications provided for hereunder shall, unless
otherwise stated herein, be in writing (including telecopied or electronic
transmission) and telecopied, mailed or delivered, to each party hereto, at its
address set forth under its name on the signature page hereof or at such other
address as shall be designated by such parties in a written notice to the other
party hereto. All such notices and communications shall be effective, in the
case of written notice, on the Business Day it is delivered, and, in the case of
notice by telecopy or electronic transmission, when telecopied or electronically
transmitted against receipt of answer back, in each case addressed as aforesaid.

 

10.6 No Waiver; Remedies

No failure on the part of the Trust to exercise, and no delay in exercising, any
right hereunder shall operate as a waiver thereof, nor shall any single or
partial exercise of any right hereunder preclude any other or further exercise
thereof or the exercise of any other right. The remedies herein provided are
cumulative and not exclusive of any remedies provided by law.

 

10.7 Binding Effect; Assignability

This Agreement shall be binding upon and enure to the benefit of the Seller, the
Performance Guarantor and the Trust, and their respective successors and
permitted assigns; provided, however, that (i) neither the Seller nor the
Performance Guarantor may assign its rights hereunder or any interest herein
without the prior written consent of the Trust, such consent not to be
unreasonably withheld or delayed, and (ii) prior to the occurrence of a Trigger
Date, the Trust may not assign its rights hereunder or any interest herein,
without the prior written consent of the Seller, such consent not to be
unreasonably withheld, provided that the Trust shall be permitted to assign its
rights hereunder and interests herein without consent of the Seller to any other
asset-backed commercial paper conduit administered by the Securitization Agent,
to the Securitization Agent or any Affiliates of the Securitization Agent and as
security for the benefit of the holders of Notes.

 

10.8 Costs and Expenses

In addition to the rights of indemnification granted to the Trust under Article
9, the Seller shall pay to the Trust all reasonable out-of-pocket costs and
expenses (including the reasonable fees and disbursements of counsel on a
substantial indemnity basis) incurred by the Trust and its agents in connection
with the preparation of this Agreement, the consummation of the transactions
contemplated hereby and the enforcement of the Seller’s obligations and
liabilities under this Agreement or under any related documents. The Servicer
shall also pay to the Securitization Agent such expenses as the Trust and the
Securitization Agent may reasonably incur and such fees as the Trust and the
Seller agree the Trust or the Securitization Agent may charge in respect of each
amendment to this Agreement and each waiver of any provision of this Agreement
requested by the Seller or required or initiated as a result of the Seller’s
actions.

 

- 61 -



--------------------------------------------------------------------------------

10.9 Confidentiality

Each of the Trust, the Seller, the Servicer, the Performance Guarantor and the
Securitization Agent shall make all reasonable efforts to hold all non-public
information obtained pursuant to this Agreement and the transactions
contemplated hereby or effected in connection herewith in accordance with its
customary procedures for handling its confidential information of this nature,
provided that, notwithstanding the foregoing, the Trust, the Seller, the
Servicer, the Performance Guarantor and the Securitization Agent may make
disclosure of such non-public information as requested or required by any
governmental agency or representative thereof or pursuant to legal process or
when required under applicable law, and to its professional advisors; provided
that, unless specifically prohibited by applicable law or court order, each
party hereto shall notify the other party hereto of any request by any
governmental agency or representative thereof for disclosure of any such
non-public information prior to disclosure of such information to permit the
party affected to contest such disclosure, if possible.

 

10.10 Effect of Agreement

Each of the Seller and the Trust hereby expressly acknowledges that this
Agreement, except as specifically provided with respect to the duties and
obligations of the Servicer, is intended to create a relationship of purchaser
and vendor. Each of the Seller and the Trust hereby expressly disclaims any
intention to establish a trust relationship (except to the extent expressly
provided herein) or to constitute either the Seller or the Trust as the agent of
the other except to the extent that the Seller, in its capacity as the Servicer,
is acting as an agent of the Trust. The Seller, on the one hand, and the Trust,
on the other, covenant with each other that they will not, at any time, allege
or claim that a relationship of trust or agency is created hereby, except as
otherwise expressly provided for herein.

 

10.11 Agreement Non-Exclusive

The parties hereby acknowledge and agree that this Agreement does not create any
rights of exclusivity between them.

 

10.12 No Set-off

All payments to be made by the Seller or the Servicer hereunder shall be made
without any deduction, set-off or counterclaim.

 

10.13 Termination

This Agreement shall remain in full force and effect until the Final Termination
Date; provided, however, that the Trust’s rights and remedies with respect to
any incorrect representation or warranty made or deemed to be made by the Seller
herein and the indemnification and payment provisions hereof shall be continuing
and will survive any termination hereof for a period of six years commencing on
the Final Termination Date.

 

10.14 Discharge of Certain Registrations in the Province of Québec

So long as no Servicer Termination Event shall have occurred, the Servicer shall
have the authority to sign, for and on behalf of the Trust, any document
reasonably required to be signed

 

- 62 -



--------------------------------------------------------------------------------

by the Trust and the Seller and filed in the Register of Personal and Movable
Real Rights (Québec) (the “Register”) for the purpose of effecting the discharge
of any hypothec, lease, sale with a reservation of ownership, sale with a right
of repurchase or any other registration forming part of the Pool Assets and
registered in the Register, provided such discharge is granted by the Servicer
in the ordinary course of its business.

 

10.15 Execution in Counterparts

This Agreement may be executed in any number of counterparts and by different
parties hereto in separate counterparts, each of which when so executed shall be
deemed to be an original and all of which when taken together shall constitute
one and the same agreement.

 

- 63 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF the parties have caused this Agreement to be executed by
their respective duly authorized officers as of the date first written above.

 

AUTOMOTIVE FINANCE CANADA INC. Per:  

/s/ James E. Money, II

  Name: James E. Money, II   Title: CFO & Treasurer Per:  

 

  Name:   Title:

 

Address: 1717 Burton Road Vars, ON K0A 3H0 Attention: Vice President of Legal
Telecopier No.: 613.443.3436 With a copy to: Automotive Finance Corporation
13085 Hamilton Crossing Blvd. Suite 300 Carmel, Indiana 46032 Attention: Vice
President of Legal Telecopier No.: 866-929-3430 And To: Automotive Finance
Corporation 13085 Hamilton Crossing Blvd. Suite 300 Carmel, Indiana 46032
Attention:   Jim Money Telecopier:   No.: 317-815-8687

 

- 64 -



--------------------------------------------------------------------------------

KAR AUCTION SERVICES, INC. Per:  

/s/ Eric M. Loughmiller

  Name: Eric M. Loughmiller   Title: Executive Vice President & CFO Per:  

 

  Name:   Title:

 

Address: 13085 Hamilton Crossing Blvd. Carmel, IN 46032 USA Attention:   Becca
C. Polak  

Executive Vice President and

General Counsel

Telecopier No.:   317.249.4518

 

- 65 -



--------------------------------------------------------------------------------

BNY TRUST COMPANY OF CANADA, in its capacity as trustee of PRECISION TRUST, by
its Securitization Agent, BMO NESBITT BURNS INC. Per:  

/s/ Kevin Brown

  Name: Kevin Brown   Title: Director Per:  

/s/ Chris Romano

  Name:   Title:

 

c/o BMO Nesbitt Burns Inc. 3rd Floor Podium 1 First Canadian Place Toronto,
Ontario M5X 1H3 Attention:   Managing Director, Securitization Telecopier No.:
(416) 359-1910

 

- 66 -



--------------------------------------------------------------------------------

SCHEDULE “A”

FORM OF PURCHASE REQUEST

 

TO:   

PRECISION TRUST

c/o BMO NESBITT BURNS INC.

3rd Floor Podium

1 First Canadian Place

Toronto, Ontario

M5X 1H3

Telecopier No.: (416) 359-1910

This Purchase Request is delivered to you pursuant to Section 2.1(a) of the
amended and restated receivables purchase agreement dated as of May 24th, 2011
(the “Receivables Purchase Agreement”) between Automotive Finance Canada Inc.
(the “Seller”), KAR Auction Services, Inc. (the “Performance Guarantor”) and BNY
Trust Company of Canada, in its capacity as trustee of Precision Trust (in such
capacity, the “Trust”). All initially capitalized terms used herein, but not
otherwise defined herein, have the meanings ascribed to them in the Receivables
Purchase Agreement.

The Seller represents and warrants as of the date hereof as follows:

 

  (i) the representations and warranties of the Seller contained in Section 4.1
of the Receivables Purchase Agreement are correct on and as of the date of the
Purchase as though made on and as of such date;

 

  (ii) no event has occurred and is continuing, or would result from the
effecting of such Purchase, that constitutes a Trigger Event or would constitute
a Trigger Event by further requirement that notice be given or time elapse or
both;

 

  (iii) the attached Portfolio Certificate (Schedule “E”) fully and accurately
reflects the Pool Receivables and adjusted Principal Balances; and

 

Date of Purchase:    

 

Cash Payment:    

 

Cash Deposit Amount [*]:    

 

Net Cash Payment:    

 

Transferred to [*]:    

 



--------------------------------------------------------------------------------

DATED the              day of —.

 

AUTOMOTIVE FINANCE CANADA INC. Per:  

 

  [Name]   [Title] Per:  

 

  [Name]   [Title]

 

- 2 -



--------------------------------------------------------------------------------

SCHEDULE “B”

LOCATION OF RECORDS

Calgary – Branch 54

ADESA Calgary

1621 Veterans Boulevard NE

Airdrie, AB T4A 2G6

Edmonton – Branch 129

ADESA Edmonton

1701 9th Street

Nisku, AB T9E 8M8

Halifax – Branch 61

ADESA Halifax

300 Sky Boulevard

Enfield, NS B2T1K3

Kitchener – Branch 53

218 Boida Ave. Unit #2, RR #1

Ayr, ON N0B1E0

Montreal – Branch 21

ADESA Montreal

300 Albert Mondou

St. Eustache, PQ J7R7A7

Ottawa – Branch 14

ADESA Ottawa

1717 Burton Rd

Vars, ON K0A3H0

Toronto – Branch 56

ADESA Toronto

55 Auction Lane

Brampton, ON L6T 5P4

Vancouver – Branch 49

ADESA Vancouver

7111 No. 8 Road

Richmond, BC V6W 1L9



--------------------------------------------------------------------------------

Winnipeg – Branch 113

ADESA Winnipeg

Box 19, Group 242, RR # 2

Winnipeg, MB R3C 2E6

Saskatoon – Branch 155

ADESA Saskatchewan

618 – 48th Street East

Saskatoon, Saskatchewan

S7K 6K4

Carmel Office

Automotive Finance Canada Inc.

c/o Automotive Finance Corporation

13085 Hamilton Crossing Blvd., Suite 300

Carmel, IN 46032

 

- 2 -



--------------------------------------------------------------------------------

SCHEDULE “C”

FORM OF CONTRACTS

Contracts are available upon request.



--------------------------------------------------------------------------------

SCHEDULE “D”

FORM OF PORTFOLIO REPORT

(see attached)



--------------------------------------------------------------------------------

Automotive Finance Canada, Inc.                                  Servicer Report
    

Dated:

        1-Jan-00     Inputs                 

# of Days in Month:

              1         Amend and Restated Receivables Purchase Agreement dated
as of May [    ], 2011 between Automotive Finance Canada, Inc., as Seller and
Servicer, KAR Auction Services, Inc., as Performance Guarantor, and Precision
Trust.     Part I.   Purchase Limit, Investment Amount, and Participation as of
        1-Jan-00                      

A.

  Purchase Limit         0                           

B.

  Investment         0      

C.

  Amount deposited in [*] less minimum balance (XIV)         0      

D.

  adjusted Investment         0      

E.

  Loss Reserve              0      

F.

  Net Receivables Pool Balance         0      

G.

  Trust’s Share = [(D+E /F)]         #VALUE!       Part II.   Receivables
Rollforward and Aging Report                 See Section I details on
Receivables Pool Balance calculated as of the Month End Date.              
Part III.   Concentration Limits and Net Portfolio Balance                 See
Section II details on Receivables Pool Balance calculated as of the Month End
Date.               Part IV.   Required Reserves (Section III)   $ CAD     %    
   

A.

  Loss Reserve (incl Cash Res)   Loss Reserves and Percentage   0     #DIV/0!  
[ACTUAL CASH + ACTUAL RESERVES]       Minimum Level (Min % * adj Investment)  
#DIV/0!     #DIV/0!        

B.

  Cash Reserve (part of LR)   Minimum Level (Min % * Investment)   #VALUE!    
xx%         Part V.   Performance Triggers (Section IV)        Actual    
Trigger Level        

A.

  [*]                      [*]              In Compliance      

B.

  [*]              In Compliance      

C.

  [*]              In Compliance      

D.

  [*]              In Compliance      

E.

  [*]              In Compliance      

F.

  [*]              In Compliance      

G.

  Net Spread Test              [*]      

H.

  [*]                   

I.

  [*]                    Part VI.   Financial Triggers & Covenants (Section V)  
Actual     Trigger Level                             

A.

  Bankruptcy              Y   In Compliance      

B.

  Material Adverse Change              Y   In Compliance      

C.

  Change in Control (RPA s. 6.1(w))              Y   In Compliance      

D.

  Cash Reserve Event              Y   In Compliance    



--------------------------------------------------------------------------------

 

E.

  KAR Financial Covenant violation               Y   In Compliance        

F.

  Cross Acceleration of Corporate Debt (Seller or AFC > $xxMM; KAR > $xxMM)    
    Y   In Compliance        

G.

  AFC consolidated cash equivalents are at least $50MM (incl $10MM unrestricted
cash)           N   In Compliance        

H.

  Seller’s Debt Limitation   0       In Compliance        

I.

  Tangible Net Worth Test (AFC)         0       In Compliance        

J.

  Tangible Net Worth Test (AFCI)         0       In Compliance        

K.

  [*]   0.00       [*]         Part VII.   Reporting Requirements         Timing
             

A.

  Reporting Period         Each week for Portfolio Certificates & each month
Portfolio Reports      

B.

  Reporting Dates         First Business Day of each week and 15th day following
last day of each calendar month    

C.

  Quarterly Financial Statements - Seller & Servicer   45 days after end of
first three quarters of each fiscal year    

D.

  Annual Financial Statements - Seller & Servicer   90 days after end of each
fiscal year      

E.

  KAR Compliance Certificate         45 days after end of first three quarters
of each fiscal year    

F.

  Material Changes to Servicer Report         Promptly upon reasonable request  
    Part VIII.   Representations & Warranties                      

 

The Servicer certifies the figures on the Servicer Report to be true and
complete, no Termination Events as forth in Exhibit V have occurred, and the
representations and warranties set forth in Exhibit III of the Receivables
Purchase Agreement are true and correct as of the date hereof.

          Automotive Finance Canada, Inc.                 By:                  
              Name Printed:                             Title:                  
              Date:                                                        
SECTION I - Receivables Information                          

I.

  Receivables Rollforward                                 Current Month     #N/A
  #N/A   #N/A   #N/A   #N/A  

A)

  Beginning Principal Balance                              

B)

  Pre-existing Specialty Vehicle Receivables                                  

C)

  Receivables Floorplanned                              

D)

  Principal Receipts                                  

E)

  Write-Offs                              

F)

  A/R Converted to Notes                                  

G)

  Ending Principal Balance [A + B - C - D - E]       —       —     —     —    
—     —       Finance Charge Collections                      

G)

  Interest                                

H)

  Floorplan Fee                              

I)

  Other Fees                                

J)

  Finance Charge Collections         —       —     —     —     —        
Write-Offs                      

K)

  Total Write-Offs                              



--------------------------------------------------------------------------------

 

L)

  Write-Offs > [*]                            

M)

  Total Converted to Notes                            

N)

  Converted to Notes > [*]                            

II.

  Receivables Aging Report                  

A)

  Current                            

B)

  [*] Days Past Due                          

C)

  [*] Days Past Due                            

D)

  [*] Days Past Due                            

E)

  [*] Days Past Due                            

F)

  [*] Days Past Due                               Total Receivables [A + B + C +
D + E + F]       0     0   0   0   0     Average Maturity (ref purposes only)  
    #DIV/0!     #DIV/0!   #DIV/0!   #DIV/0!   #DIV/0!       Difference     —    
  —     —     —     —     III.   Payment Rate / Implied Turnover                
 

A)

  [*]               Specified Ineligible Receivables  

B)

  [*]              
(Assets that are not eligible for the Net Receivables Pool Balance.     [*]    
  #DIV/0!      
These items are not included in the rollforward and are not aged.              
                      Affiliated Obligors   —     V.   Delinquent Receivables  
    0       Dismantlers           Receivables [*] days past due                
—     VI.   Defaulted Receivables                     Receivables [*] days past
due       0             VII.   Obligor Information                     Number of
Active Dealers       #N/A               Average Dealer Size       #N/A          
                    SECTION II - Concentrations & NRPB                 VIII.  
Net Receivables Pool Balance Calculation                     Total Pool
Receivables            

0

  (A)       Specified Ineligble Receivables            

0

  (B)       Subtotal           (A) - (B)  

0

  (C)       Accounts Payable (Title Status “T” from Title Absent Exclusions
Report)        

0

  (D)       Total Pool Receivables excluding Specified Ineligible Receivables
and Title Status “T”       (C) - (D)  

0

  (E)      

ineligible Receivables

      Non-Canadian residents, governmental, or other ineligible obligors     0  
f1           Delinquent Receivables     0   f2           Defaulted Receivables  
  0   f3           Obligors with > xx% Defaulted Receivables     0   f4        
  Short-pays     0   f5           NSF     0   f6           Ineligible contract
terms     0   f7           Receivable > [*] without Curtailment     0   f8      
    Other ineligible vehicle types     0   f9           Term > [*] payoff     0
  f10           Obligors subject to bankruptcy or insolvency proceedings     0  
f11             Total ineligible Receivables     (sum f)   0   (F)              
   

 

      Eligible Receivables       (E) - (F)     0   (G)                  

 

 



--------------------------------------------------------------------------------

Special concentration limit - [*] Day Terms

[*] Day Terms

    (i)        0                   

 

 

           

xx% Concentration Percentage x (G)

      (ii)        0                   

 

 

           

Excess Concentration

          if (i) > (ii), then (ii) - (i)        0      (H)              

 

 

                    Reduction to NRPB     

Special concentration limit - Extended Curtailment Receivables

Extended Curtailment Receivables

    (i)        0                   

 

 

           

Extended Curtailments > [*] days

      (ii)        0                   

 

 

           

Extended Curtailments delinquent < [*] days

    (iii)        0                   

 

 

                          (ii) + (iii)        0      (I)              

 

 

      (i) + (ii) + (iii)        0        (T)            Reduction to NRPB       
   

 

 

           

Discount percentage

      (iv)                     

 

 

           

Discounted amount

          (T) x (iv)      0     j1                 

 

     

Value of (T) at xx% advance rate

      (v)        0                   

 

 

           

xx% Concentration percentage x (G)

      (vi)        0                   

 

 

           

Excess concentration

      if (v) > (vi), then (vi) - (v)      0     j2                 

 

                    (sum j)        0      (J)              

 

 

                    Reduction to NRPB     

Special concentration limit - Rental Receivables

Static Rental Receivables Pool Net Loss Rate

      0.00%        **      Static Rental              

 

 

             

** Highest result during last three years

          Receivables Pool     Advance rate       

Applicable Rental Receivables Advance Rate

        [*]     [*]             

 

 

                        [*]     [*]                  [*]     [*]       

Large Obligors with Rental Receivables

               

Individual Rental concentration percentage

    (i)        0.00%                   

 

 

           

Individual Rental concentration limit

          (i) x (G)      0                

 

              Advance Rate at             

Obligor Name

  Amount         0.00%           Excess Concentrations                

Large Rental Obligor 1

  0       0        0     k1         

 

   

 

 

     

 

     

Large Rental Obligor 2

  0       0        0     k2         

 

   

 

 

     

 

     

Large Rental Obligor 3

  0       0        0     k3         

 

   

 

 

     

 

     

Large Rental Obligor 4

  0       0        0     k4         

 

   

 

 

     

 

     

Large Rental Obligor 5

  0       0        0     k5         

 

   

 

 

     

 

     

Excess concentration

              (sum k)        0      (K)              

 

 

                    Reduction to NRPB     

Rental Receivables

               

All Rental Receivables including large rental Obligors

    (ii)        0                   

 

 

           

Discount percentage (inverse of Appl. Rent. Rcv Adv. Rate)

    (iii)        [*]                   

 

 

           

Discounted amount

          (ii) x (iii)      #VALUE!     l1                 

 

     

Value of (ii) at applicable advance rate

      z1        0        0.00%                 

 

 

           

Individual excess concentrations (not to double count)

    z2        0        from (K)                 

 

 

           

Rental Receivables subject to concentration limit

    (iv)        0        (sum z)                 

 

 

           

xx% concentration percentage x (G)

      (v)        0                   

 

 

           

Excess concentration

        if (iv) > (v), then (v) - (iv)      0     l2                 

 

                    (sum l)        #VALUE!      (L)              

 

 

                    Reduction to NRPB     



--------------------------------------------------------------------------------

Special concentration limit - Specialty Vehicles

Salvage Vehicles

     (i)       0     (V)                     

 

          

Discount percentage

        (ii)       0.00%                    

 

          

Discounted amount

             (i) x (ii)      0     m1                     

 

      

Value of (V) at xx% advance rate

        (iii)       0                    

 

          

xx% concentration percentage x (G)

        (iv)       0                    

 

          

Excess concentration

         if (iii) > (iv), then (iv) - (iii)      0     m2                     

 

                        (sum m)       0   (M)                  

 

                    Reduction to NRPB  

Specialty Vehicles

   Amount    Limit      Concentration limit         Excess
concentrations               

Motorcycles

   0      [*]       0     0     n1           

 

     

 

   

 

      

New Cars

   0      [*]       0     0     n2           

 

     

 

   

 

      

Recreational Vehicles

   0      [*]       0     0     n3           

 

     

 

   

 

      

Heavy Duty Trucks

   0      [*]       0     0     n4           

 

     

 

   

 

      

Tractors

   0      [*]       0     0     n5           

 

     

 

   

 

      

Total (Excluding Salvage)

   0      (W)               (sum n)       0   (N)   

 

              

 

                    Reduction to NRPB  

Specialty Vehicles concentration limit

                   

Total Salvage Vehicles

        z1       0     from (V)                     

 

          

Total Salvage Vehicles - Excluded from NRPB

     z2       0     from (M)                     

 

          

Total Other Specialty Vehicles

        z3       0     from (W)                     

 

          

Total Other Specialty Vehicles - Excluded from NRPB

     z4       0     from (N)                     

 

          

Total Value of Specialty Vehicles included in NRPB

          (i)      0     (sum z)                     

 

      

xx% Concentration Percentage x (G)

             (ii)      0                    

 

      

Excess Concentration

             if (i) > (ii), then (ii) - (i)       0   (O)                  

 

                    Reduction to NRPB   Normal concentration limit

Obligor Name

   Amount           Concentration limit   Limit     Excess
concentrations               

Large obligor 1

   0       0     x% * (G)      0     p1           

 

     

 

   

 

      

Large obligor 2

   0       0     x% * (G)      0     p2           

 

     

 

   

 

      

Large obligor 3

   0       0     x% * (G)      0     p3           

 

     

 

   

 

      

Large obligor 4

   0       0     x% * (G)      0     p4           

 

     

 

   

 

      

Large obligor 5

   0       0     x% * (G)      0     p5           

 

     

 

   

 

      

Large obligor 6

   0       0     x% * (G)      0     p6           

 

     

 

   

 

      

Large obligor 7

   0       0     x% * (G)      0     p7           

 

     

 

   

 

      

Large obligor 8

   0       0     x% * (G)      0     p8           

 

     

 

   

 

      

Large obligor 9

   0       0     x% * (G)      0     p9           

 

     

 

   

 

      

Large obligor 10

   0       0     x% * (G)      0     p10           

 

     

 

   

 

                        (sum p)       0   (P)                  

 

                    Reduction to NRPB  



--------------------------------------------------------------------------------

  Special concentration Limit - Special Obligors  

 

    

Obligor Name

       Amount            Concentration Limit   

Limit

   Excess concentrations                       Special Obligor 1    0      0   
xx% * (G)    0    q1            

 

    

 

     

 

            Special Obligor 2    0      0    xx% * (G)    0    q2            

 

    

 

     

 

            Special Obligor 3    0      0    xx% * (G)    0    q3            

 

    

 

     

 

            Special Obligor 4    0      0    xx% * (G)    0    q4            

 

    

 

     

 

            Special Obligor 5    0      0    xx% * (G)    0    q5            

 

    

 

     

 

            Special Obligor 6    0      0    xx% * (G)    0    q6            

 

    

 

     

 

            Special Obligor 7    0      0    xx% * (G)    0    q7            

 

    

 

     

 

            Special Obligor 8    0      0    xx% * (G)    0    q8            

 

    

 

     

 

            Special Obligor 9    0      0    xx% * (G)    0    q9            

 

    

 

     

 

            Special Obligor 10    0      0    xx% * (G)    0    q10            

 

    

 

     

 

                               (sum q)      0      (Q)                        

 

 

                              Reduction to NRPB        All Obligors exceeding
[*] Normal concentration limit (aggregate concentration limit [*])              
                   Value of Recivables for                         

Obligor Name

   Amount        Concentration Limit   

Limit

   Obligors
exceeding x%                      

Special Obligor 1

   0      0    x% * (G)    0    r1 (limited to [*])            

 

    

 

     

 

           

Special Obligor 2

   0      0    x% * (G)    0    r2 (limited to [*])            

 

    

 

     

 

           

Special Obligor 3

   0      0    x% * (G)    0    r3 (limited to [*])            

 

    

 

     

 

           

Special Obligor 4

   0      0    x% * (G)    0    r4 (limited to [*])            

 

    

 

     

 

           

Special Obligor 5

   0      0    x% * (G)    0    r5 (limited to [*])            

 

    

 

     

 

           

Special Obligor 6

   0      0    x% * (G)    0    r6 (limited to [*])            

 

    

 

     

 

           

Special Obligor 7

   0      0    x% * (G)    0    r7 (limited to [*])            

 

    

 

     

 

           

Special Obligor 8

   0      0    x% * (G)    0    r8 (limited to [*])            

 

    

 

     

 

           

Special Obligor 9

   0      0    x% * (G)    0    r9 (limited to [*])            

 

    

 

     

 

           

Special Obligor 10

   0      0    x% * (G)    0    r10 (limited to [*])          

 

    

 

     

 

           

Total of Special Obligors exceeding xx%

  (i)    0    (sum r)                       

 

                 

xx% concentration percentage x (G)

     (ii)    0                          

 

                 

Excess concentration

         if (i) > (ii), then (ii) - (i)      0      (R)                        

 

 

                              Reduction to NRPB       

Total of discounts and excess concentrations

   (Sum H through R)      #VALUE!      (S)                        

 

 

     

Net Receivables Pool Balance

   (G) + (S)              #VALUE!                             

 

 

   

 

SECTION III - Required Reserves    

 

    IX.   Loss Percentage (Calculated Monthly)                        ð        
Month Delinquency Ratio   A)   [*]             0.00%              B)   [*]      
      0.00%              C)   Loss Reserve Ratio (Calculated Below)            
#DIV/0!                  D)   Minimum Loss Percentage             0.00%         
    E)      Loss Percentage [*]    #DIV/0!                                     
            Loss Percentage (1-Loss Percentage)    #DIV/0!                      
                      X.   Loss Reserve Calculation             Total           
  A)   [*]          0    0              B)   [*]             —                C)
  [*]             #DIV/0!                                          



--------------------------------------------------------------------------------

             Loss Reserve [A - B * C]   #DIV/0!        ð        
[*] Avg Default  Ratio     Loss Reserve Ratio:                       

F)

  [*]           0.00%             

G)

  [*]           0.00%             

H)

  [*]           —               

I)

  [*]           0                   Loss Reserve Ratios [G * H/I]   #DIV/0!    
                        

 

                                

XI.

  Cash Reserve Account                       

A)

  Excess Spread [*]                       

B)

  Excess Spread [*]                       

C)

     [*]        0.00%                   [*]        xx%                         
Fail                                  

D)

  [*]           #N/A                 [*]        xx%                        #N/A
                                    Current Month- C less than xx% or D greater
than xx%      #N/A               

E)

  Required Reserve Calculation:                        Has Cash Reserve Event
ever occurred             (Must enter either “Yes” or “No”)     Calculation Date
of Most Recent Cash Reserve Event (C less than xx% or D greater than xx%)       
(fill in manually)     Has the Most Recent Cash Reserve Event Been Cured       
     (Must enter either “Yes” or “No”)     Calculation Date Cash Reserve Event
was Cured             (fill in manually)     Has the Cash Reserve Event been
cured for [*]?                       Cash Reserve Event trigger applicable
(occurred and not cured for [*]) ?                                      

F)

  Cash Reserve Percentage           xx%           

G)

  [*]         0             

H)

     Required Cash Reserve Amount [*]   #VALUE!           

I)

     Actual Cash Reserve Balance                        #N/A   #N/A    #N/A     

XII.

  Total Reserves                     

A)

  Loss Reserve                     

B)

  Cash Reserve [from XII. H)]                           Total Reserve $ [A + B]
  0                                   Total Reserve % [A + B]   #DIV/0!       
                         

C)

  Investment + [Total][Loss] Reserve [A + F]        0                       

 

          

XIII.

  Collection Account Balance (ss. 2.5 and 2.6 payments)        Total           
  Collection Account Balance           #N/A                  Last Billing Paid
     12/31/99                  

A)

  Replacement Servicer Fee           —             

B)

  Collection Costs           —             

C)

  Backup Servicing Fees           —             

D)

  Transition Expenses                     

E)

  Funding Discount           —             

F)

  Standby Fees           —             

G)

  required Paydown Date reduction [contingent]    0             

H)

  required payment to Cash Reserve Account [contingent]    0             

I)

  required amts owed to Indemnified Parties [contingent]    0   —               

 

Total of sections 2.5 and 2.6 payments

  0              Excess Cash/(Deficit)   #N/A                  Compliance?  
#N/A               

XIV.

  [Reserved]                   



--------------------------------------------------------------------------------

SECTION IV - Performance Triggers

   

 

  XV.   Termination Events - Month End Only   A)   Participation Test     1)    
Investment       0         2)     Loss Reserve               3)     Amount
deposited in Collection Account less minimum balance (XIV)                      
 

 

        5)     Investment + Loss Reserve - Amount deposited in Collection
Account       —                             6)     Net Receivable Pool Balance  
    #VALUE!                           7)     Trust’s Share % [5) / 6)]      
#VALUE!         8)     Trust’s Share % Limit   #VALUE!     xx%           B)  
Default Ratio Test     1)     Receivables [*] days past due + Write-offs and
Notes < [*] past due       Jan-00   #N/A   #N/A             + A/R conv to Notes
< [*] past due (Ref Tab 1 for details)                     2)     Receivables
Originated [*] months prior (Cash Disbur.)                     3)     Default
Ratio [1/2]       #DIV/0!   #DIV/0!   #DIV/0!         Maximum [*] Default Ratio
  In Compliance     xx%                           4)     [*] Avg Default Ratio  
    #DIV/0!             Maximum [*] Avg Default Ratio   #DIV/0!     xx%        
        C)   Delinquency Ratio Test   Jan-00   #N/A   #N/A     1)     Total
Delinquent Receivables                     2)     Outstanding Balance of Pool
Receivables                     3)     Delinquency Ratio [1/2]       #DIV/0!  
#DIV/0!   #DIV/0!         Maximum [*] Delinquency Ratio   In Compliance     xx%
                          4)     [*] Avg Delinquency Ratio       #DIV/0!        
    Maximum [*] Avg Delinquency Ratio   #DIV/0!     xx%                 D)   Net
Spread Test   Jan-00   #N/A   #N/A                       1     Finance Charge
Collections               2     Discount Expensed During Month (actual) [usage
fee]               3     Standby Fee [facility/commitment fee]               4  
  Replacement Servicer Fee (if $0 there should be a Notional Servicer Fee)      
        5     Notional Servicer Fee xx%               6     Backup Servicing
Fees               7     Transition Expenses (if any)               8     Other
Fees > $100               9     Receivables [*] Days Past Due               10  
  Write-offs/Non-Cash AJE’s               11     A/R Converted to Notes        
          Subtotal (Numerator)       0     0     0  



--------------------------------------------------------------------------------

     12      Add Back 10) & 11) greater than [*] days old    0    0    0      13
     Recoveries               14      Collections on defaulted receivables      
               

 

  

 

  

 

          Subtotal: Excess Finance Collections    0    0    0           Average
Aggregate Balance Pool Receivables (Denominator)    0    0    0           Net
Spread [*]    #DIV/0!        #DIV/0!        #DIV/0!               Minimum Net
Spread    xx%                 Compliance [*]    #DIV/0!                         
          [*] Avg Net Spread (level I)    #DIV/0!                          

E)

   Payment Rate    Jan-00        #N/A        #N/A          1)      Collections
of principal on all Pool Receivables (excluding Collections of principal on
Specified Ineligible Receivables)                     2)      Beginning agg O/S
Balance of Pool Receivables (excluding Collections of principal on Specified
Ineligible Receivables)                          Payment Rate                 
        [*] avg Payment Rate    #DIV/0!                     Minimum [*] avg
Payment Rate    xx%                 [*]    #DIV/0!                             
 

F)

   Minimum Eligible Receivables               1)      Eligible Receivables    0
           2)      Minimum Eligible Receivables    0                 Compliance
[1 > 2]    Violation                               

G)

   Minimum Cash Reserve            1)      Amount on Deposit in Cash Reserve   
#N/A                2)      Minimum Cash Reserve Amount    #VALUE!            
        Compliance [1 > 2]    #N/A          

 

SECTION V - Financial Triggers & Covenants

   

 

 

A)

   Tangible Net Worth Test  

1.

   AFC                    A)      AFC’s Shareholder’s Equity                 B)
     AFC’s Intangible Assets                 C)      Tangible Net Worth [A-B]   
0            D)      Minimum Tangible Net Worth    0                 Compliance
[C > D]    In Compliance                                 

2.

   Seller - AFCI      A)      AFCI Shareholder’s Equity                 B)     
AFCI’s Intangible Assets                 C)      Tangible Net Worth [A-B]    0
           D)      Minimum Tangible Net Worth    0                 Compliance [C
> D]    In Compliance                                 

B)

   Seller’s Debt (including Investment)      A)      Maximum Debt    0        
   B)      All Debt [*] & Receivables Sold                 C)      Compliance (A
> B)    Violation                               

C)

   Seller’s Debt (including Investment)/Equity               A)      Maximum
Debt/Equity    xx            B)      AFCI Debt/Equity    #DIV/0!            C)
     Compliance (A > B)    #DIV/0!          



--------------------------------------------------------------------------------

D)    Seller Liquidity            AFC cash and cash equivalents          
Minimum cash and equivalents   xx       AFC unresstricted cash           Minimum
unrestricted cash   xx       Termination Event test   In Compliance           
                                                                               
                   In Compliance         Violation  



--------------------------------------------------------------------------------

SCHEDULE “E”

FORM OF PORTFOLIO CERTIFICATE

(see attached)



--------------------------------------------------------------------------------

SCHEDULE E

Portfolio Certificate

Automotive Finance Canada Inc.

 

        Date            1/1/2000   

To:

   Precision Trust   

Reference is made to the Amended and Restated Receivables Purchase Agreement,
dated as of May [xx], 2011, (as amended or otherwise modified from time to time,
the “Receivables Purchase Agreement”), among Automotive Finance Canada, Inc.
(the “Seller”), KAR Auction Services, Inc. (the “Performance Guarantor”), and
BNY Trust Company of Canada, in its capacity as trustee of Precision Trust (in
such capacity, the “Trust”). Capitalized terms used but not otherwise defined
herein are used as defined in the Receivables Purchase Agreement.

 

The Seller hereby certifies and warrants to you that the following is a true and
correct computation as of:    1/1/2000

 

(1)   Net Receivables Pool Balance      Amount         A.      Total of all
Receivables in the Receivables Pool      CAD 0         B.      Reduction for:
Specified Ineligible Receivables      CAD 0         C.      Reduction for:
accounts payable (Title Status of “T”)      CAD 0         D.      Reduction for:
ineligible Receivables      CAD 0         E.      Reduction for: special
concentration limit - [*] day terms      CAD 0         F.      Reduction for:
special concentration limit - [*]      CAD 0         G.      Reduction for:
special concentration limit - [*]      CAD 0         H.      Reduction for:
special concentration limit - [*]      CAD 0         I.      Reduction for: [*]
     CAD 0         J.      Reduction for: [*]      CAD 0         K.     
Reduction for: Special Concentration limit - [*]      CAD 0                   

 

 

       L.      Net Receivables Pool Balance      CAD 0       (2)   A.     
current Investment      CAD 0              [*]                 plus, with
respect to an Increase Request, the amount of such increase.      CAD 0        
          

 

 

            Investment after funding activity         CAD 0         B.      Loss
Reserve                    xx%         #VALUE!                   

 

 

       C.      Investment + Loss Reserve      #VALUE!         Trust’s Share
TEST: (1K must be greater than or equal to 2C)                    [1K]      0   
             [2C]      #VALUE!                   

 

 

            Is Trust’s Share less than or equal to xx%?      #VALUE!      
#VALUE! (3)   Cash Reserve [*]                 Is Cash Reserve Event applicable?
        No         A.      Cash Reserve Account balance      0         B.     
Cash Reserve Required Amount      0         Cash Reserve TEST: (3A must be
greater than or equal to 3B)      COMPLIES      

IN WITNESS WHEREOF, the SELLER has caused this Portfolio Certificate to be
executed and delivered by the Servicer. In addition, as of the date of this
Portfolio Certificate, AFCI is in compliance with all of its representations,
warranties, and covenants. Also, no event has occurred and is continuing that
constitutes a Trigger Event or would constitute a Trigger Event by further
requirement that notice be given or time elapse or both.

 

Automotive Finance Canada, Inc., as Servicer

By:  

 

Name:  

 

Title:  

 



--------------------------------------------------------------------------------

SCHEDULE “F”

FORM OF INCREASE REQUEST

 

TO:   

PRECISION TRUST

c/o BMO NESBITT BURNS INC.

3rd Floor Podium

1 First Canadian Place

Toronto, Ontario

M5X 1H3

Telecopier No.: (416) 359-1910

This Increase Request is delivered to you pursuant to Section 2.1(b) of the
amended and restated receivables purchase agreement dated as of May 24th, 2011
(the “Receivables Purchase Agreement”) between Automotive Finance Canada Inc.
(the “Seller”), KAR Auction Services, Inc. (the “Performance Guarantor”) and BNY
Trust Company of Canada, in its capacity as trustee of Precision Trust (in such
capacity, the “Trust”). All initially capitalized terms used herein, but not
otherwise defined herein, have the meanings ascribed to them in the Receivables
Purchase Agreement.

The Seller represents and warrants as of the date hereof as follows:

 

  (i) the representations and warranties of the Seller contained in Section 4.1
of the Receivables Purchase Agreement are correct on and as of the date of
purchase as though made on and as of such date; and

 

  (ii) no event has occurred and is continuing, or would result from the
effecting of such Purchase, that constitutes a Trigger Event or would constitute
a Trigger Event by further requirement that notice be given or time elapse or
both; and

 

  (iii) the attached Weekly Portfolio Certificate fully and accurately reflects
The Pool Receivables and adjusted Principal Balances.

 

Remittance Date:  

 

Current aggregate Investment:  

 

Increase/decrease to Investment (cash payment) (at least Cdn$500,000, increments
of Cdn$100,000):  

 

Cash Reserve Required Amount [*]:  

 

Current Cash Reserve Account balance:  

 

Cash Deposit Amount (if req’d)  

 

Transferred to Precision Trust Cash Reserve Account [*]:  

 



--------------------------------------------------------------------------------

Net Cash Payment:  

 

Transferred to Seller’s Account No.:  

 

 

- 2 -



--------------------------------------------------------------------------------

DATED the              day of ¨.

 

AUTOMOTIVE FINANCE CANADA INC. Per:  

 

  [Name]   [Title] Per:  

 

  [Name]   [Title]

 

- 3 -



--------------------------------------------------------------------------------

SCHEDULE “G”

DEPOSIT ACCOUNTS

 

Branch

 

Account Number

[*]

  [*]



--------------------------------------------------------------------------------

SCHEDULE “H”

FORM OF QUÉBEC ASSIGNMENT

Reference is made to a receivables purchase agreement dated as of February 8,
2010 (as may be amended, restated, supplemented or otherwise modified, the
“Purchase Agreement”) by and among Automotive Finance Canada Inc./Financement
d’Automobiles Canada Inc., a corporation existing under the laws of Ontario (the
“Seller”), KAR Auction Services, Inc., a corporation existing under the laws of
Delaware, as performance guarantor, and BNY Trust Company of Canada, in its
capacity as trustee of Precision Trust, a trust established under the laws of
the Province of Ontario (the “Trust”) concerning the sale and assignment by the
Seller to the Trust of an interest in the Receivables Pool. For good and
valuable consideration, the Trust and the Seller agree as follows:

ARTICLE 1

INTERPRETATION

 

1.1 Definitions

In this Québec Assignment, the following terms shall have the following
meanings:

“Contract” means, with respect to any Obligor, collectively, the Dealer Note
issued by such Obligor, or similar agreement between such Obligor and the
Seller, any guarantee issued in connection therewith and each other agreement or
instrument executed by an Obligor pursuant to or in connection with any of the
foregoing, the purpose of which is to evidence, secure or support such Obligor’s
obligations to the Seller under such Dealer Note or other similar agreement;

“Credit and Collection Policies” means the customary policies and practices of
the Servicer that have been delivered to the Trust relating to the
creditworthiness of Obligors, the making of collections and the enforcement of
Receivables and the Related Security as such policies and practices may be
amended from time to time in accordance with the Purchase Agreement;

“Dealer Note” means a demand promissory note and security agreement and any
other promissory note issued, or agreement made by, an Obligor in favour of the
Seller;

“Financed Vehicle” means [*];

“Obligor” means any Person who is from time to time obligated to make payments
on a Receivable including any co-signer or guarantor;

“Person” means an individual, partnership, corporation, limited liability
company, trust, joint venture, unincorporated organization, association, board
or body established by statute, government (or any agency or political
subdivision thereof) or other entity;

“Québec Collections” means, with respect to Québec Receivables, (a) all funds
which are received by the Seller, the Servicer or the Trust in payment of any
amounts owed in respect of



--------------------------------------------------------------------------------

such Québec Receivables (including, without limitation, principal payments,
finance charges, floorplan fees, curtailment fees, interest and all other
charges), or applied (or to be applied) to amounts owed in respect of such
Québec Receivables (including, without limitation, insurance payments and net
proceeds of the sale or other disposition of vehicles or other collateral or
property of the related Obligors or any other Person directly or indirectly
liable for the payment of Québec Receivables applied (or to be applied)
thereto), (b) all Collections in respect of Québec Receivables deemed to have
been received pursuant to Section 5.17 of the Purchase Agreement, (c) all other
proceeds of Québec Receivables, and (d) without duplication, all other amounts
deposited to the Deposit Accounts or the Collection Account under the Purchase
Agreement;

“Québec Pool Assets” means the universality of all present and future Québec
Receivables together with all Related Security, all Québec Collections, and all
rights of action with respect to the foregoing;

“Québec Receivable” means each Receivable where either one of the following
conditions is satisfied:

 

  (a) the Obligor of such Receivable is located in the Province of Québec; or

 

  (b) such Receivable is payable to an address or an account in the Province of
Québec;

“Receivable” means any claim or right to payment from an Obligor arising under a
Contract, arising from the providing of financing and other services by the
Seller to new, used and wholesale automobiles or other motor vehicle dealers,
including the obligation to pay any finance charges and other obligations with
respect thereto;

“Records” means all contracts, books, records, microfiche and other documents
and information (including computer programmes, tapes, diskettes, data
processing software and related property and rights) maintained by or on behalf
of the Seller evidencing or otherwise relating to any Receivables, including the
Contracts related thereto, or relating to any of the related Financed Vehicles,
Obligors, Related Security, Collections or the Deposit Accounts and shall
include all such records, information and material maintained or required to be
maintained by the Servicer in respect thereof but excluding for greater
certainty the financial statements of the Seller and its Affiliates;

“Recreational Vehicle” means [*];

“Related Security” means, with respect to any Québec Receivable:

 

  (a) the Related Vehicle and Proceeds Security;

 

  (b) all of the Seller’s interest in all warranties, indemnities, service
obligations and other contract rights issued or granted by, or otherwise
existing under applicable law against, the Obligor or the manufacturer in
respect of the related Financed Vehicle;

 

- 2 -



--------------------------------------------------------------------------------

  (c) all guarantees and Security Interests (other than the Related Vehicle and
Proceeds Security) from time to time, if any, purporting to secure payment of
such Receivable, whether pursuant to the Contract related to such Québec
Receivable, or otherwise, together with all financing statements or other
instruments describing any collateral securing such Receivable, and including
all Security Interests (other than the Related Vehicle and Proceeds Security)
granted by any Person (whether or not the primary Obligor on such Québec
Receivable) under or in connection therewith and purporting to secure payment of
such Québec Receivable;

 

  (d) all Records relating to such Québec Receivable, including all original
Contracts;

 

  (e) all service contracts and other contracts and agreements relating to such
Québec Receivable; and

 

  (f) all proceeds of or relating to any of the foregoing, including proceeds of
or relating to the Québec Receivable;

“Related Vehicle and Proceeds Security” means with respect to any Receivable,
the Seller’s Security Interest in the related Financed Vehicle, and all proceeds
thereof including proceeds of Insurance Policies;

“Security Interest” means a lien, security interest, hypothec, title retention
agreement, pledge, assignment (whether or not by way of security), charge,
encumbrance, mortgage, right of set-off, lease or other right or claim of any
Person;

“Tractors” means [*].

 

1.2 Definitions

Terms with initial capital letters in this Québec Assignment which are not
defined herein shall have the meanings given to them in the Purchase Agreement.

ARTICLE 2

SALE AND ALLOCATIONS

 

2.1 Assignment and Sale

The Seller hereby sells and assigns to the Trust, and the Trust hereby acquires
from the Seller, the Québec Pool Assets. Such sale and assignment of the Québec
Pool Assets constitutes an absolute sale and assignment of the Québec Pool
Assets.

Notwithstanding anything to the contrary, whenever the expression “Trust’s
Co-Ownership Interest” is used in the Purchase Agreement, it shall include a
100% ownership interest in the Quebec Receivables.

 

- 3 -



--------------------------------------------------------------------------------

2.2 Purchase Price

The purchase price for the sale by the Seller to the Trust of the Québec Pool
Assets hereunder shall be calculated and paid in accordance with the terms of
the Purchase Agreement.

 

2.3 Entitlements

Quebec Collections shall be allocated with other Collections under Sections 2.5,
2.6, 2.8 and 2.9 of the Purchase Agreement provided that amounts allocated and
paid to the Seller under Sections 2.5(c) or 2.8 (c) of the Purchase Agreement in
respect of Quebec Collections shall be paid to the Seller as additional Deferred
Purchase Price rather than payments made in respect of the Seller’s Retained
Interest.

 

2.4 Reconveyances

Following the Final Termination Date, the Trust shall, upon the written request
of the Seller, reconvey to the Seller the Québec Pool Assets consisting of
(i) the universality of all Québec Receivables arising on the Final Termination
Date or thereafter (and excluding, for greater certainty, the universality of
all Québec Receivables arising or existing at any time before the Final
Termination Date) and all related Québec Collections, (ii) all Related Security
with respect to each such Québec Receivable and (iii) all rights of action with
respect to the foregoing. Moreover, upon the written request of the Seller and
in furtherance of an optional repurchase of Pool Receivables under Section 6.3
of the Purchase Agreement, the Purchaser shall reconvey to the Seller all of the
Quebec Pool Assets. Each reconveyance by the Trust to the Seller under this
Section 2.4 shall be effected without any representation or warranty (express,
implied, statutory or otherwise) except for the Trust’s warranty that the
reconveyed assets are not subject to any lien, hypothec, charge, security
interest, ownership interest, encumbrance or any other right or claim created
by, through, or in favour of, the Trust. The Trust shall sign all documents
required by the Seller in order to give effect to each such reconveyance, and
shall make all requisite registrations and give all required notices to render
it opposable to third parties.

ARTICLE 3

MISCELLANEOUS

 

3.1 Purchase Agreement

This Québec Assignment shall be construed as having been executed in furtherance
of the Purchase Agreement and shall form an integral part thereof, provided that
the ownership of the Québec Pool Assets shall be determined in accordance with
the terms of this Québec Assignment and not by the terms of the Purchase
Agreement.

 

3.2 Notices

Notices for the purposes of this Québec Assignment shall be given in accordance
with the Purchase Agreement.

 

- 4 -



--------------------------------------------------------------------------------

3.3 Governing Law

This Québec Assignment shall be governed by and construed in accordance with the
laws of the Province of Québec.

 

3.4 Severability

If, in any jurisdiction, any provision of this Québec Assignment or its
application to any party to this Québec Assignment or circumstance is
restricted, prohibited or unenforceable, such provision shall, as to such
jurisdiction, be ineffective only to the extent of such restriction, prohibition
or unenforceability without invalidating the remaining provisions of this Québec
Assignment and without affecting the validity or enforceability of such
provision in any other jurisdiction or without affecting its application to
other parties or circumstances.

 

3.5 Counterparts

This Québec Assignment may be executed in any number of counterparts, each of
which when so executed shall be deemed to be an original and all of which when
taken together shall constitute one and the same agreement. Delivery of an
executed counterpart of a signature page to this Québec Assignment by facsimile
shall be effective as delivery of a manually executed counterpart of this Québec
Assignment.

 

3.6 Successors and Assigns

This Québec Assignment may be assigned by the parties hereto only in accordance
with the provisions governing the assignment of the Purchase Agreement.

 

3.7 Section Headings

Section headings in this Québec Assignment are included herein for convenience
of reference only and shall not affect in any way the interpretation of any of
the provisions hereof.

 

3.8 Paramountcy

In the event of an inconsistency or conflict between the terms of this Québec
Assignment and the Purchase Agreement, the terms of this Québec Assignment shall
govern.

 

3.9 Limitation of Liability

This Québec Assignment has been entered into by BNY Trust Company of Canada (the
“Trustee”) solely in its capacity as trustee of the Trust and by the
Securitization Agent as agent for the Trust and is not binding on the Trustee or
the Securitization Agent in any other capacity. Save and except where a claim is
based on its own negligence or wilful misconduct, resort may not be had to, nor
recourse or satisfaction be sought from, the private property of the Trustee or
the Securitization Agent, or their respective directors, officers, employees, or
agents, and resort will be had solely to the property of the Trust held in trust
by the Trustee for the payment, performance or satisfaction of any liability or
obligation of the Trust or the Trustee hereunder.

 

- 5 -



--------------------------------------------------------------------------------

3.10 Language.

The parties hereby confirm their express wish that the present agreement and all
documents, notices and agreements directly and indirectly related thereto be
drawn up in English. Les parties reconnaissent leur volonté expresse que la
présente convention ainsi que tous les documents, avis et conventions qui s’y
rattachent directement ou indirectement soient rédigés en langue anglaise.

 

- 6 -



--------------------------------------------------------------------------------

The parties have executed this Québec Assignment as of February     , 2010.

 

AUTOMOTIVE FINANCE CANADA INC./FINANCEMENT D’AUTOMOBILES CANADA INC. By:  

 

  Name:   Title: By:  

 

  Name:   Title:

 

BNY TRUST COMPANY OF CANADA, solely in its capacity as trustee of PRECISION
TRUST, by its Securitization Agent, BMO NESBITT BURNS INC. By:  

 

  Name:   Title: By:  

 

  Name:   Title:

 

- 7 -



--------------------------------------------------------------------------------

SCHEDULE “I”

NET RECEIVABLES POOL BALANCE CALCULATION

(see attached)



--------------------------------------------------------------------------------

Schedule I to Receivables Purchase Agreement

           
  In calculating NRPB, there should be no duplication of amounts
previously reduced from a different category.   
  

Net Receivables Pool Balance Calculation

                

Total Pool Receivables

                  0     (A)                     

 

 

Specified Ineligble Receivables

                  0     (B)                     

 

 

Subtotal

                 (A) - (B)       0     (C)                     

 

 

Accounts Payable (Title Status “T” from Title Absent Exclusions Report)

  

       0     (D)                     

 

 

Total Pool Receivables excluding Specified Ineligible Receivables

        (C) - (D)       0     (E)                     

 

  ineligible Receivables   

Non-Canadian residents, governmental, or other ineligible obligors

            0        f1                     

 

 

        

Delinquent Receivables

               0        f2                     

 

 

        

Defaulted Receivables

               0        f3                     

 

 

        

Obligors with > [*] Defaulted Receivables

            0        f4                     

 

 

        

Short-pays

               0        f5                     

 

 

        

NSF

               0        f6                     

 

 

        

Ineligible contract terms

               0        f7                     

 

 

        

Receivable > [*] without Curtailment

               0        f8                     

 

 

        

Other ineligible vehicle types

               0        f9                     

 

 

        

Term > [*] payoff

               0        f10                     

 

 

        

Obligors subject to bankruptcy or insolvency proceedings

            0        f11                     

 

 

                        Total ineligible Receivables       (sum f)       0    
(F)                     

 

 

Eligible Receivables

                 (E) - (F)       0     (G)                     

 

  Special concentration limit - [*] Day Terms   

[*] Day Terms

     (i)       0                    

 

          

xx% Concentration Percentage x (G)

     (ii)       0                    

 

          

Excess Concentration

               if (i) > (ii), then (ii) - (i)       0     (H )                
  

 

                    Reduction to NRPB   Special concentration limit - Extended
Curtailment Receivables   

Extended Curtailment Receivables

     (i)       0                    

 

          

Extended Curtailments > [*] days

        (ii)       0                    

 

          

Extended Curtailments delinquent < [*] days

     (iii)       0                    

 

                          (ii) + (iii)       0     (I)                     

 

  (i) + (ii) + (iii)       0     (T)           Reduction to NRPB           

 

          

Discount percentage

        (iv)       0.00%                    

 

          

Discounted amount

             (T) x (iv)        0        j1                     

 

 

        

Value of (T) at xx% advance rate

        (v)       0                    

 

          

xx% Concentration percentage x (G)

        (vi)       0                    

 

          

Excess concentration

         if (v) > (vi), then (vi) -(v)        0        j2                     

 

 

                          (sum j)       0     (J)                     

 

                    Reduction to NRPB   Special concentration limit - Rental
Receivables        

Static Rental Receivables Pool Net Loss Rate

      0.00%     **       
  Static Rental Recivables
Pool Net Loss Rate   
       Advance rate                 

 

                                               ** Highest result during last
three years             [*]        [*]        

Applicable Rental Receivables Advance Rate

      0.00%       [*]        [*]                 

 

                            [*]        [*]        

Large Obligors with Rental Receivables

                   

Individual Rental concentration percentage

     (i)       [*]                    

 

          

Individual Rental concentration limit

             (i) x (G)        #VALUE!                       

 

 

                  Advance Rate at               

Obligor Name

   Amount       0.00%           Excess Concentrations          

 

           

 

 

                                   

Large Rental Obligor 1

   0       0       #VALUE!        k1           

 

     

 

   

 

 

        

Large Rental Obligor 2

   0       0       #VALUE!        k2           

 

     

 

   

 

 

        

Large Rental Obligor 3

   0       0       #VALUE!        k3           

 

     

 

   

 

 

        

Large Rental Obligor 4

   0       0       #VALUE!        k4           

 

     

 

   

 

 

        

Large Rental Obligor 5

   0       0       #VALUE!        k5           

 

     

 

   

 

 

        

Excess concentration

                 (sum k)       #VALUE!     (K )                   

 

                    Reduction to NRPB  

Rental Receivables

                   

All Rental Receivables including large rental Obligors

     (ii)       0                    

 

          

Discount percentge (inverse of Appl. Rent. Rcv Adv. Rate)

     (iii)       0.00%                    

 

          

Discounted amount

             (ii) x (iii)        0        l1                     

 

 

        

Value of (ii) at applicable advance rate

     z1       0     0.00%                     

 

          

Individual excess concentrations (not to double count)

     z2       #VALUE!     from (K)                     

 

          

Rental Receivables subject to concentration limit

     (iv)       #VALUE!     (sum z)                     

 

          

xx% concentration percentage x (G)

        (v)       0                    

 

          

Excess concentration

         if (iv) > (v), then (v) - (iv)        #VALUE!        l2              
      

 

 

                          (sum l)       #VALUE!     (L)                     

 

                    Reduction to NRPB  



--------------------------------------------------------------------------------

Special concentration limit - Specialty Vehicles

  

Salvage Vehicles

      (i)      0     (V)                   

 

           

Discount percentage

      (ii)      0.00%                  

 

           

Discounted amount

          (i) x (ii)      0     m1                   

 

       

Value of (V) at xx% advance rate

      (iii)      0                  

 

           

xx% concentration percentage x (G)

      (iv)      0                  

 

           

Excess concentration

      if (iii) > (iv), then (iv) - (iii)      0     m2                   

 

                        (sum m)        0        (M)                   

 

 

                      Reduction to NRPB     

Specialty Vehicles

  Amount   Limit     Concentration limit         Excess concentrations          
             

Motorcycles

  0     [*]      0     0     n1           

 

   

 

   

 

       

New Cars

  0     [*]      0     0     n2           

 

   

 

   

 

       

Recreational Vehicles

  0     [*]      0     0     n3           

 

   

 

   

 

       

Heavy Duty Trucks

  0     [*]      0     0     n4           

 

   

 

   

 

       

Tractors

  0     [*]      0     0     n5           

 

   

 

   

 

       

Total (Excluding Salvage)

  0     (W)                (sum n)        0        (N)     

 

             

 

 

                      Reduction to NRPB     

Specialty Vehicles concentration limit

               

Total Salvage Vehicles

      z1      0     from (V)                   

 

           

Total Salvage Vehicles - Excluded from NRPB

    z2      0     from (M)                   

 

           

Total Other Specialty Vehicles

      z3      0     from (W)                   

 

           

Total Other Specialty Vehicles - Excluded from NRPB

    z4      0     from (N)                   

 

           

Total Value of Specialty Vehicles included in NRPB

        (i)      0     (sum z)                   

 

       

xx% Concentration Percentage x (G)

        (ii)      0                  

 

       

Excess Concentration

          if (i) > (ii), then (ii) - (i)        0        (O)                   

 

 

                      Reduction to NRPB     

Normal concentration limit

  

Obligor Name

  Amount         Concentration limit   Limit     Excess concentrations          
             

Large obligor 1

  0     0     x% * (G)      0     p1           

 

   

 

   

 

       

Large obligor 2

  0     0     x% * (G)      0     p2           

 

   

 

   

 

       

Large obligor 3

  0     0     x% * (G)      0     p3           

 

   

 

   

 

       

Large obligor 4

  0     0     x% * (G)      0     p4           

 

   

 

   

 

       

Large obligor 5

  0     0     x% * (G)      0     p5           

 

   

 

   

 

       

Large obligor 6

  0     0     x% * (G)      0     p6           

 

   

 

   

 

       

Large obligor 7

  0     0     x% * (G)      0     p7           

 

   

 

   

 

       

Large obligor 8

  0     0     x% * (G)      0     p8           

 

   

 

   

 

       

Large obligor 9

  0     0     x% * (G)      0     p9           

 

   

 

   

 

       

Large obligor 10

  0     0     x% * (G)      0     p10           

 

   

 

   

 

                        (sum p)        0        (P)                   

 

 

                      Reduction to NRPB     

Special concentration Limit - Special Obligors

  

Obligor Name

  Amount         Concentration Limit   Limit     Excess concentrations          
             

Special Obligor 1

  0     0     x% * (G)      0     q1           

 

   

 

   

 

       

Special Obligor 2

  0     0     x% * (G)      0     q2           

 

   

 

   

 

       

Special Obligor 3

  0     0     x% * (G)      0     q3           

 

   

 

   

 

       

Special Obligor 4

  0     0     x% * (G)      0     q4           

 

   

 

   

 

       

Special Obligor 5

  0     0     x% * (G)      0     q5           

 

   

 

   

 

       

Special Obligor 6

  0     0     x% * (G)      0     q6           

 

   

 

   

 

       

Special Obligor 7

  0     0     x% * (G)      0     q7           

 

   

 

   

 

       

Special Obligor 8

  0     0     x% * (G)      0     q8           

 

   

 

   

 

       

Special Obligor 9

  0     0     x% * (G)      0     q9           

 

   

 

   

 

       

Special Obligor 10

  0     0     x% * (G)      0     q10           

 

   

 

   

 

                        (sum q)        0        (Q)                   

 

 

                      Reduction to NRPB      All Obligors exceeding [*] Normal
concentration limit (aggregate concentration limit [*])             

Obligor Name

  Amount         Concentration Limit   Limit     Value of Recivables for
Obligors exceeding [*]                        

Special Obligor 1

  0     0     x% * (G)      0     r1 (limited to [*])     

 

   

 

   

 

       

Special Obligor 2

  0     0     x% * (G)      0     r2 (limited to [*])     

 

   

 

   

 

       

Special Obligor 3

  0     0     x% * (G)      0     r3 (limited to [*])     

 

   

 

   

 

       

Special Obligor 4

  0     0     x% * (G)      0     r4 (limited to [*])     

 

   

 

   

 

       

Special Obligor 5

  0     0     x% * (G)      0     r5 (limited to [*])     

 

   

 

   

 

       

Special Obligor 6

  0     0     x% * (G)      0     r6 (limited to [*])     

 

   

 

   

 

       

Special Obligor 7

  0     0     x% * (G)      0     r7 (limited to [*])     

 

   

 

   

 

       

Special Obligor 8

  0     0     x% * (G)      0     r8 (limited to [*])     

 

   

 

   

 

       

Special Obligor 9

  0     0     x% * (G)      0     r9 (limited to [*])     

 

   

 

   

 

       

Special Obligor 10

  0     0     x% * (G)      0     r10 (limited to [*])     

 

   

 

   

 

       

Total of Special Obligors exceeding xx%

      (i)      0     (sum r)                   

 

           

xx% concentration percentage x (G)

      (ii)      0                  

 

           

Excess concentration

          if (i) > (ii), then (ii) - (i)        0        (R)                   

 

 

                      Reduction to NRPB     

Total of discounts and excess concentrations

            (Sum H through R)        #VALUE!        (S)                   

 

 

   

Net Receivables Pool Balance

            (G) + (S)        #VALUE!                     

 

 

   